Exhibit 10.1


EXECUTION VERSION
FIRST AMENDMENT dated as of September 4, 2020 (this “Agreement”), to the
Revolving Credit Agreement dated as of February 10, 2020 (the “Existing
Revolving Credit Agreement”), among OTIS WORLDWIDE CORPOFIRST AMENDMENT dated as
of September 4, 2020 (this “Agreement”), to the Revolving Credit Agreement dated
as of February 10, 2020 (the “Existing Revolving Credit Agreement”), among OTIS
WORLDWIDE CORPORATION, a Delaware corporation (the “Company”), the SUBSIDIARY
BORROWERS party thereto, the LENDERS party thereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.


WHEREAS, the Company has requested that the Existing Revolving Credit Agreement
be amended as set forth herein; and


WHEREAS, the Lenders party hereto and the Administrative Agent are willing,
subject to the terms and conditions set forth below, to amend the Existing
Revolving Credit Agreement on the terms set forth herein (the Existing Revolving
Credit Agreement, as so amended, is referred to as the “Amended Revolving Credit
Agreement”).


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Amended Revolving Credit Agreement.


SECTION 2 Amendments to the Existing Revolving Credit Agreement. Effective as of
the First Amendment Effective Date (as defined below):


(a) The Existing Revolving Credit Agreement is hereby amended by inserting the
language indicated in single or double underlined text (indicated textually in
the same manner as the following examples: single-underlined text or
single-underlined text) in Exhibit A hereto and by deleting the language
indicated by strikethrough text (indicated textually in the same manner as the
following example: stricken text or stricken text) in Exhibit A hereto.


(b) Schedule 2.01 to the Existing Revolving Credit Agreement is hereby amended
and restated in its entirety to be in the form of Schedule 2.01 attached hereto.


(c) Each of Exhibits A, B, C, E and H to the Existing Revolving Credit Agreement
is hereby amended and restated in its entirety to be in the form of Exhibit A,
B, C, E or H, respectively, attached to the Amended Revolving Credit Agreement.





--------------------------------------------------------------------------------



SECTION 3. Tranche 1 Commitments and Tranche 2 Commitments. On the terms set
forth herein and in the Amended Revolving Credit Agreement, and subject to the
conditions set forth herein, on and as of the First Amendment Effective Date:


(a) the Commitment under, and as defined in, the Existing Revolving Credit
Agreement of each Lender, other than the New Tranche 2 Lenders (as defined
below), shall be redesignated as, and shall continue in effect under the Amended
Revolving Credit Agreement as, the Tranche 1 Commitment of such Lender in the
same amount as such Lender’s Commitment under the Existing Revolving Credit
Agreement immediately prior to the First Amendment Effective Date;


(b) the Commitment under, and as defined in, the Existing Revolving Credit
Agreement of each Lender listed on Schedule 2.01 hereto as providing a Tranche 2
Commitment (each, a “New Tranche 2 Lender”) shall be redesignated as, and shall
continue in effect under the Amended Revolving Credit Agreement as, the Tranche
1 Commitment of such Lender in an amount equal to (A) the amount of such New
Tranche 2 Lender’s Commitment under the Existing Revolving Credit Agreement
immediately prior to the First Amendment Effective Date less (B) the amount set
forth opposite such New Tranche 2 Lender’s name under the heading “Tranche 2
Commitments” on Schedule 2.01 hereto; and


(c) each New Tranche 2 Lender shall have a Tranche 2 Commitment in the amount
set forth opposite such New Tranche 2 Lender’s name under the heading “Tranche 2
Commitments” on Schedule 2.01.


The terms of the Tranche 1 Commitments, Tranche 2 Commitments, Tranche 1 Loans
and Tranche 2 Loans shall be as set forth in the Amended Revolving Credit
Agreement, and on and as of the First Amendment Effective Date each Lender shall
be referred to as a “Tranche 1 Lender” or “Tranche 2 Lender”, as applicable, and
shall continue to be a “Lender”, under the Amended Revolving Credit Agreement
and the other Loan Documents, and shall have all the rights, benefits and
privileges of, and shall be subject to all the obligations of, a “Tranche 1
Lender” or “Tranche 2 Lender”, as applicable, and a “Lender” under the Amended
Revolving Credit Agreement and the other Loan Documents.


SECTION 4. Representations and Warranties. The Company represents and warrants
to the other parties hereto that:


(a) This Agreement has been duly authorized, executed and delivered by the
Company and the Irish Subsidiary Borrower and constitutes a legal, valid and
binding obligation of the Company and the Irish Subsidiary Borrower enforceable
against the Company or the Irish Subsidiary Borrower, as applicable, in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.





--------------------------------------------------------------------------------



(b) On and as of the First Amendment Effective Date, (i) the representations and
warranties of the Company set forth in Section 4.01 of the Amended Revolving
Credit Agreement (other than Sections 4.01(e)(ii) and 4.01(f) thereof) and the
representations and warranties of the Irish Subsidiary Borrower set forth in
Section 4.02 are true and correct (x) in the case of the representations and
warranties qualified by materiality or Material Adverse Effect in the text
thereof, in all respects and (y) in the case of the representations and
warranties other than those referenced in the foregoing clause (x), in all
material respects and (ii) no Default or Event of Default has occurred and is
continuing.


SECTION 5. Effectiveness of this Agreement. This Agreement and the amendment of
the Existing Revolving Credit Agreement as set forth in Sections 2 and 3 hereof
shall become effective as of the first date (the “First Amendment Effective
Date”) on which each of the following conditions shall have been satisfied or
waived:


(a) The Administrative Agent shall have executed a counterpart of this Agreement
and shall have received from the Company, the Irish Subsidiary Borrower, each
New Tranche 2 Lender and the Lenders constituting, when taken with the New
Tranche 2 Lenders, the Required Lenders either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include email transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.


(b) The Administrative Agent shall have received reimbursement of all reasonable
out-of-pocket expenses incurred by it in connection with this Agreement that are
required to be reimbursed or paid by the Company under the Existing Revolving
Credit Agreement, to the extent invoiced not less than one Business Day before
the First Amendment Effective Date.


(c) The Administrative Agent shall have received, for the account of each Lender
party to the Existing Revolving Credit Agreement immediately prior to the
effectiveness of this Agreement, all Commitment Fees accrued but unpaid under
the Existing Revolving Credit Agreement in respect of periods prior to the First
Amendment Effective Date.


The Administrative Agent shall promptly notify, in writing, the Company and the
Lenders of the First Amendment Effective Date, and such notice shall be
conclusive and binding.


SECTION 6. Effect of Amendment; No Novation. (a) Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Existing Revolving Credit
Agreement or any other Loan Document and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Revolving Credit Agreement or any other
Loan Document, all of which shall continue in full force and effect in
accordance with the provisions thereof. Nothing herein shall be deemed to



--------------------------------------------------------------------------------



entitle any of the Company or the Subsidiary Borrowers on any other occasion to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Amended Revolving Credit Agreement or any other Loan Document in similar or
different circumstances. This Agreement constitutes a Loan Document for all
purposes of the Amended Revolving Credit Agreement and the other Loan Documents.


(b) On and after the First Amendment Effective Date, each reference in the
Existing Revolving Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, as used in the Existing Revolving Credit
Agreement, shall refer to the Amended Revolving Credit Agreement, and each
reference in any other Loan Document to “the Credit Agreement” or words of like
import shall refer to the Amendment Revolving Credit Agreement.


SECTION 7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


SECTION 9. Incorporation by Reference. Sections 8.09(a), 8.10(b), 8.11, 8.12,
8.14 and 8.16 of the Existing Revolving Credit Agreement are hereby incorporated
by reference herein, mutatis mutandis.


[The remainder of this page intentionally left blank.]













--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.







OTIS WORLDWIDE CORPORATION,by/s/ Imelda SuitName: Imelda SuitTitle: Vice
President, Treasurer

OTIS WORLDWIDE lending designated activity company,by/s/ Bradley G.
ThompsonName: Bradley G. ThompsonTitle: Director










--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent,
By/s/ Jonathan BennettName: Jonathan BennettTitle: Executive Director










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



BANK OF AMERICA, N.A.,
by/s/ Thor O’ConnellName: Thor O’ConnellTitle: Vice President












--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



Citibank, N.A.:
by/s/ Susan OlsenName: Susan OlsenTitle: Vice President












--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



Name of Institution: HSBC BANK USA, National Association
by/s/ Patrick MuellerName: Patrick MuellerTitle: Managing Director

For any Lender requiring a second signature block:byName:Title:








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



Name of Institution: SUMITOMO MITSUI BANKING CORPORATION
by/s/ Jun AshleyName: Jun AshleyTitle: Director








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



Name of Institution: Goldman Sachs Bank USA
by/s/ Mahesh MohanName: Mahesh MohanTitle: Authorized Signatory








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



MORGAN STANLEY BANK, N.A.
by/s/ Jack KuhnsName: Jack KuhnsTitle: Authorized Signatory








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

UNICREDIT BANK AG, NEW YORK BRANCH,
by/s/ Priya TrivediPriya TrivediDirector




by/s/ Thomas PetzThomas PetzDirector










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Banco Santander, S.A., New York Branch
by/s/ Rita Walz-CuccioliName: Rita Walz-CuccioliTitle: Executive Director Banco
Santander S.A., New York Branch




by/s/ Pablo UrgoitiName: Pablo UrgoitiTitle: Managing Director










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

BNP Paribas,
by/s/ Richard PaceName: Richard PaceTitle: Managing Director




by/s/ Andrew-Sebastien AschehougName: Andrew-Sebastien AschehougTitle: Director










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Commerzbank AG, New York Branch,
by/s/ Mathew WardName: Mathew WardTitle: Director




by/s/ Robert SullivanName: Robert SullivanTitle: Vice President










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

DEUTSCHE BANK AG NEW YORK BRANCH,
by/s/ Ming K. ChuName: Ming K. Chu ming.k.chu@db.comTitle: Director
+1-212-250-5451




by/s/ Annie ChungName: Annie Chung annie.chung@db.comTitle: Director
+1-212-250-6375










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: Intesa Sanpaolo S.p.A., New York Branch
by/s/ Alessandro ToigoName: Alessandro ToigoTitle: Head of Corporate Desk




For any Lender requiring a second signature block:by/s/ Anne CulverName: Anne
CulverTitle: Vice President










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: MIZUHO BANK, LTD.
by/s/ Donna DeMagistrisName: Donna DeMagistrisTitle: Executive Director










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: Royal Bank of Canada
by/s/ Brian HueterName: Brian HueterTitle: Authorized Signatory










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: SOCIETE GENERALE
by/s/ Kimberly MetzgerName: Kimberly MetzgerTitle: Director










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution:
STANDARD CHARTERED BANK
by/s/ James BeckName: James BeckTitle: Associate Director










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: WELLS FARGO BANK, NATIONAL ASSOCIATION
by/s/ Matt J PerrizoName: Matt J PerrizoTitle: Director










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: Bank of China, New York Branch
by/s/ Raymond QiaoName: Raymond QiaoTitle: Executive Vice President












--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: Bayerische Landesbank, New York Branchby/s/ Alistair
AndersonName: Alistair AndersonTitle: Senior Director




by/s/ Elke VidegainName: Elke VidegainTitle: Vice President










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: Bank of Montreal, Chicago Branchby/s/ Andrew BerrymanName:
Andrew BerrymanTitle: Vice President

For any Lender requiring a second signature block:byName:Title:










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

DBS Bank Ltd.
by/s/ Josephine LimName: Josephine LimTitle: Senior Vice President












--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCHby/s/ Brian
FoleyName: Brian FoleyTitle: Director

by/s/ Dayi LiuName: Dayi LiuTitle: Executive Director










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: THE BANK OF NEW YORK MELLONby/s/ Thomas J. Tarasovich,
Jr.Name: Thomas J. Tarasovich, Jr.Title: Vice President










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: BARCLAYS BANK PLCby/s/ Craig MalloyName: Craig MalloyTitle:
Director

For any Lender requiring a second signature block:byName:Title:














--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: Westpac Banking Corporationby/s/ Daniel SuttonName: Daniel
SuttonTitle: Tier Two Attorney






--------------------------------------------------------------------------------





































Amended Revolving Credit Agreement
[Attached]





--------------------------------------------------------------------------------





RATION, a Delaware corporation (the “Company”), the SUBSIDIARY BORROWERS party
thereto, the LENDERS party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
WHEREAS, the Company has requested that the Existing Revolving Credit Agreement
be amended as set forth herein; and
WHEREAS, the Lenders party hereto and the Administrative Agent are willing,
subject to the terms and conditions set forth below, to amend the Existing
Revolving Credit Agreement on the terms set forth herein (the Existing Revolving
Credit Agreement, as so amended, is referred to as the “Amended Revolving Credit
Agreement”).
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used and not otherwise defined herein
(including in the preliminary statements hereto) have the meanings assigned to
them in the Amended Revolving Credit Agreement.
SECTION 2.Amendments to the Existing Revolving Credit Agreement. Effective as of
the First Amendment Effective Date (as defined below):
i.The Existing Revolving Credit Agreement is hereby amended by inserting the
language indicated in single or double underlined text (indicated textually in
the same manner as the following examples: single-underlined text or
single-underlined text) in Exhibit A hereto and by deleting the language
indicated by strikethrough text (indicated textually in the same manner as the
following example: stricken text or stricken text) in Exhibit A hereto.
ii.Schedule 2.01 to the Existing Revolving Credit Agreement is hereby amended
and restated in its entirety to be in the form of Schedule 2.01 attached hereto.
iii.Each of Exhibits A, B, C, E and H to the Existing Revolving Credit Agreement
is hereby amended and restated in its entirety to be in the form of Exhibit A,
B, C, E or H, respectively, attached to the Amended Revolving Credit Agreement.
SECTION 3.Tranche 1 Commitments and Tranche 2 Commitments. On the terms set
forth herein and in the Amended Revolving Credit Agreement, and subject to the
conditions set forth herein, on and as of the First Amendment Effective Date:
i.the Commitment under, and as defined in, the Existing Revolving Credit
Agreement of each Lender, other than the New Tranche 2 Lenders (as defined
below), shall be redesignated as, and shall continue in effect under the Amended
Revolving Credit Agreement as, the Tranche 1 Commitment of such Lender in the
same amount as



--------------------------------------------------------------------------------



such Lender’s Commitment under the Existing Revolving Credit Agreement
immediately prior to the First Amendment Effective Date;
ii.the Commitment under, and as defined in, the Existing Revolving Credit
Agreement of each Lender listed on Schedule 2.01 hereto as providing a Tranche 2
Commitment (each, a “New Tranche 2 Lender”) shall be redesignated as, and shall
continue in effect under the Amended Revolving Credit Agreement as, the Tranche
1 Commitment of such Lender in an amount equal to (A) the amount of such New
Tranche 2 Lender’s Commitment under the Existing Revolving Credit Agreement
immediately prior to the First Amendment Effective Date less (B) the amount set
forth opposite such New Tranche 2 Lender’s name under the heading “Tranche 2
Commitments” on Schedule 2.01 hereto; and
iii.each New Tranche 2 Lender shall have a Tranche 2 Commitment in the amount
set forth opposite such New Tranche 2 Lender’s name under the heading “Tranche 2
Commitments” on Schedule 2.01.
The terms of the Tranche 1 Commitments, Tranche 2 Commitments, Tranche 1 Loans
and Tranche 2 Loans shall be as set forth in the Amended Revolving Credit
Agreement, and on and as of the First Amendment Effective Date each Lender shall
be referred to as a “Tranche 1 Lender” or “Tranche 2 Lender”, as applicable, and
shall continue to be a “Lender”, under the Amended Revolving Credit Agreement
and the other Loan Documents, and shall have all the rights, benefits and
privileges of, and shall be subject to all the obligations of, a “Tranche 1
Lender” or “Tranche 2 Lender”, as applicable, and a “Lender” under the Amended
Revolving Credit Agreement and the other Loan Documents.
SECTION 4.Representations and Warranties. The Company represents and warrants to
the other parties hereto that:
i.This Agreement has been duly authorized, executed and delivered by the Company
and the Irish Subsidiary Borrower and constitutes a legal, valid and binding
obligation of the Company and the Irish Subsidiary Borrower enforceable against
the Company or the Irish Subsidiary Borrower, as applicable, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
ii.On and as of the First Amendment Effective Date, (i) the representations and
warranties of the Company set forth in Section 4.01 of the Amended Revolving
Credit Agreement (other than Sections 4.01(e)(ii) and 4.01(f) thereof) and the
representations and warranties of the Irish Subsidiary Borrower set forth in
Section 4.02 are true and correct (x) in the case of the representations and
warranties qualified by materiality or Material Adverse Effect in the text
thereof, in all respects and (y) in the case of the representations and
warranties other than those referenced in the foregoing



--------------------------------------------------------------------------------



clause (x), in all material respects and (ii) no Default or Event of Default has
occurred and is continuing.
SECTION 5.Effectiveness of this Agreement. This Agreement and the amendment of
the Existing Revolving Credit Agreement as set forth in Sections 2 and 3 hereof
shall become effective as of the first date (the “First Amendment Effective
Date”) on which each of the following conditions shall have been satisfied or
waived:
i. The Administrative Agent shall have executed a counterpart of this Agreement
and shall have received from the Company, the Irish Subsidiary Borrower, each
New Tranche 2 Lender and the Lenders constituting, when taken with the New
Tranche 2 Lenders, the Required Lenders either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include email transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
ii.The Administrative Agent shall have received reimbursement of all reasonable
out-of-pocket expenses incurred by it in connection with this Agreement that are
required to be reimbursed or paid by the Company under the Existing Revolving
Credit Agreement, to the extent invoiced not less than one Business Day before
the First Amendment Effective Date.
iii.The Administrative Agent shall have received, for the account of each Lender
party to the Existing Revolving Credit Agreement immediately prior to the
effectiveness of this Agreement, all Commitment Fees accrued but unpaid under
the Existing Revolving Credit Agreement in respect of periods prior to the First
Amendment Effective Date.
The Administrative Agent shall promptly notify, in writing, the Company and the
Lenders of the First Amendment Effective Date, and such notice shall be
conclusive and binding.
SECTION 6.Effect of Amendment; No Novation. (a) Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Existing Revolving Credit
Agreement or any other Loan Document and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Revolving Credit Agreement or any other
Loan Document, all of which shall continue in full force and effect in
accordance with the provisions thereof. Nothing herein shall be deemed to
entitle any of the Company or the Subsidiary Borrowers on any other occasion to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Amended Revolving Credit Agreement or any other Loan Document in similar or
different circumstances. This Agreement constitutes a Loan Document for all
purposes of the Amended Revolving Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



ii.On and after the First Amendment Effective Date, each reference in the
Existing Revolving Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, as used in the Existing Revolving Credit
Agreement, shall refer to the Amended Revolving Credit Agreement, and each
reference in any other Loan Document to “the Credit Agreement” or words of like
import shall refer to the Amendment Revolving Credit Agreement.
SECTION 7.Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 8.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
SECTION 9.Incorporation by Reference. Sections 8.09(a), 8.10(b), 8.11, 8.12,
8.14 and 8.16 of the Existing Revolving Credit Agreement are hereby incorporated
by reference herein, mutatis mutandis.
[The remainder of this page intentionally left blank.]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.



OTIS WORLDWIDE CORPORATION,by/s/ Imelda Suit
Name:    Imelda Suit
Title:    Vice President, Treasurer






OTIS WORLDWIDE lending designated activity company,by/s/ Bradley G.
ThompsonName:    Bradley G. ThompsonTitle:    Director











[Signature Page to First Amendment to the Otis Revolving Credit Agreement]


--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent,


By/s/ Jonathan BennettName:    Jonathan BennettTitle:    Executive Director









[Signature Page to First Amendment to the Otis Revolving Credit Agreement]


--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION




BANK OF AMERICA, N.A.,


by/s/ Thor O’ConnellName:    Thor O’ConnellTitle:    Vice President













--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION




Citibank, N.A.:


by/s/ Susan OlsenName:    Susan OlsenTitle:    Vice President










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: HSBC BANK USA, National Association


by/s/ Patrick MuellerName:    Patrick MuellerTitle:    Managing Director




For any Lender requiring a second
signature block:byName:Title:



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: SUMITOMO MITSUI
BANKING CORPORATION


by/s/ Jun AshleyName:    Jun AshleyTitle:    Director



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: Goldman Sachs Bank USA


by/s/ Mahesh MohanName:    Mahesh MohanTitle:    Authorized Signatory



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION




MORGAN STANLEY BANK, N.A.


by/s/ Jack KuhnsName:    Jack KuhnsTitle:    Authorized Signatory



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


UNICREDIT BANK AG, NEW YORK
BRANCH,


by/s/ Priya TrivediPriya TrivediDirector








by/s/ Thomas PetzThomas PetzDirector








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


Banco Santander, S.A., New York Branch


by/s/ Rita Walz-CuccioliName:    Rita Walz-CuccioliTitle:    Executive Director
Banco Santander S.A.,
New York Branch








by/s/ Pablo UrgoitiName:    Pablo UrgoitiTitle:    Managing Director








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


BNP Paribas,


by/s/ Richard PaceName:    Richard PaceTitle:    Managing Director








by/s/ Andrew-Sebastien AschehougName:    Andrew-Sebastien
AschehougTitle:    Director








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


Commerzbank AG, New York Branch,


by/s/ Mathew WardName:    Mathew WardTitle:    Director








by/s/ Robert SullivanName:    Robert SullivanTitle:    Vice President








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


DEUTSCHE BANK AG NEW YORK BRANCH,


by/s/ Ming K. ChuName:    Ming K. Chu     ming.k.chu@db.comTitle:    Director
    +1-212-250-5451








by/s/ Annie ChungName:    Annie Chung     annie.chung@db.comTitle:    Director
    +1-212-250-6375








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


Name of Institution: Intesa Sanpaolo S.p.A.,
New York Branch


by/s/ Alessandro ToigoName:    Alessandro ToigoTitle:    Head of Corporate Desk








For any Lender requiring a second
signature block:by/s/ Anne CulverName:    Anne CulverTitle:    Vice President








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: MIZUHO BANK, LTD.


by/s/ Donna DeMagistrisName:    Donna DeMagistrisTitle:    Executive Director








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: Royal Bank of Canada


by/s/ Brian HueterName:    Brian HueterTitle:    Authorized Signatory








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: SOCIETE GENERALE


by/s/ Kimberly MetzgerName:    Kimberly MetzgerTitle:    Director








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution:
STANDARD CHARTERED BANK


by/s/ James BeckName:    James BeckTitle:    Associate Director








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: WELLS FARGO BANK,
NATIONAL ASSOCIATION


by/s/ Matt J PerrizoName:    Matt J PerrizoTitle:    Director








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION

Name of Institution: Bank of China, New York Branch


by/s/ Raymond QiaoName:    Raymond QiaoTitle:    Executive Vice President










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



Name of Institution: Bayerische Landesbank,
New York Branchby/s/ Alistair AndersonName:    Alistair AndersonTitle:    Senior
Director








by/s/ Elke VidegainName:    Elke VidegainTitle:    Vice President








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



Name of Institution: Bank of Montreal, Chicago Branchby/s/ Andrew
BerrymanName:    Andrew BerrymanTitle:    Vice President






For any Lender requiring a second
signature block:byName:Title:








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


DBS Bank Ltd.


by/s/ Josephine LimName:    Josephine LimTitle:    Senior Vice President










--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


INDUSTRIAL AND COMMERCIAL BANK
OF CHINA LTD., NEW YORK BRANCH
by/s/ Brian FoleyName:    Brian FoleyTitle:    Director






by/s/ Dayi LiuName:    Dayi LiuTitle:    Executive Director








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


Name of Institution: THE BANK OF NEW YORK MELLON
by/s/ Thomas J. Tarasovich, Jr.Name:    Thomas J. Tarasovich, Jr.Title:    Vice
President








--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION



Name of Institution: BARCLAYS BANK PLCby/s/ Craig MalloyName:    Craig
MalloyTitle:    Director






For any Lender requiring a second
signature block:byName:Title:












--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the REVOLVING CREDIT Agreement OF
OTIS WORLDWIDE CORPORATION


Name of Institution: Westpac Banking Corporation
by/s/ Daniel SuttonName:    Daniel SuttonTitle:    Tier Two Attorney











--------------------------------------------------------------------------------



Amended Revolving Credit Agreement
[Attached]






`


--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT A
    




REVOLVING CREDIT AGREEMENT
dated as of February 10, 2020,
among
OTIS WORLDWIDE CORPORATION,


the SUBSIDIARY BORROWERS party hereto,
the LENDERS party hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


                    


JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
CITIBANK, N.A.,
HSBC SECURITIES (USA) INC.
and
SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION
and
SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agents


GOLDMAN SACHS BANK USA
and
MORGAN STANLEY BANK, N.A.,
as Documentation Agents








--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page




ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS




SECTION 1.01.    Defined
Terms.............................................................................................1
SECTION 1.02.    Classification of Loans and
Borrowings................................................3436
SECTION 1.03.    Terms
Generally.....................................................................................3436
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma
Calculations.............................3437
SECTION 1.05.    Interest Rates; LIBOR or EURIBOR
Notification................................3538
SECTION
1.06.    Divisions................................................................................................3638
SECTION 1.07.    Effectuation of the
Transactions............................................................3639
SECTION 1.08.    Currency
Translation.............................................................................3639




ARTICLE II
AMOUNTS AND TERMS OF THE LOANS




SECTION
2.01.    Loans.........................................................................................................3739
SECTION 2.02.    Notice of
Borrowings................................................................................3740
SECTION
2.03.    [Reserved].................................................................................................3841
SECTION 2.04.    Notice to Lenders; Funding of
Loans.......................................................3841
SECTION 2.05.    Commitment Fee and Other
Fees.............................................................3943
SECTION 2.06.    Increase in Commitments; Termination or Reduction of
Commitments..4043
SECTION 2.07.    Repayment of
Loans.................................................................................4144
SECTION 2.08.    Interest on
Loans.......................................................................................4144
SECTION 2.09.    Conversion and Subsequent Interest Period Elections for
Loans.............4245
SECTION 2.10.    Prepayments of
Loans...............................................................................4447
SECTION 2.11.    Increased
Costs.........................................................................................4448
SECTION 2.12.    Break Funding
Payments..........................................................................4650
SECTION 2.13.    Payments and
Computations.....................................................................4751
SECTION
2.14.    Taxes.........................................................................................................4852
SECTION 2.15.    Sharing of Payments,
Etc......................................................................…5357
SECTION 2.16.    Defaulting
Lenders....................................................................................5458
SECTION 2.17.    Alternate Rate of
Interest..........................................................................5559
SECTION 2.18.    Mitigation Obligations; Replacement of
Lenders.....................................5761
SECTION 2.19.    Subsidiary
Borrowers................................................................................5862


i.




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
ARTICLE III
CONDITIONS OF LENDING




SECTION 3.01.    Closing
Date..............................................................................................6165
SECTION 3.02.    Conditions Precedent to
Availability........................................................6266
SECTION 3.03.    Conditions Precedent to Each
Borrowing.................................................6367
SECTION 3.04.    Conditions to Initial Borrowing by Each Designated Subsidiary
Borrower    6367
ARTICLE IV
REPRESENTATIONS AND WARRANTIES




SECTION 4.01.    Representations and Warranties of the
Company.....................................6468
SECTION 4.02.    Representations and Warranties of each Subsidiary
Borrower.............…6670
ARTICLE V
COVENANTS OF THE COMPANY




SECTION 5.01.    Affirmative
Covenants..............................................................................6771
SECTION 5.02.    Negative
Covenants..................................................................................6973
ARTICLE VI
EVENTS OF DEFAULT




SECTION 6.01.    Events of
Default......................................................................................7478
SECTION 6.02.    Lenders’ Rights upon an Event of
Default...............................................7680
ARTICLE VII


THE AGENTS




SECTION 7.01.    Authorization and
Action.........................................................................7781
SECTION 7.02.    Agents’ Reliance,
Etc...............................................................................7781
SECTION 7.03.    Delegation of
Duties.................................................................................7882
SECTION 7.04.    Agents and
Affiliates................................................................................7983
SECTION 7.05.    Lender Credit
Decision.............................................................................7983
ii.




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
SECTION
7.06.    [Reserved.]................................................................................................7983
SECTION 7.07.    Successor Administrative
Agent...............................................................7983
SECTION 7.08.    Arrangers, Syndication Agents and Documentation
Agents....................8084
SECTION 7.09.    Administrative Agent May File Proofs of
Claim......................................8084
SECTION 7.10.    Certain ERISA
Matters.............................................................................8185
ARTICLE VIII
MISCELLANEOUS




SECTION 8.01.    Amendments,
Etc......................................................................................8286
SECTION 8.01A.    Certain
Agreement......................................................................................89
SECTION 8.02.    Notices,
Etc...............................................................................................8589
SECTION 8.03.    No Waiver;
Remedies...............................................................................8791
SECTION 8.04.    Expenses; Indemnity; Damage
Waiver.....................................................8791
SECTION 8.05.    Binding Effect;
Survival...........................................................................8893
SECTION 8.06.    Optional Assignments;
Participations......................................................8993
SECTION
8.07.    Confidentiality..........................................................................................9196
SECTION 8.08.    Records of Administrative
Agent.............................................................9397
SECTION 8.09.    Governing Law; Consent to Service of Process; Waiver of Jury
Trial....9498
SECTION 8.10.    Execution in Counterparts; Integration; Electronic
Execution.................9599
SECTION
8.11.    Severability.............................................................................................95100
SECTION
8.12.    Headings.................................................................................................96100
SECTION 8.13.    Interest Rate
Limitation..........................................................................96100
SECTION 8.14.    No Advisory or Fiduciary
Responsibility...............................................96100
SECTION 8.15.    USA PATRIOT Act Notice and Beneficial Ownership
Regulation.......97101
SECTION 8.16.    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions    97101
SECTION 8.17.    Conversion of
Currencies.......................................................................97102
SECTION 8.18.    Permitted
Reorganization.......................................................................98102
ARTICLE IX




COMPANY GUARANTEE
SECTION 9.01.    The
Guarantee.........................................................................................99104
SECTION 9.02.    Guarantee
Unconditional......................................................................100104
SECTION 9.03.    Discharge; Reinstatement in Certain
Circumstances............................100105
SECTION 9.04.    Waiver by the
Company.......................................................................101105
SECTION
9.05.    Taxes....................................................................................................101105


ii.





--------------------------------------------------------------------------------



SCHEDULES


Schedule 2.01     — Commitments
Schedule 5.02(a)    — Liens
Schedule 5.02(c) — Sale and Leaseback Transactions


EXHIBITS


Exhibit A     — Form of Assignment and Assumption
Exhibit B     — Form of Borrowing Request
Exhibit C     — Form of Compliance Certificate
Exhibit D     — Form of Ineligible Subsidiary Designation Notice
Exhibit E     — Form of Interest Election Request
Exhibit F     — Form of Subsidiary Borrower Agreement
Exhibit G-1 — Form of U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes and Foreign Lenders that are
Disregarded Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S.
Federal Income Tax Purposes, is not a Partnership)
Exhibit G-2 — Form of U.S. Tax Certificate (For Foreign Participants that are
not Partnerships for U.S. Federal Income Tax Purposes and Participants that are
Disregarded Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S.
Federal Income Tax Purposes, is not a Partnership)
Exhibit G-3 — Form of U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes and Participants that are
Disregarded Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S.
Federal Income Tax Purposes, is a Partnership)
Exhibit G-4 — Form of U.S. Tax Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes and Foreign Lenders that are
Disregarded Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S.
Federal Income Tax Purposes, is a Partnership)
Exhibit H     — Form of Incremental Facility Agreement




iv.





--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT dated as of February 10, 2020, among OTIS WORLDWIDE
CORPORATION, a Delaware corporation, OTIS INTERCOMPANY LENDING DESIGNATED
ACTIVITY COMPANY, a designated activity company organized under the laws of
Ireland, each other SUBSIDIARY BORROWER party hereto, the LENDERS party hereto
and JPMORGAN CHASE BANK, N.A., as administrative agent.
The Company (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) has requested the
Lenders to extend Commitments in the amount of US$1,500,000,000, as such amount
may be increased as set forth herein, under which the Borrowers may obtain Loans
in US Dollars or in Alternative Currencies. The Lenders are willing to extend
such credit to the Borrowers on the terms and subject to the conditions set
forth herein.
Accordingly, the parties hereto agree as follows:
Article I.
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“2020 Term Credit Agreement” means the Term Loan Credit Agreement dated as of
February 10, 2020, among UTC (prior to the UTC Release Date, as defined
therein), the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent, as amended, extended, restated or otherwise modified
from time to time, or as refinanced or replaced with any other credit agreement.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for US Dollars
for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder, and its successors in such capacity as provided
in Article VII. Unless the context otherwise requires, the term “Administrative
Agent” shall include any Affiliate of JPMorgan Chase Bank, N.A. through which it
shall perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.




--------------------------------------------------------------------------------



“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Tranche” has the meaning assigned to that term in Section
8.01(b)(iii).
“Affiliate” means, with respect to any Person, another Person that directly or
indirectly, through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent” means any of the Administrative Agent, the Syndication Agents or the
Documentation Agents.
“Agent Parties” has the meaning assigned to that term in Section 8.02(c).
“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time.
“Aggregate Revolving Credit Exposure” means, at any time, the sum of the US
Dollar Equivalents of the principal amounts of the Loans outstanding at such
time.
“Aggregate Tranche 1 Commitments” means, at any time, the sum of the Tranche 1
Commitments in effect at such time.
“Aggregate Tranche 1 Revolving Credit Exposure” means, at any time, the sum of
the US Dollar Equivalents of the principal amounts of the Tranche 1 Loans
outstanding at such time.
“Aggregate Tranche 2 Commitments” means, at any time, the sum of the Tranche 2
Commitments in effect at such time.
“Aggregate Tranche 2 Revolving Credit Exposure” means, at any time, the sum of
the US Dollar Equivalents of the principal amounts of the Tranche 2 Loans
outstanding at such time.
“Agreement” means this Revolving Credit Agreement, as amended, supplemented or
otherwise modified from time to time, including by the First Amendment, any
Incremental Facility Agreement, any Subsidiary Borrower Agreement or any
Ineligible Subsidiary Designation Notice.
“Agreement Currency” has the meaning assigned to that term in Section 8.17(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or, if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in US Dollars with a maturity of one month plus 1%. For purposes of clause (c)
above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month; provided that if the Screen Rate shall not be
available at such time for a maturity of one month
2



--------------------------------------------------------------------------------



with respect to US Dollars but the Screen Rate shall be available for maturities
both longer and shorter than one month, then the Adjusted LIBO Rate shall be the
Interpolated Screen Rate as of such time. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate pursuant to Section 2.17
(for the avoidance of doubt, only until an amendment hereto has become effective
pursuant to Section 2.17(b)), then, for purposes of clause (c) above, the
Adjusted LIBO Rate shall be deemed to be zero.
“Alternative Currency” means Euro, Sterling and any other currency, other than
US Dollars, (a) that is freely available, freely transferable and freely
convertible into US Dollars, (b) in which dealings in deposits are carried on in
the London interbank market and (c) that has been designated by the Company as
an “Alternative Currency” and approved in writing as an “Alternate Currency” by
each Lender; provided that if any Lender shall have failed to approve any such
designated currency, then (i) the Company shall have the right to terminate the
CommitmentCommitments of such Lender in accordance with Section 2.06(b) or
require such Lender to assign its interest in accordance with Section 2.18(b) or
(ii) the Company may establish a New Tranche in accordance with Section 8.01(c)
for those Lenders wishing to make loans in such designated currency.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to the Company or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning assigned to that term in Section 8.17(b).
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or any Commitment Fee, as the case may be, the applicable rate per
annum set forth below under the caption “Eurocurrency Spread”, “ABR Spread” or
“Commitment Fee Rate”, as the case may be, in each case based upon the Ratings
applicable on such date:

LevelRatings (S&P /
Moody’s)
Eurocurrency Spread (basis points per annum)
ABR Spread (basis points per annum)
Commitment Fee Rate (basis points per annum)
1A / A2 or higher87.50.07.02A- / A3100.00.09.03BBB+ /
Baa1112.512.510.04BBB/Baa2125.025.012.55BBB-/Baa3137.537.517.56Lower than
BBB-/Baa3150.050.022.5



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agency shall be deemed to
have established a Rating in Level 6; (b) if the Ratings established or deemed
to have been established by Moody’s and S&P shall fall within different Levels,
the Applicable Rate shall be based upon the higher Rating unless the Ratings
differ by two or more Levels, in which case the Applicable Rate will be based
upon the Level one below that corresponding
3



--------------------------------------------------------------------------------



to the higher Rating; and (c) if the Ratings established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Company and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency (it being understood that, in the discretion of the Administrative
Agent, any such negotiation on the part of the Administrative Agent may be
subject to prior consultation with one or more Lenders and any consent by the
Administrative Agent to any such amendment may be subject to the Administrative
Agent having obtained consent thereto from the Required Lenders), and, pending
the effectiveness of any such amendment, the Applicable Rate shall be determined
by reference to the rating most recently in effect prior to such change or
cessation. Notwithstanding the foregoing, prior to the Availability Date each of
Moody’s and S&P shall be deemed to have established a Rating in Level 3.
“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., Citibank,
N.A., HSBC Securities (USA) Inc. and Sumitomo Mitsui Banking Corporation, in
their capacities as the joint lead arrangers and joint bookrunners for the
credit facility provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 8.06, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Company.
“Attributable Debt” means, as to any particular lease under which any Person is
at the time liable for a term of more than 12 months, at any date as of which
the amount thereof is to be determined, the total net amount of rent required to
be paid by such Person under such lease during the remaining term thereof
(excluding any subsequent renewal or other extension options held by the
lessee), discounted at the interest rate implicit in the terms of the relevant
lease in accordance with GAAP. The net amount of rent required to be paid under
any such lease for any such period shall be the aggregate amount of the rent
payable by the lessee with respect to such period after excluding amounts
required to be paid on account of maintenance and repairs, services, insurance,
taxes, assessments, water rates and similar charges and contingent rents (such
as those based on sales). In the case of any lease which is terminable by the
lessee upon the payment of a penalty in an amount which is less than the total
discounted net amount of rent required to be paid from the later of the first
date upon which such lease may be so terminated or the date of the determination
of such net amount of rent, as the case may be, such net amount shall also
include the amount of such penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date upon which it may be so
terminated.
“Availability Date” means the date on which the conditions specified in Section
3.02 are satisfied (or waived in accordance with Section 8.01).
4



--------------------------------------------------------------------------------



“Availability Period” means the period from and including the Availability Date
to but excluding the Commitment Termination Date.
“Average COF Rate” has the meaning assigned to that term in Section 2.17(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the applicable Screen Rate for syndicated credit facilities
denominated in US Dollars or the applicable Alternative Currency and (b) the
Benchmark Replacement Adjustment; provided that if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for all purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Company giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the applicable Screen Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body
and/or (b) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the applicable Screen Rate with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities
denominated in US Dollars or the applicable Alternative Currency at such time
(for the avoidance of doubt, such Benchmark Replacement Adjustment shall not be
in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Foreign
Currency Overnight Rate”, the definition of “Interest Period”, timing and
frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
5



--------------------------------------------------------------------------------



discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate or the EURIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the applicable Screen Rate permanently or indefinitely ceases to provide the
applicable Screen Rate; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate or the EURIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information
6



--------------------------------------------------------------------------------



(or if the expected date of such prospective event is fewer than 90 days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Company, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or the EURIBO Rate and solely to the extent that the applicable Screen Rate has
not been replaced with a Benchmark Replacement, the period (a) beginning at the
time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the applicable Screen Rate for all purposes
hereunder in accordance with Section 2.17 and (b) ending at the time that a
Benchmark Replacement has replaced the applicable Screen Rate for all purposes
hereunder pursuant to Section 2.17.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.
“Borrower” means the Company or any Subsidiary Borrower.
“Borrower Materials” has the meaning assigned to that term in Section 5.01.
“Borrowing” means Loans of the same Class, Type and currency and to the same
Borrower made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$25,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$25,000,000 or more.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$5,000,000 or more.
7



--------------------------------------------------------------------------------



“Borrowing Request” means a request by a Borrower (or the Company on behalf of a
Subsidiary Borrower) for a Borrowing in accordance with Section 2.02, which
shall be substantially in the form of Exhibit B or any other form approved by
the Administrative Agent and the Company.
“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed under the laws of, or do in fact remain closed in, the State of
New York; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency or a Same Day Tranche 2 Euro Loan, the term
“Business Day” shall also exclude any day that is not a London Banking Day and
(b) when used in connection with a EURIBOR Loan, the term “Business Day” shall
also exclude any day that is not a TARGET Day.
“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP (subject to Section 1.04);
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP (subject to Section 1.04).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (as such terms
are defined in Section 13(d)(3) of the Exchange Act), other than (i) the Company
or its Subsidiaries, (ii) the New Holding Company pursuant to the Permitted
Reorganization or (iii) any employee benefit plan of the Company or its
Subsidiaries, and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, of equity interests in the Company
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding equity interests in the Company or (b) the occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Company by Persons who are not Continuing Directors.
Notwithstanding the foregoing, a “person” or “group” shall not be deemed to
beneficially own equity interests subject to a stock or asset purchase
agreement, merger agreement, option agreement, warrant agreement or similar
agreement (or voting or option or similar agreement related thereto) until the
consummation of the acquisition of the applicable equity interests in connection
with the transactions contemplated by such agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law, but if not
having the force of law, one which applies generally to the class or category of
financial institutions of which any Lender or the Administrative Agent forms a
part and compliance with which is in accordance with the general practice of
those financial institutions) of any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee
8



--------------------------------------------------------------------------------



on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case, pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.
“Charges” has the meaning assigned to that term in Section 8.13.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche 1 Loans or
Tranche 2 Loans, (b) any Commitment, refers to whether such Commitment is a
Tranche 1 Commitment or a Tranche 2 Commitment, (c) any Revolving Credit
Exposure, refers to whether such Revolving Credit Exposure is Tranche 1
Revolving Credit Exposure or Tranche 2 Revolving Credit Exposure and (d) any
Lender, refers to whether such Lender is a Tranche 1 Lender or a Tranche 2
Lender. It is understood that (i) Tranche 1 Loans, Tranche 1 Commitments,
Tranche 1 Revolving Credit Exposure and Tranche 1 Lenders are of the same Class
and (ii) Tranche 2 Loans, Tranche 2 Commitments, Tranche 2 Revolving Credit
Exposure and Tranche 2 Lenders are of the same Class.
“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 8.01).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“COF Rate” has the meaning assigned to that term in Section 2.17(a).
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Section
2.06 or 8.06. The amount of each Lender’s Commitment on the Closing Date is set
forth on Schedule 2.01, and the aggregate amount of the Commitments on the
Closing Date is US$1,500,000,000.
“Commitment” means a Tranche 1 Commitment or Tranche 2 Commitment.
“Commitment Fee” has the meaning assigned to that term in Section 2.05(a).
“Commitment Termination Date” means the earliest of (a) the first date on which
UTC shall have publicly announced the termination or abandonment of the Otis
Distribution, (b) unless the Availability Date shall have occurred on or prior
to such date, the Outside Date and (c) the Scheduled Maturity Date, or the
earlier date of termination in whole of the Commitments pursuant to Section
2.06(b) or 6.02.
“Company” means Otis Worldwide Corporation, a Delaware corporation and, prior to
the consummation of the Otis Distribution, a wholly-owned Subsidiary of UTC.
“Company Guarantee” has the meaning assigned to that term in Section 9.01.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form approved by the Administrative Agent and the
Company.
9



--------------------------------------------------------------------------------



“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for US Dollar-denominated syndicated credit
facilities at such time;
provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.
“Consolidated” refers to the consolidation of the accounts of a Person and its
Subsidiaries in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum for such period of:


(i.) Consolidated interest expense (including imputed interest expense in
respect of Capitalized Lease Obligations);
(ii.) Consolidated income tax expense;
(iii) depreciation and amortization expense;
(iv) non-cash charges or losses, including non-cash compensation expense,
impairment charges and any write-offs or write-downs of assets, but excluding
(A) any non-cash charge that results from an accrual of a reserve for cash
charges to be taken in any future period, (B) an amortization of a prepaid cash
expense that was paid and not expensed in a prior period or (C) write-down or
write-off with respect to accounts receivable (including any addition to bad
debt reserves or bad debt expense);
(v) restructuring, extraordinary, unusual or non-recurring charges or losses,
including transaction fees, costs and expenses (including financing fees,
financial and other advisory fees, accounting and consulting fees and legal
fees) incurred in connection with Material Acquisitions and Material
Dispositions;
10



--------------------------------------------------------------------------------



(vi) transaction fees, costs and expenses incurred in connection with the
Transactions; provided that (i) no amounts may be added back pursuant to this
clause (vi) for any such fees, costs and expenses incurred or accrued after the
last day of the eighth full fiscal quarter ending after the Availability Date
and (ii) the amounts added back pursuant to this clause (vi) may not exceed (A)
with respect to any period of four consecutive fiscal quarters, US$150,000,000
and (B) with respect to all periods, US$300,000,000;


(vii) any unrealizednon-cash losses attributable to the application of “mark to
market” accounting in respect of Hedge Agreements;


(viii) any net after-tax loss attributable to the early extinguishment of Debt
or obligations under Hedge Agreements;


(ix) (A) the cumulative effect for such period of a change in accounting
principles or (B) any currency translation losses; minus


(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum for such period of:


(i) any non-cash gains or items of income (other than the accrual of revenue),
but excluding any such items in respect of which cash was received in a prior
period or will be received in a future period;


(ii) extraordinary, unusual or nonrecurring gains or items of income;


(iii) any unrealizednon-cash gains attributable to the application of “mark to
market” accounting in respect of Hedge Agreements;


(iv) any net after-tax gain attributable to the early extinguishment of Debt or
obligations under Hedge Agreements; and


(v) (A) the cumulative effect for such period of a change in accounting
principles or (B) any currency translation gains;


provided that Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition (other than sales,
transfers or other dispositions in the ordinary course of business).
Notwithstanding anything to the contrary contained herein, but subject to the
next sentence, Consolidated EBITDA shall be deemed to be (A) for the period of
four consecutive fiscal quarters of the Company ended prior to the last day of
the first fiscal quarter that shall have commenced on or after the Availability
Date, pro forma Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended December 31, 2019, determined by reference to the
Pro Forma Company Financial Statements, (B) for the period of four consecutive
fiscal quarters of the Company ended on the last day of the first fiscal quarter
that shall have commenced on or after the Availability Date, Consolidated EBITDA
for such
11



--------------------------------------------------------------------------------



first fiscal quarter multiplied by four, (C) for the period of four consecutive
fiscal quarters of the Company ended on the last day of the second fiscal
quarter that shall have commenced on or after the Availability Date,
Consolidated EBITDA for the two fiscal quarter period then ended multiplied by
two, and (D) for the period of four consecutive fiscal quarters of the Company
ended on the last day of the third fiscal quarter that shall have commenced on
or after the Availability Date, Consolidated EBITDA for the three fiscal quarter
period then ended multiplied by 4/3. For the purposes of calculating
Consolidated EBITDA for any period, if at any time during such period the
Company or any Subsidiary shall have consummated a Material Acquisition or a
Material Disposition, Consolidated EBITDA for such period shall be determined
giving pro forma effect thereto in accordance with Section 1.04(b); provided
that the Company shall not be required to calculate Consolidated EBITDA on a pro
forma basis with respect to any Material Acquisition or any Material Disposition
if the Company determines in its reasonable discretion that it does not have
reasonably and readily identifiable information to make such pro forma
calculation.
“Consolidated Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated Total Net Debt as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Company most recently ended on
or prior to such date.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Consolidated Subsidiaries for such period determined in
conformity with GAAP.
“Consolidated Net Tangible Assets” means the total amount of assets of the
Company and its Consolidated Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (a) all current liabilities
(excluding any thereof which are by their terms extendible or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed) and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the most recent Consolidated balance sheet of
the Company and its Consolidated Subsidiaries and computed in accordance with
GAAP (which calculation shall give pro forma effect to any Material Acquisition
or Material Disposition consummated by the Company or its Consolidated
Subsidiaries since the date of such Consolidated balance sheet and on or prior
to the date of determination, as if such Material Acquisition or Material
Disposition had occurred on the date of such Consolidated balance sheet). Until
the first delivery of the Consolidated financial statements of the Company and
its Consolidated Subsidiaries pursuant to Section 5.01(a)(i) or 5.01(a)(ii),
Consolidated Net Tangible Assets shall be determined by reference to the pro
forma combined balance sheet described in the definition of “Pro Forma Company
Financial Statements”.
“Consolidated Total Net Debt” means, as of any date, (a) the sum, without
duplication, of (i) the aggregate principal amount of Debt of the Company and
its Consolidated Subsidiaries outstanding as of such date, (ii) the aggregate
amount of Capitalized Lease Obligations of the Company and its Consolidated
Subsidiaries as of such date and (iii) the aggregate principal amount of the
purchase money indebtedness of the Company and its Consolidated Subsidiaries
outstanding as of such date, minus (b) the aggregate amount of Unrestricted Cash
as of such date.
“Continuing Director” means a director who (a) was a member of the Company’s
board of directors on the Availability Date after giving effect to the Otis
Distribution, (b) becomes a member
12



--------------------------------------------------------------------------------



of the Company’s board of directors subsequent to the Availability Date and
whose appointment, election or nomination for election by the Company’s
stockholders is duly approved by a majority of the directors referred to in
clause (a) above constituting at the time of such appointment, election or
nomination at least a majority of that board or (c) becomes a member of the
Company’s board of directors subsequent to the Availability Date and whose
appointment, election or nomination for election by the Company’s stockholders
is duly approved by a majority of the directors referred to in clauses (a) and
(b) above constituting at the time of such appointment, election or nomination
at least a majority of that board.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$10,000,000, and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$10,000,000 or more.
“Conversion Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$1,000,000 or more.
“Converted Tranche” has the meaning assigned to that term in Section 8.01(c).
“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the applicable Screen Rate.
“Debt” has the meaning assigned to that term in Section 5.02(a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, Irish law
examinership, reorganization or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed, within three Business Days of the date required to be funded or paid,
(i) to fund any portion of its Loans or (ii) to pay to the Administrative Agent
or any Lender any other amount required to be paid by it hereunder (unless, in
the case of an obligation to fund a Loan, such Lender notifies the Company and
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith
13



--------------------------------------------------------------------------------



determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Event of
Default) has not been satisfied); (b) has notified the Company, the
Administrative Agent or any Lender in writing that it does not intend to comply
with its funding obligations hereunder or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such notice or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Event of
Default) has not been satisfied) or generally under other agreements in which it
commits to extend credit; (c) has failed, within three Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of certification) to fund prospective Loans, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written certification by the Administrative Agent; (d) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action; or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Documentation Agents” means Goldman Sachs Bank USA and Morgan Stanley Bank,
N.A., in their capacities as documentation agents for the credit facility
provided for herein.
“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person incorporated or organized under the laws of any State of the United
States or the District of Columbia.
“Draft Otis Form 10” means the Otis Form 10 (including the information statement
and the other exhibits contemplated thereby) in the form delivered, or deemed to
be delivered, to the Lenders pursuant to Section 3.01(d).
•“Early Opt-in Election” means the occurrence of:
•(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in US Dollars or in the applicable Alternative Currency being
executed at such time, or that include language similar to that contained in
Section 2.17(b), are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate or the EURIBO Rate,
as applicable, and
14



--------------------------------------------------------------------------------



(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a Subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means any Person, other than (a) a natural person, (b) a
holding company, investment vehicle or trust for, or owned and operated by or
for the primary benefit of, a natural person, (c) the Company, (d) any
Subsidiary of the Company, (e) any Affiliate of the Company or (f) any
Defaulting Lender.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any toxic
or hazardous substance or waste, or health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
attorneys’ and consultants’ fees, fines, penalties or indemnities), directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all rules, regulations, rulings and official interpretations promulgated or
issued thereunder.
15



--------------------------------------------------------------------------------



“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Company is a member and which is under
common control within the meaning of Section 414 of the Code.
“ERISA Event” means (a) any “reportable event” under 4043 of ERISA (other than
an event for which the 30-day notice period is waived or a safe harbor is
available) with respect to a Plan, (b) any failure by any Plan to satisfy the
minimum funding standard under Section 412 of the Code, (c) the filing of an
application for a waiver of the minimum funding standard with respect to any
Plan under Section 412(c) of the Code, (d) the incurrence of any liability under
Title IV of ERISA with respect to the involuntary or distress termination of any
Plan under Sections 4041(c) or Section 4042 of ERISA, (e) the receipt from the
PBGC or a plan administrator by the Company or any ERISA Affiliate of the
Company of any notice relating to an intention to terminate any Plan or Plans or
to appoint a trustee to administer any Plan under Section 4041(c) or Section
4042 of ERISA, (f) the incurrence of any liability with respect to the
withdrawal or partial withdrawal from any Plan (within the meaning of Section
4063 of ERISA) or Multiemployer Plan (within the meaning of Sections 4203 or
4205 of ERISA) or (g) the receipt of any notice by the Company or an ERISA
Affiliate of the Company from any Multiemployer Plan, concerning the imposition
of withdrawal liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Section 4245 of ERISA, or in
endangered, critical and declining, or critical status within the meaning of
Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any EURIBOR Loan for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate. For the avoidance of doubt, a
Standard Tranche 2 Euro Loan constitutes a EURIBOR Loan, but a Same Day Tranche
2 Euro Loan does not constitute a EURIBOR Loan.
“Euro” or “€” means the single currency of the participating member states of
the European Union.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate, the LIBO Rate or
the EURIBO Rate. For the avoidance of doubt, a Standard Tranche 2 Euro Loan
constitutes a Eurocurrency Loan, but a Same Day Tranche 2 Euro Loan does not
constitute a Eurocurrency Loan.
“Events of Default” has the meaning assigned to that term in Section 6.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
16



--------------------------------------------------------------------------------



“Exchange Rate” means, as of any date of determination, for purposes of
determining the US Dollar Equivalent of any currency other than US Dollars, the
rate at which such currency may be exchanged into US Dollars at the time of
determination on such day as last provided (either by publication or as may
otherwise be provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (determined based on New York City time) immediately
preceding such day of determination. In the event that Reuters ceases to provide
such rate of exchange or such rate does not appear on the applicable Reuters
source, the Exchange Rate shall be determined by reference to such other
publicly available information service for displaying such rate of exchange at
such time as shall be selected by the Administrative Agent from time to time in
its reasonable discretion after consultation with the Company.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office in, or, in the case of any Lender, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes (including backup withholding Taxes) imposed by the United States on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to laws in effect on the
date on which (i) such Lender acquires such interest in such Loan or Commitment
(other than pursuant to an assignment request by the Company under Section
2.18(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.14, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in such Loan or Commitment or to such Lender
immediately before it changed its lending office, (c) in the case of a Lender,
any withholding Taxes imposed by Ireland on a payment under this Agreement, if
on the date on which such payment falls due, such payment could have been made
to such Lender without such withholding tax if it was an Irish Qualifying
Lender, but on that date such Lender is not or has ceased to be an Irish
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or treaty, or any published practice or concession of
any relevant taxing authority, (d) Taxes attributable to such Recipient’s
failure to comply with Section 2.14(f) and (e) any U.S. Federal withholding
Taxes imposed under FATCA; provided that, for the avoidance of doubt, for
purposes of clause (b)(i), in the case of an interest in a Loan acquired by a
Lender pursuant to the funding of a Commitment, such Lender shall be treated as
acquiring such interest on the date such Lender acquired an interest in the
Commitment pursuant to which such Loan was funded.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any fiscal or regulatory
legislation, rules, guidance notes or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
implementing the foregoing.
17



--------------------------------------------------------------------------------



“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes.
“First Amendment” means that First Amendment dated as of September 4, 2020,
among the Company, Otis Intercompany Lending Designated Activity Company, the
lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
“First Amendment Effective Date” has the meaning assigned to that term in the
First Amendment.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.
“Foreign Currency Overnight Rate” means, for any day, (a) a rate per annum equal
to the London interbank offered rate as administrated by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for overnight deposits in Euro as displayed on the applicable Reuters
screen page (currently LIBOR01 or LIBOR02) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day or (b) if the rate referred
to in clause (a) is not available for Euro, (i) as such term is used in
reference to any Borrowing comprised of Same Day Tranche 2 Euro Loans, the
Average COF Rate, it being agreed by each Lender that, promptly upon request
therefor by the Administrative Agent, such Lender shall notify the
Administrative Agent of the COF Rate of such Lender with respect to such
Borrowing, and (ii) as such term is used in Section 2.04(c) or 2.13(d), a rate
per annum at which overnight deposits in Euro would be offered on such day in
the London interbank market, as such rate is determined by the Administrative
Agent by such means as the Administrative Agent shall determine to be
reasonable; provided that the Foreign Currency Overnight Rate shall in no event
be less than zero.
“Foreign Lender” means a Lender that (a) is not a U.S. Person or (b) is an
entity disregarded as separate from its owner for U.S. federal income tax
purposes and is owned, for U.S. federal income tax purposes, by a Person that is
not U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States as in
effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-
18



--------------------------------------------------------------------------------



national body exercising such powers or functions, such as the European Union or
the European Central Bank).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedge Agreement.
“Historical Company Financial Statements” means the combined balance sheet of
the Company and its Subsidiaries as of December 31, 2019 and the combined
statements of operations, of comprehensive income, of changes in equity and of
cash flows of the Company and its Subsidiaries for the year then ended, in each
case, included in the Draft Otis Form 10.
“IBA” has the meaning assigned to that term in Section 1.05.
“Increase Effective Date” has the meaning assigned to such term in Section
2.06(a).
“Increasing Lender” has the meaning assigned to that term in Section 2.06(a).
“Incremental Facility Agreement” has the meaning assigned to that term in
Section 2.06(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning assigned to that term in Section 8.04(b).
“Industrial Development Bonds” means obligations issued by a State, a
Commonwealth, a Territory or a possession of the United States, or any political
subdivision of any of the foregoing, or the District of Columbia, the interest
on which is excludable from gross income of the holders thereof pursuant to the
provisions of Section 103(a)(1) of the Code (or any similar provision of the
Code), as in effect on the date of the issuance of such obligations.
“Ineligible Subsidiary” means any Subsidiary Borrower designated as such
pursuant to Section 2.19(c).
“Ineligible Subsidiary Designation Notice” means an Ineligible Subsidiary
Designation Notice substantially in the form of Exhibit D hereto, duly executed
by the Company.
19



--------------------------------------------------------------------------------



“Information” has the meaning assigned to that term in Section 8.07.
“Interest Election Request” means a request by a Borrower (or the Company on
behalf of a Subsidiary Borrower) to convert or continue a Borrowing in
accordance with Section 2.09, which shall be substantially in the form of
Exhibit E or any other form approved by the Administrative Agent and the
Company.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two (other than in the case
of a EURIBOR Borrowing), three, six or, if available, 12 months thereafter, as
the applicable Borrower (or the Company on behalf of the applicable Subsidiary
Borrower) may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(c) no Borrower may elect an Interest Period ending after the Scheduled Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made, and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period or for purposes of clause (c) of the definition of the term
“Alternate Base Rate”, a rate per annum that results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than the applicable period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than the applicable period, in each case as of the
time the Interpolated Screen Rate is required to be determined in accordance
with the other provisions hereof; provided that the Interpolated Screen Rate
shall in no event be less than zero.
“Irish Companies Act” means the Companies Act of 2014 of Ireland, as amended.
“Irish Qualifying Lender” means a Lender that at the time the payment is made,
is, beneficially entitled to the interest payable to such Lender in respect of
an advance under this Agreement, and that:
(a) is a company (within the meaning of section 4 of the TCA);
(i) which, by virtue of the law of a Relevant Territory, is resident in the
Relevant Territory for the purposes of tax and that jurisdiction imposes a tax
that generally applies to interest receivable in that jurisdiction by companies
from sources outside that jurisdiction; or
(ii) in receipt of interest under this Agreement which:
20



--------------------------------------------------------------------------------



(A). is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or
(B). would be exempted from the charge to Irish income tax pursuant to the terms
of a double taxation treaty entered into between Ireland and another
jurisdiction signed on or before the date on which the relevant interest is paid
but not in force on that date, assuming that treaty had the force of law on that
date;
provided that, in the case of both (A) and (B) above, such company does not
provide its commitment in connection with a trade or business which is carried
on by it in Ireland through a branch or agency; or
(b) is a U.S. corporation that is incorporated in the United States and is
subject to U.S. Federal income tax on its worldwide income, provided that such
U.S. corporation does not provide its commitment in connection with a trade or
business which is carried on by it in Ireland through a branch or agency; or
(c) is a U.S. limited liability company, where the ultimate recipients of the
interest payable to that limited liability company satisfy the requirements set
out in (a) or (b) above and the business conducted through the limited liability
company is so structured for market reasons and not for tax avoidance purposes,
provided that such limited liability company does not provide its commitment in
connection with a trade or business which is carried on by it in Ireland through
a branch or agency; or
(d) is an Irish Treaty Lender.
“Irish Subsidiary Borrower” means Otis Intercompany Lending Designated Activity
Company, a designated activity company organized under the laws of Ireland and a
Subsidiary of the Company.
“Irish Treaty Lender” means a Lender other than a Lender falling within clause
(a), (b) or (c) of the definition of Irish Qualifying Lender, which is on the
date any relevant payment is made entitled under a double taxation agreement in
force on that date (subject to the completion of any procedural formalities) to
that payment without any deduction or withholding of Tax imposed by any
governmental or other taxing authority of or in Ireland.
“IRS” means the United States Internal Revenue Service, or any other
Governmental Authority that shall have succeeded to the functions thereof.
“Judgment Currency” has the meaning assigned to that term in Section 8.17(b).
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to Section 2.06 or 8.06.
21



--------------------------------------------------------------------------------



“LIBO Rate” means, with respect to any LIBOR Loan denominated in any currency
for any Interest Period, the applicable Screen Rate as of the Specified Time on
the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
“Liens” has the meaning assigned to that term in Section 5.02(a).
“Loan” means a loan by a Lender to a Borrower pursuant to this Agreement.
“Loan Documents” means this Agreement, each Incremental Facility Agreement, each
Subsidiary Borrower Agreement and each Ineligible Subsidiary Designation Notice.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or with respect to any payment hereunder to be made in US Dollars, New
York City time and (b) with respect to a Loan or Borrowing denominated in an
Alternative Currency or with respect to any payment hereunder to be made in an
Alternative Currency, London time.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders of such Class that would constitute the Required Lenders if
such Class were the sole Class of Lenders hereunder.
“Material Acquisition” means any acquisition by the Company or any of its
Subsidiaries of (a) equity interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary of the Company or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person (in the case of clauses (a) and (b), including as a
result of a merger or consolidation); provided that, in the case of clauses (a)
and (b), the aggregate consideration therefor exceeds US$50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or business of the Company and its Subsidiaries, taken as
a whole, or (b) the rights of or benefits available to the Administrative Agent
or the Lenders under this Agreement, taken as a whole.
“Material Debt” means Debt in the principal amount in excess of US$100,000,000.
“Material Disposition” means any sale, transfer or other disposition by the
Company or any of its Subsidiaries of (a) all or substantially all the issued
and outstanding equity interests in any Person that are owned by the Company or
any of its Subsidiaries or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person; provided that, in the
case of clauses (a) and (b), such sale, transfer or other disposition yields net
proceeds to the Company or any of its Subsidiaries in excess of US$50,000,000 in
the aggregate.
22



--------------------------------------------------------------------------------



“Maximum Rate” has the meaning assigned to that term in Section 8.13.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of June 9,
2019, by and among UTC, Light Merger Sub Corp. and Raytheon Company, as amended,
amended and restated, supplemented or otherwise modified from time to time.
“MNPI” means material information concerning the Company, its Subsidiaries or
the respective securities of any of the foregoing that has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
1.“New Holding Company” has the meaning assigned to that term in Section 8.18.
“New Subsidiary Borrower” has the meaning assigned to that term in Section
8.01(c).
“New Tranche” has the meaning assigned to that term in Section 8.01(c).
“Notice of Objection” has the meaning assigned to that term in Section 2.19(a).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not published for any such day
that is a Business Day, the “NYFRB Rate” shall be the rate quoted for such day
for a Federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided further that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for all purposes.
“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.
“Objecting Lender” has the meaning assigned to that term in Section 2.19(a).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such
23



--------------------------------------------------------------------------------



Taxes (other than connections arising solely from such Recipient having taken
any of the following actions: executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned pursuant to Section 2.18(b) an interest in any
Loan or other interest under this Agreement).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.18(b)).
“Otis Business” means, collectively, (a) the business, operations and activities
of the “Otis” reporting segment of UTC conducted at any time prior to the
consummation of the Otis Distribution by UTC or by any of its current or former
Subsidiaries and (b) any terminated, divested, or discontinued businesses,
operations and activities that, at the time of termination, divestiture or
discontinuation, primarily related to the business, operations and activities
described in clause (a) as then conducted.
“Otis Distribution” means the pro rata distribution to the stockholders of UTC
of the common stock of the Company, which, at the time of the making of such
distribution, will, directly or indirectly through its Subsidiaries, hold the
Otis Business.
•“Otis Distribution Condition” means the requirement that:
i.the “effective time of the distribution” (or an equivalent term, in each case,
as such term is used in the Otis Form 10) occurs and the Otis Distribution is
consummated in a manner consistent in all material respects with the Otis Form
10; and
ii.the Otis Distribution is consummated in a manner consistent in all material
respects with the Draft Otis Form 10, except any failure or failures to be so
consistent (i) to the extent relating to (A) any updates to the financial
statements, other financial information, notes thereto and other information
contained or to be contained therein in respect of subsequent periods in
accordance with the rules and regulations of the SEC or otherwise relating to
the passage of time, (B) information previously omitted, in whole or in part, in
the Draft Otis Form 10 that is added in connection with the completion of the
disclosures contained in the Otis Form 10 or (C) information required to be
included therein by applicable law or regulation or included therein in response
to any comment issued by the SEC or (ii) that, in the aggregate, are not
material and adverse to the interests of the Lenders (in their capacity as such)
under this Agreement.
“Otis Form 10” means the Form 10 filed (whether or not publicly filed) by the
Company with the SEC pursuant to the Exchange Act (including the information
statement and the other exhibits filed therewith) relating to the Otis
Distribution, as it may be amended or supplemented from time to time after the
original filing thereof and prior to the Otis Distribution.
24



--------------------------------------------------------------------------------



“Outside Date” means the “Outside Date” as defined in the Merger Agreement, as
in effect on the Closing Date, and subject to extension thereof as provided in
Sections 6.16(c) and 8.1(b)(i) of the Merger Agreement, as in effect on the
Closing Date, but in any event no later than April 1, 2021.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an Overnight Bank
Funding Rate.
“Participant” has the meaning assigned to that term in Section 8.06(c).
“Participant Register” has the meaning assigned to that term in Section 8.06(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any other Governmental Authority that shall have succeeded to the
functions thereof.
2.“Permitted Reorganization” means a transaction described in Section 8.18
pursuant to which the Company becomes a wholly-owned Domestic Subsidiary of the
New Holding Company, but only if all the requirements set forth in Section 8.18
shall have been satisfied.
3.“Permitted Reorganization Merger Subsidiary” has the meaning assigned to that
term in Section 8.18.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Authority or any other entity.
“Plan” means an employee benefit plan, other than a Multiemployer Plan, which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Company or any ERISA Affiliate and subject to Title IV of ERISA.
“Platform” means Debt Domain, IntraLinks™, SyndTrak or any other electronic
platform chosen by the Administrative Agent to be its electronic transmission
system.
“Prepayment Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$20,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$20,000,000 or more.
“Prepayment Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in an
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency and that has a US Dollar Equivalent
of US$1,000,000 or more.
25



--------------------------------------------------------------------------------



“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent in its reasonable discretion). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.
“Principal Property” means any manufacturing plant or warehouse, together with
the land upon which it is erected and fixtures comprising a part thereof, owned
by the Company or any Wholly-Owned Domestic Manufacturing Subsidiary and located
in the United States the gross book value (without deduction of any reserve for
depreciation) of which on the date as of which the determination is being made
is an amount which exceeds 1% of Consolidated Net Tangible Assets, other than
any such manufacturing plant or warehouse or any portion thereof or any such
fixture (together with the land upon which it is erected and fixtures comprising
a part thereof) (a) which is financed by Industrial Development Bonds or (b)
which, in the opinion of the board of directors of the Company, or of any duly
authorized committee of that board, is not of material importance to the total
business conducted by the Company and its Subsidiaries taken as a whole.
“Pro Forma Company Financial Statements” means the unaudited pro forma combined
balance sheet of the Company and its Subsidiaries as of December 31, 2019 and
the unaudited pro forma combined statement of operations of the Company and its
Subsidiaries for the year then ended, in each case, included in the Draft Otis
Form 10 and prepared giving pro forma effect to the Transactions as set forth in
the Draft Otis Form 10.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to that term in Section 5.01.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Qualifying Material Acquisition” means any acquisition by the Company or any of
its Subsidiaries of (a) equity interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary of the Company or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person (in the case of both clauses (a) and (b), including as a
result of a merger or consolidation); provided that the aggregate cash
consideration therefor (including Debt of such acquired Person (or such business
unit, division, product line or line of business) assumed in connection
therewith or that is refinanced in connection therewith, all obligations in
respect of deferred purchase price and all other cash consideration payable in
connection therewith) exceeds US$750,000,000.
“Quotation Day” means (a) in respect of the determination of the Adjusted LIBO
Rate or LIBO Rate for any Interest Period for Loans denominated in any currency
(other than Sterling), the
26



--------------------------------------------------------------------------------



day that is two Business Days prior to the first day of such Interest Period,
(b) in respect of the determination of the LIBO Rate for any Interest Period for
Loans denominated in Sterling, the first day of such Interest Period and (c) in
respect of the determination of the EURIBO Rate for any Interest Period for
Loans denominated in Euro, the day that is two TARGET Days prior to the first
day of such Interest Period, in each case unless market practice differs for
loans in the applicable currency priced by reference to rates quoted in the
Relevant Interbank Market, in which case the Quotation Day for such currency
shall be determined by the Administrative Agent in accordance with market
practice for such loans priced by reference to rates quoted in the Relevant
Interbank Market (and if quotations would normally be given by leading banks for
such loans priced by reference to rates quoted in the Relevant Interbank Market
on more than one day, the Quotation Day shall be the last of those days).
“Ratings” means the ratings by Moody’s and S&P of the Company’s senior,
unsecured, non-credit-enhanced, long-term debt.
“Recipient” means the Administrative Agent or any Lender.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.
“Relevant Interbank Market” means (a) with respect to any currency (other than
Euro), the London interbank market and (b) with respect to Euro, the European
interbank market.
“Relevant Territory” means:


(a)a member state of the European Communities (other than Ireland); or
(b)to the extent not a member state of the European Communities, a jurisdiction
with which Ireland has entered into a double taxation treaty that either has the
force of law by virtue of section 826(1) of the TCA or which will have the force
of law on completion of the procedures set out in section 826(1) of the TCA.
“Required Lenders” means, at any time, Lenders having Undrawn Commitments and
Revolving Credit Exposures representing more than 50% of the sum of the
aggregate amount of all the Undrawn Commitments and the Aggregate Revolving
Credit Exposure at such time; provided that the Undrawn Commitments and
Revolving Credit Exposure of any Defaulting Lender shall be excluded for the
purposes of making a determination of Required Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
27



--------------------------------------------------------------------------------



“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv and
any successor thereto.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the US Dollar Equivalents of the principal amounts of such Lender’s Loans
outstanding at such time a Tranche 1 Revolving Credit Exposure or a Tranche 2
Revolving Credit Exposure.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sale and Leaseback Transaction” has the meaning assigned to that term in
Section 5.02(c).
“Same Day Tranche 2 Euro Loan” means any Tranche 2 Loan denominated in Euro
that, in the applicable Borrowing Request, is specified as a “Same Day Tranche 2
Euro Loan”.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or (b) any Person majority-owned or controlled by any such
Person or Persons described in the foregoing clause (a).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“Scheduled Maturity Date” means the earlier of (a) the date that is five years
after the Availability Date and (b) April 3, 2025; provided that, in each case,
if such day is not a Business Day, the Scheduled Maturity Date shall be the
immediately following Business Day.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a term equivalent to the relevant period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion), and (b) in respect of the EURIBO Rate for any Interest Period, the
rate per annum determined by the European Money Market Institute (or any other
Person that takes over the administration of such rate) as the rate at which
interbank deposits in Euro are being offered by one prime bank to another within
the EMU zone for such Interest Period, as set forth on the Reuters screen page
that displays such rate (currently EURIBOR01) (or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (i) if, as to any currency, no Screen Rate shall be available for a
particular period at such time but Screen Rates shall
28



--------------------------------------------------------------------------------



be available for maturities both longer and shorter than such period at such
time, then the Screen Rate for such period shall be the Interpolated Screen Rate
as of such time and (ii) if the Screen Rate, determined as provided above, would
be less than zero, the Screen Rate shall be deemed to be zero for all purposes
of this Agreement.
“SEC” means the United States Securities and Exchange Commission, or any other
Governmental Authority that shall have succeeded to the functions thereof.
“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.
•“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.
•“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time.
“Standard Tranche 2 Euro Loan” means any Tranche 2 Loan denominated in Euro
other than a Same Day Tranche 2 Euro Loan.
“Statutory Reserve Rate” means a fraction (expressed as a decimal, carried out
to five decimal places), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board of Governors to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board of Governors).
Such reserve percentages shall include those imposed pursuant to such Regulation
D. LIBOR Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Sterling” or “₤” means the lawful currency of the United Kingdom.
“Subject Party” has the meaning assigned to that term in Section 2.14(h)(ii).
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership or other entity shall or might have voting power upon
the occurrence of any contingency) is at the time of any determination directly
or indirectly owned or Controlled by such Person, by such Person and one or more
other Subsidiaries of such Person or by one or more other Subsidiaries of such
Person. Unless
29



--------------------------------------------------------------------------------



otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Company.
“Subsidiary Borrower” means each of (a) the Irish Subsidiary Borrower and (b)
any other Subsidiary of the Company that has been designated as, and became, a
“Subsidiary Borrower” pursuant to Section 2.19(a), in each case, other than any
Subsidiary Borrower that shall have ceased to be such as provided in Section
2.19(c).
“Subsidiary Borrower Agreement” means a Subsidiary Borrower Agreement
substantially in the form of Exhibit F hereto, duly executed by the Company and
the applicable Subsidiary.
“Subsidiary Borrower Termination Event” means, with respect to such Subsidiary
Borrower, the occurrence of any of the following events:
(i)such Subsidiary Borrower shall be liquidated or dissolved;
(ii)such Subsidiary Borrower (i) shall cease to be a Subsidiary of the Company
or (ii) shall merge or consolidate with or into another Person and such
Subsidiary Borrower shall not be the surviving entity (except that a Subsidiary
Borrower may merge or consolidate with or into another Borrower that expressly
assumes in writing all of such Subsidiary Borrower’s obligations hereunder);
(iii)such Subsidiary Borrower shall fail to pay (i) any principal of any Loan
when the same becomes due and payable, (ii) any interest on any Loan when the
same becomes due and payable, and such failure shall continue for a period of
five Business Days or (iii) any other amount owing by such Subsidiary Borrower
when the same becomes due and payable, and such failure shall continue for a
period of 15 Business Days after receipt by such Subsidiary Borrower and the
Company of written notice from the Administrative Agent of such amount being
due, together with a statement in reasonable detail of the calculation thereof;
(iv)any representation or warranty made (or deemed made pursuant to Article III
hereof) by such Subsidiary Borrower herein or in any Borrowing Request or other
document delivered by such Subsidiary Borrower pursuant to Section 2.19 or
Article III shall prove to have been incorrect in any material respect when made
or deemed made;
(v)such Subsidiary Borrower (i) shall fail to perform or observe any term,
covenant or agreement set forth in Section 2.19(d)(i) or (ii) shall fail to
perform or observe any term, covenant or agreement (other than those specified
in clause (a), (b), (c) or (e)(i) above) contained in this Agreement on its part
to be performed or observed if such failure shall remain unremedied for 30
calendar days after written notice thereof shall have been given to such
Subsidiary Borrower and the Company by the Administrative Agent or any Lender;
(vi)such Subsidiary Borrower (i) shall admit in writing its inability to pay its
debts generally, (ii) shall make a general assignment for the benefit of
creditors or shall institute any proceeding or voluntary case seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, Irish law
examinership or reorganization or relief or protection of debtors, or seeking
the entry of any order for relief or the appointment of a receiver,
30



--------------------------------------------------------------------------------



trustee, Irish law examiner or other similar official for it or for any
substantial part of its property or (iii) shall take any corporate action to
authorize any of the actions set forth above in this clause (f); or
(vii)any proceeding shall be instituted against such Subsidiary Borrower seeking
to adjudicate it bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, Irish law
examinership or reorganization or relief or protection of debtors, or seeking
the entry of any order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property, and such proceeding shall remain undismissed or unstayed for a period
of 60 days.
“Syndication Agents” means Bank of America, N.A., Citibank N.A., HSBC Bank USA,
National Association and Sumitomo Mitsui Banking Corporation, in their
capacities as syndication agents for the credit facility provided for herein.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement for purposes hereof).
“TARGET Day” means any day on which both (a) banks in London are open for
general business and (b) the TARGET is open for the settlement of payments in
Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“TCA” means the Taxes Consolidation Act 1997 of Ireland.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date for which financial statements have been delivered, or are required to
have been delivered, pursuant to Section 5.01(a)(i) or 5.01(a)(ii).
“Tranche 1 Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche 1 Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Tranche 1 Revolving
Credit Exposure hereunder, as such commitment may be reduced or increased from
time to time pursuant to Section 2.06 or 8.06. The amount of each Lender’s
Tranche 1 Commitment on the First Amendment Effective Date is set forth on
Schedule 2.01, and the aggregate amount of the Tranche 1 Commitments on the
First Amendment Effective Date is US$1,000,000,000.
“Tranche 1 Lender” means a Lender with a Tranche 1 Commitment or a Tranche 1
Revolving Credit Exposure.
31



--------------------------------------------------------------------------------



“Tranche 1 Loans” has the meaning assigned to that term in Section 2.01(a)(i).
“Tranche 1 Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the US Dollar Equivalents of the principal amounts of such
Lender’s Tranche 1 Loans outstanding at such time.
“Tranche 2 Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche 2 Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Tranche 2 Revolving
Credit Exposure hereunder, as such commitment may be reduced or increased from
time to time pursuant to Section 2.06 or 8.06. The amount of each Lender’s
Tranche 2 Commitment on the First Amendment Effective Date is set forth on
Schedule 2.01, and the aggregate amount of the Tranche 2 Commitments on the
First Amendment Effective Date is US$500,000,000.
“Tranche 2 Lender” means a Lender with a Tranche 2 Commitment or a Tranche 2
Revolving Credit Exposure.
“Tranche 2 Loans” has the meaning assigned to that term in Section 2.01(a)(ii).
“Tranche 2 Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the US Dollar Equivalents of the principal amounts of such
Lender’s Tranche 2 Loans outstanding at such time.
“Tranche Conversion” has the meaning assigned to that term in Section 8.01(c).
“Transactions” means (a) the execution, delivery and performance by the
Borrowers of this Agreement and the other Loan Documents, the borrowing of Loans
and the use of the proceeds thereof, (b) the consummation of the Otis
Distribution and (c) the payment of fees and expenses incurred in connection
with the foregoing.
“Transferee” has the meaning assigned to that term in Section 2.18(b).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the Foreign Currency Overnight Rate or the Alternate Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
32



--------------------------------------------------------------------------------



“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement.
“Undrawn Commitment” means, on any date with respect to each Lender of any
Class, (a) the Commitment of such Class of such Lender at such time minus (b)
the Revolving Credit Exposure of such Class of such Lender at such time.
“United States” means the United States of America (including the constituent
States thereof and the District of Columbia), its territories, its possessions
and other areas subject to its jurisdiction.
“Unrestricted Cash” means, on any date, cash and cash equivalents owned on such
date by the Company and its Consolidated Subsidiaries, as would be reflected on
a Consolidated balance sheet of the Company and its Consolidated Subsidiaries
prepared as of such date in conformity with GAAP, provided that such cash and
cash equivalents do not appear (and would not be required to appear) as
“restricted” on a Consolidated balance sheet of the Company and its Consolidated
Subsidiaries prepared in conformity with GAAP.
“U.S. Borrower” means any Borrower that is a U.S. Person (or, if such Borrower
is disregarded as an entity separate from its owner for U.S. federal income tax
purposes, is owned for U.S. federal income tax purposes by a U.S. Person).
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.08 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of Section 1.08.
“US Dollars” and the sign “US$” each mean the lawful money of the United States.
“U.S. Person” means a Person who is a “United States person” within the meaning
of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.14(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time, and the rules and regulations promulgated or issued
thereunder.
“UTC” means United Technologies Corporation, a Delaware corporation.
“UTC 2019 Credit Agreements” means the UTC 2019 Revolving Credit Agreement and
the UTC 2019 Term Credit Agreement.
33



--------------------------------------------------------------------------------



“UTC 2019 Credit Agreements Refinancing” means the repayment of all principal,
interest, fees and other amounts (other than contingent obligations as to which
no claim has been made) outstanding or due under the UTC 2019 Credit Agreements
and the termination of all commitments to extend credit thereunder.
“UTC 2019 Revolving Credit Agreement” means the Revolving Credit Agreement dated
as of March 15, 2019, among UTC, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified from time to time.
“UTC 2019 Term Credit Agreement” means the Term Loan Credit Agreement dated as
of March 15, 2019, among UTC, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.
“VAT” means any tax imposed in accordance with the council directive of 28
November 2006 on the common system of the value added tax (EC Directive
2006/112) or any other tax of a similar nature, whether imposed in a member
state of the European Union or elsewhere.
“VAT Recipient” has the meaning assigned to that term in Section 2.14(h)(ii).
“VAT Supplier” has the meaning assigned to that term in Section 2.14(h)(ii).
“WhollyOwned Domestic Manufacturing Subsidiary” means any Subsidiary of the
Company of which, at the time of determination, all of the outstanding capital
stock (other than directors’ qualifying shares) is owned by the Company directly
and/or indirectly and which, at the time of determination, is primarily engaged
in manufacturing; provided, however, that “Wholly-Owned Domestic Manufacturing
Subsidiary” shall not include any Subsidiary of the Company that (a) neither
transacts any substantial portion of its business nor regularly maintains any
substantial portion of its fixed assets within the United States, (b) is engaged
primarily in the finance business, including financing the operations of, or the
purchase of products that are products of or incorporate products of, the
Company and/or its Subsidiaries or (c) is primarily engaged in ownership and
development of real estate, construction of buildings or related activities, or
a combination of the foregoing. In the event that there shall at any time be a
question as to whether a Subsidiary of the Company is primarily engaged in
manufacturing or is described in the foregoing clause (a), (b) or (c), such
matter shall be determined for all purposes of this Agreement by resolution of
the board of directors of the Company.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
34



--------------------------------------------------------------------------------



SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche 1
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Tranche 1 Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Tranche 2 Borrowing”) or by Type (e.g., a “Eurocurrency
Loan” or an “ABR Borrowing”) or by Class and Type (e.g., a “Eurocurrency Tranche
2 Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Unless the context requires otherwise or except as otherwise expressly provided
herein, (a) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (b) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (c) any definition
of or reference to any agreement, instrument or other document (including this
Agreement) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(but disregarding any amendment, supplement or other modification made in breach
of this Agreement), (d) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws) and (e) “inability to pay its debts” includes the Irish
Subsidiary Borrower being unable to pay its debts within the meaning of Section
509 of the Irish Companies Act and/or Section 570 of the Irish Companies Act
(excluding, for the avoidance of doubt, any deemed inability to pay debts as
they fall due under Section 509(3)(b) of the Irish Companies Act).
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP; provided that if
the Company notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, for purposes of this Agreement all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to (i) any
change as a result of the adoption of any of the provisions set forth in the
Accounting Standards Update 2016-02, Leases (Topic 842), issued by the Financial
Accounting Standards Board in February 2016, or any other amendments to the
Accounting
35



--------------------------------------------------------------------------------



Standards Codifications issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require the recognition
of right-of-use assets and lease liabilities for leases or similar agreements
that would not be classified as capital leases under GAAP as in effect prior to
January 1, 2019, (ii) any election under Accounting Standards Codification 825,
Financial Instruments, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Debt or other indebtedness of
the Company or any of its Subsidiaries at “fair value”, as defined therein,
(iii) any treatment of indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such indebtedness in a reduced or bifurcated manner as
described therein, and such indebtedness shall at all times be valued at the
full stated principal amount thereof, or (iv) any valuation of Debt or other
indebtedness below its full stated principal amount as a result of the
application of Accounting Standards Update 2015-03, Interest, issued by the
Financial Accounting Standards Board, it being agreed that Debt and other
indebtedness shall at all times be valued at the full stated principal amount
thereof.


(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated after
giving pro forma effect thereto (and to other transactions, including the
repayment or incurrence of Debt, related thereto) as if such transactions had
occurred on the first day of the applicable Test Period and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Debt, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Debt bears a floating rate of interest and is being given pro forma effect, the
interest on such Debt shall be calculated as if the rate in effect on the date
of determination had been the applicable rate for the entire period (taking into
account any Hedge Agreement applicable to such Debt if such Hedge Agreement has
a remaining term in excess of 12 months). Notwithstanding anything to the
contrary in this Agreement or any classification under GAAP as “discontinued
operations” of any Person, business, assets or operations in respect of which a
definitive agreement for the disposition thereof has been entered into, no pro
forma effect shall be given to any such discontinued operations (and the
Consolidated EBITDA attributable to any such Person, business, assets or
operations shall not be excluded for any purposes hereunder) until such
disposition shall have been consummated.


SECTION 1.05. Interest Rates; LIBOR or EURIBOR Notification. The interest rate
on Loans denominated in US Dollars or an Alternative Currency may be derived
from an interest rate benchmark that is, or may in the future become, the
subject of regulatory reform. Regulators have signaled the need to use
alternative benchmark reference rates for some of these interest rate benchmarks
and, as a result, such interest rate benchmarks may cease to comply with
applicable laws and regulations, may be permanently discontinued, and/or the
basis on which they are calculated may change. The London interbank offered rate
is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate
36



--------------------------------------------------------------------------------



reference rate upon which to determine the interest rate on LIBOR Loans. In
light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.17(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or the “EURIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including (a) any such alternative, successor or replacement rate
implemented pursuant to Section 2.17(b), whether upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, and (b) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.17(b)), including whether the composition or characteristics of any
such alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the applicable Screen Rate prior to its
discontinuance or unavailability.


SECTION 1.06. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.


SECTION 1.07 Effectuation of the Transactions. Notwithstanding anything herein
to the contrary, on the Availability Date, all the representations and
warranties of the Borrowers contained in this Agreement shall be deemed made
after giving effect to the Otis Distribution and the other Transactions.


SECTION 1.08. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency as
of the date of commencement of the initial Interest Period therefor and as of
the date of the commencement of each subsequent Interest Period therefor, in
each case using the Exchange Rate for such currency in relation to US Dollars,
and each such amount shall be the US Dollar Equivalent of such Borrowing until
the next required calculation thereof pursuant to this sentence. The
Administrative Agent shall notify the Company and the Lenders of each
determination of the US Dollar Equivalent of each Borrowing denominated in an
Alternative Currency.
    For purposes of any determination under Sections 5.02(a), 5.02(c) and
6.01(i), all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at the Exchange Rate in effect on the date of such determination;
provided that no Default or Event of Default shall arise as a result of any
limitation set forth in US Dollars in Sections 5.02(a) or 5.02(c) being exceeded
solely as a result of changes in the exchange rate from those rates applicable
at the time or times Debt, Liens or Sale and Leaseback Transactions were
initially consummated in reliance on the exceptions under such Sections. For
purposes of Section 5.02(d), and the related definitions, amounts in currencies
other than US Dollars
37



--------------------------------------------------------------------------------



shall be translated into US Dollars at the exchange rate then most recently used
in preparing the Company’s Consolidated financial statements.


























Article II.


AMOUNTS AND TERMS OF THE LOANS


SECTION 2.01 Loans. (a) (i) Each Tranche 1 Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Loans (the “Tranche 1 Loans”) in
US Dollars or Alternative Currencies to any Borrower from time to time on any
Business Day during the Availability Period; provided that, immediately after
the making of each Tranche 1 Loan, (iA) the Aggregate Tranche 1 Revolving Credit
Exposure will not exceed the Aggregate CommitmentTranche 1 Commitments and (iiB)
the Tranche 1 Revolving Credit Exposure of any Tranche 1 Lender will not exceed
such Lender’s Tranche 1 Commitment.
ii.Each Tranche 2 Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Loans (the “Tranche 2 Loans”) in US Dollars or
Alternative Currencies to any Borrower from time to time on any Business Day
during the Availability Period; provided that, immediately after the making of
each Tranche 2 Loan, (A) the Aggregate Tranche 2 Revolving Credit Exposure will
not exceed the Aggregate Tranche 2 Commitments and (B) the Tranche 2 Revolving
Credit Exposure of any Tranche 2 Lender will not exceed such Lender’s Tranche 2
Commitment.
Each Borrowing shall be in an aggregate amount not less than the applicable
Borrowing Minimum or an integral multiple of the applicable Borrowing Multiple
in excess thereof and shall (except as provided herein) consist of Loans of the
same Class, Type and currency made to the same Borrower on the same day by the
Lenders ratably according to their respective Commitments of the applicable
Class. Within the limits of this Section 2.01, the Borrowers may borrow under
this Section 2.01, prepay pursuant to Section 2.06(b) or 2.10(b) and reborrow
under this Section 2.01.
(b) Subject to Section 2.17, (i) each Borrowing denominated in US Dollars shall
be comprised entirely of LIBOR Loans or ABR Loans, in each case, as the
applicable Borrower (or, in the
38



--------------------------------------------------------------------------------



case of any Subsidiary Borrower, the Company on its behalf) may elect in
accordance herewith, (ii) each Borrowing denominated in Euro shall be comprised
entirely of EURIBOR Loans or, in the case of Same Day Tranche 2 Euro Loans,
Loans bearing interest at a rate determined by reference to the Foreign Currency
Overnight Rate and (iii) each Borrowing denominated in any Alternative Currency
other than Euro shall be comprised entirely of LIBOR Loans. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.11, 2.12, 2.14 or 8.04 solely in
respect of increased costs or Taxes resulting from such exercise and existing at
the time of such exercise (and that would not have been incurred but for such
exercise).
SECTION 2.02. Notice of Borrowings. (a) Each Borrowing shall be made onupon
notice by the applicable Borrower (or, in the case of any Subsidiary Borrower,
by the Company on its behalf) to (i) the Administrative Agent given not later
than (aA) 11:00 a.m., Local Time, on the date of the proposed Borrowing if it
consists of ABR Loans and (bB) 11:00 a.m., Local Time, three Business Days prior
to the date of the proposed Borrowing if it consists of Eurocurrency Loans or
(ii) each Tranche 2 Lender, with a copy to the Administrative Agent, given not
later than 11:00 a.m., Local Time, on the date of the proposed Borrowing if it
consists of Same Day Tranche 2 Euro Loans. Each such notice shall be made by
delivery to the Administrative Agent or each Tranche 2 Lender (with a copy to
the Administrative Agent), as applicable, of a written Borrowing Request duly
completed and executed by an authorized officer of the applicable Borrower (or
of the Company, as the case may be), specifying therein (i1) the requested date
of such Borrowing (which shall be a Business Day), (ii2) the Borrower requesting
such Borrowing (or on whose behalf the Company is requesting such Borrowing),
(iii3) Class and Type of Loans comprising such Borrowing, (4) if such Borrowing
is comprised of Tranche 2 Loans denominated in Euro, whether such Loans are
requested as “Same Day Tranche 2 Euro Loans” or “Standard Tranche 2 Euro Loans”,
(iv5) aggregate amount and currency of such Borrowing, (v6) if such Borrowing is
comprised of Eurocurrency Loans, the initial Interest Period thereof, which
shall be a period contemplated by the definition of the term “Interest Period”,
(vi7) the location and number of the account of the applicable Borrower to which
funds are to be disbursed and (vii8) if the requested Borrowing is conditioned
on the occurrence of one or more events, such event or events.
(b) Each Borrowing Request, except in the case of Same Day Tranche 2 Loans,
shall be revocable by the applicable Borrower (or, in the case of any Subsidiary
Borrower, by the Company on its behalf) at any time prior to the making of the
Borrowing requested in such Borrowing Request by notice to the Administrative
Agent; provided, however, that, if the Administrative Agent receives such notice
after the latest time by which the applicable Borrower (or the Company on its
behalf) is permitted to give notice of such Borrowing pursuant to this Section
2.02 and if the Administrative Agent has already given notice of such Borrowing
to the Lenders of the applicable Class, the applicable Borrower shall indemnify
each Lender of such Class against any loss or expense incurred by such Lender in
connection therewith in accordance with Section 2.12. For the avoidance of
doubt, each Borrowing Request for Same Day Tranche 2 Euro Loans shall be
irrevocable.


39



--------------------------------------------------------------------------------



SECTION 2.03. [Reserved]
SECTION 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt by it of a
Borrowing Request (other than a Borrowing Request for Same Day Tranche 2 Euro
Loans), the Administrative Agent shall promptly notify each Lender in writing of
the contents thereof and of such Lender’s share of the requested Borrowing. Upon
receipt by it of a Borrowing Request for Same Day Tranche 2 Euro Loans, each
Tranche 2 Lender shall promptly notify the Administrative Agent in writing
thereof and confirm with the Administrative Agent that the Administrative Agent
has received a copy of such Borrowing Request as well as the Administrative
Agent’s calculation of such Tranche 2 Lender’s share of the requested Borrowing.


(b) Each(i) In the case of any Borrowing other than a Borrowing comprised of
Same Day Tranche 2 Euro Loans, each Lender shall, before 11:00 a.m., Local Time,
on the date of eachany such Borrowing comprised of Eurocurrency Loans and before
1:001:00 p.m., Local Time, on the date of eachany such Borrowing comprised of
ABR Loans, make available to the Administrative Agent, by wire transfer in
immediately available funds to the account most recently designated by the
Administrative Agent for such purpose by written notice to the Lenders, such
Lender’s portion of such Borrowing in the applicable currency. After the
Administrative Agent’s receipt of such funds, the Administrative Agent will make
such funds so received available to the applicable Borrower by wire transfer or
credit in immediately available funds to the applicable Borrower’s account
specified in the applicable Borrowing Request, no later than 12:00 p.m., Local
Time, on the date of each Borrowing comprised of Eurocurrency Loans and no later
than 2:00 p.m., Local Time on the date of each Borrowing comprised of ABR Loans.
Promptly after each Borrowing, the Administrative Agent shall record each Loan
comprising such Borrowing and the terms related thereto.
ii.In the case of any Borrowing comprised of Same Day Tranche 2 Euro Loans, each
Tranche 2 Lender shall, before 1:00 p.m., Local Time, on the date of any such
Borrowing make available to the applicable Borrower, by wire transfer or credit
in immediately available funds to the applicable Borrower’s account specified in
the applicable Borrowing Request, no later than 12:00 p.m., Local Time, on the
datesuch Tranche 2 Lender’s portion of eachsuch Borrowing comprised of
Eurocurrency Loans and no later than 2:00 p.m., Local Time, on the datein Euro,
and shall promptly thereafter notify the Administrative Agent that such Tranche
2 Lender has so made available its portion of eachsuch Borrowing comprised of
ABR Loans. Promptly after each Borrowingreceiving such notice from any Tranche 2
Lender, the Administrative Agent shall record eachthe Same Day Tranche 2 Euro
Loan comprisingso made by such BorrowingLender and the terms related thereto.
(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance herewith
and the Administrative Agent may, in reliance upon such assumption, make
available to the applicable Borrower on such date a corresponding amount. If and
to the extent that such Lender shall not have so made such portion available to
the Administrative Agent, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender (or, if such Lender
40



--------------------------------------------------------------------------------



fails to pay such corresponding amount forthwith upon such demand, from the
applicable Borrower, which, if such Lender has wrongfully refused to make such
corresponding amount available, shall, without limiting any other right of such
Borrower against such Lender, in turn be entitled to recover such corresponding
amount from such Lender to the extent such Borrower has paid such amount to the
Administrative Agent) together with interest thereon, for each day from the date
such amount is made available by the Administrative Agent until the date such
amount is repaid to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, (A) if denominated in US Dollars, the greater of (x) the
NYFRB Rate and (y) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) if denominated in
any other currency, the greater of (x) the interest rate reasonably determined
by the Administrative Agent to reflect its cost of funds for the amount advanced
by such Administrative Agent on behalf of such Lender (which determination shall
be conclusive absent manifest error and may, at the election of the
Administrative Agent, be deemed to be equal to the applicable Foreign Currency
Overnight Rate) and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by such Borrower, the interest rate applicable at
the time to such Borrowing. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Loan as part of such Borrowing for purposes of this Agreement. The
failure of any Lender to make the Loan to be made by it as part of any Borrowing
shall not relieve any other Lender of its obligation hereunder to make its Loan
on the date of such Borrowing; provided, however, that the Commitments of the
Lenders are several and no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.
(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
SECTION 2.05. Commitment Fee and Other Fees. (a) Subject to adjustment as
provided in Section 2.16, the Company agrees to pay to the Administrative Agent,
for the account of each Lender of any Class, a fee (a “Commitment Fee”) in
respect of the period commencing on the ClosingFirst Amendment Effective Date
and ending on the date on which the Commitment of such Class of such Lender
terminates, which shall accrue at the Applicable Rate on the actual daily
Undrawn Commitment of such Class of such Lender in effect from time to time.
Accrued Commitment Fees shall be payable (i) in arrears quarterly on the last
Business Day of March, June, September and December of each year, commencing
with June 30, 2020, (ii) on the Commitment Termination Date and (iii) in the
event of the termination in whole of the Commitment of any Class of any Lender
and solely as to the Commitment Fees accrued with respect to such Commitment, on
the date of such termination.
(b) The Company agrees to pay to the Administrative Agent, for its own account,
each administrative agency fee payable after the Closing Date by UTC as
consideration for JPMorgan Chase Bank, N.A.’s agreement to act as Administrative
Agent hereunder pursuant to the fee letter entered into between UTC and the
Administrative Agent prior to the Closing Date in connection with the credit
facility provided for herein.
41



--------------------------------------------------------------------------------



SECTION 2.06. Increase in Commitments; Termination or Reduction of Commitments.
(a) The Company may, at any time and from time to time after the Availability
Date, without any requirement of consent of the Administrative Agent and without
any adjustment in the Administrative Agent’s fee described in Section 2.05(b),
by delivery to the Administrative Agent of an incremental facility agreement
substantially in the form of Exhibit H or any other form reasonably satisfactory
to the Company and the Administrative Agent (each, an “Incremental Facility
Agreement”) executed by the Company and one or more Persons that are (i) Lenders
or (ii) Eligible Assignees (any such Person being referred to as an “Increasing
Lender”), which shall specify the amount of the increase in the Commitment and
the Class thereof of each Increasing Lender (or, in the case of any Increasing
Lender that is not already a Lender of the applicable Class, the amount of the
new Commitment and the Class thereof extended by such Increasing Lender) and the
effective date of such increase (the “Increase Effective Date”); provided that
(i) no Lender shall have any obligation to increase its Commitment of any Class
pursuant to this Section 2.06(a), (ii) after giving effect to any increase in
the Commitments of any Class pursuant to this Section 2.06(a), the Aggregate
Commitment shall not exceed US$2,000,000,000, (iii) the Company shall have
delivered to the Administrative Agent a certificate of the Company, dated the
applicable Increase Effective Date and signed by an officer of the Company, to
the effect that as of the applicable Increase Effective Date, no Default or
Event of Default shall have occurred and be continuing and (iv) if any
Increasing Lender is not already a Lender, such Increasing Lender shall be
subject to the prior written consent of the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned). From and after the Increase
Effective Date specified in any Incremental Facility Agreement to which any
Increasing Lender that is not already a Lender of the applicable Class is a
party, such Increasing Lender shall be deemed to be a party to this Agreement
(if not already a party hereto) and shall be entitled to all rights, benefits
and privileges accorded a Lender (and a Lender of the applicable Class)
hereunder and subject to all obligations of a Lender hereunder. The
Administrative Agent shall provide to the Lenders a copy of each Incremental
Facility Agreement promptly after its receipt thereof. In the event any Loans of
the applicable Class shall be outstanding on the Increase Effective Date with
respect to any increase in the Commitments of any Class pursuant to this Section
2.06(a), such Loans shall continue to be outstanding and held by Lenders of the
applicable Class in the manner held prior to the effectiveness of such increase,
but any new Borrowing of such Class shall be made by Lenders of such Class
pursuant to Section 2.01 ratably in accordance with their respective Commitments
of such Class as in effect after giving effect to such increase.
(b) The Company may, upon at least one Business Day’s notice to the
Administrative Agent and with or without cause, (i) terminate in whole or reduce
in part the unused portion of the Commitments of any Class of all Lenders of
such Class on a pro rata basis or (ii) terminate in whole or reduce in part the
Commitment of any Class of any Lender (including any Defaulting Lender) and
prepay the corresponding pro rata portion of the outstanding principal amount of
any Loans of such Class of such Lender, together with accrued interest thereon
and all accrued Commitment Fees payable for the account of such Lender with
respect to its Commitment of such Class (and, if any such Loan is a Eurocurrency
Loan and such prepayment is not made on the last day of the applicable Interest
Period, any payment required pursuant to Section 2.12); provided that each
partial reduction with respect to one or more Lenders of any Class shall be in
the aggregate amount of at least US$25,000,000 or an integral multiple of
US$1,000,000 in excess thereof. If the Company terminates in whole the
CommitmentCommitments of any Lender as permitted by this Agreement at a time
when
42



--------------------------------------------------------------------------------



no Loan of such Lender is outstanding hereunder (after giving effect to any
prepayment of the Loans of such Lender in connection with such termination),
then such Lender shall cease to be a party hereto (but shall continue to be
entitled to the benefits of Sections 2.11, 2.12 and 2.14 (to the extent accrued
for periods prior to it ceasing to be a party hereto) and Section 8.04), and its
rights and obligations hereunder shall cease, on and after the effective date of
such termination.


(c) Unless previously terminated or reduced to zero, the Commitments shall
terminate in whole on the Commitment Termination Date.


SECTION 2.07. Repayment of Loans. Each Borrower shall repay to the
Administrative Agent (i) for the account of each Lender the then unpaid
principal amount of each Loan, other than any Same Day Tranche 2 Euro Loan,
owing by such Borrower to such Lender on the Scheduled Maturity Date and (ii)
for the account of each Tranche 2 Lender the then unpaid principal amount of
each Same Day Tranche 2 Euro Loan owing by such Borrower to such Lender on the
earlier of the Scheduled Maturity Date and the fifth Business Day after the date
that such Same Day Tranche 2 Euro Loan is made.




SECTION 2.08. Interest on Loans. Each Borrower shall pay interest on the unpaid
principal amount of each Loan owing by such Borrower to the Administrative Agent
for the account of each Lender, from the date of such Loan until such principal
amount shall be paid in full, at the interest rate borne by such Loan from time
to time. The Loans included in any Borrowing shall bear interest based upon its
Type, as specified initially in the Borrowing Request relating thereto and
thereafter, as provided in Section 2.09, as follows:
(a) ABR Loans. Each ABR Loan of any Class shall bear interest at a rate per
annum equal at all times to the sum of the Alternate Base Rate in effect from
time to time plus the Applicable Rate, payable on the last day of March, June,
September and December of each year, on the date of the termination in whole of
the Commitments of such Class, on the Commitment Termination Date and, after the
earlier of the termination in whole of the Commitments of such Class and the
Commitment Termination Date, on any date the principal of such ABR Loan is
prepaid or paid.
(b) LIBOR Loans. Each LIBOR Loan of any Class shall bear interest during any
Interest Period applicable thereto at a rate per annum equal at all times during
such Interest Period to the sum of the Adjusted LIBO Rate (in the case of LIBOR
Loans denominated in US Dollars) or the LIBO Rate (in the case of LIBOR Loans
denominated in Alternative Currencies) for such Interest Period plus the
Applicable Rate, payable on the last day of the Interest Period for such Loan,
at intervals of three months from the first day thereof in the case of Interest
Periods in excess of three months and, in any event, on the date the principal
of such LIBOR Loan is prepaid or paid.
(c) EURIBOR Loans. Each EURIBOR Loan of any Class shall bear interest during any
Interest Period applicable thereto at a rate per annum equal at all times during
such Interest Period to the sum of the EURIBO Rate for such Interest Period plus
the Applicable Rate, payable on the last day
43



--------------------------------------------------------------------------------



of the Interest Period for such Loan, at intervals of three months from the
first day thereof in the case of Interest Periods in excess of three months and,
in any event, on the date the principal of such EURIBOR Loan is prepaid or paid.
(d) [Reserved].Same Day Tranche 2 Euro Loans. Each Same Day Tranche 2 Euro Loan
shall bear interest at a rate per annum equal at all times to the sum of the
Foreign Currency Overnight Rate in effect from time to time plus the Applicable
Rate (determined as if Same Day Tranche 2 Euro Loans were Eurocurrency Loans),
payable on any date the principal of such Same Day Tranche 2 Euro Loan is
prepaid or paid and, in any event, on the date of the termination in whole of
the Tranche 2 Commitments.
(e) Interest on Overdue Principal. Any amount of principal of any Loan that is
not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest, from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to 1%
per annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.08.
SECTION 2.09 Conversion and Subsequent Interest Period Elections for Loans. (a)
Each Borrower may, upon written notice to the Administrative Agent:
i. elect, in the case of a Borrowing made to such Borrower consisting of ABR
Loans, to convert such Borrowing (or to convert any part thereof in an amount
not less than the applicable Conversion Minimum or an integral multiple of the
applicable Conversion Multiple in excess thereof) into a Borrowing consisting of
LIBOR Loans as of any Business Day;
ii. elect, in the case of a Borrowing made to such Borrower consisting of LIBOR
Loans denominated in US Dollars, to convert such Borrowing to a Borrowing
consisting of ABR Loans (or to convert any part thereof in an amount not less
than the applicable Conversion Minimum or an integral multiple of the applicable
Conversion Multiple in excess thereof), effective on the last day of the then
current Interest Period applicable thereto; or
iii. elect, in the case of a Borrowing made to such Borrower consisting of (x)
LIBOR Loans denominated in any currency or (y) EURIBOR Loans, to continue such
Borrowing as a Borrowing consisting of LIBOR Loans denominated in such currency
or EURIBOR Loans, respectively (or to continue any part thereof in an amount not
less than the applicable Conversion Minimum or an integral multiple of the
applicable Conversion Multiple in excess thereof), in each case effective on the
last day of the then current Interest Period applicable thereto;
provided that (A) if at any time the aggregate amount of LIBOR Loans denominated
in US Dollars in respect of any Borrowing is reduced, by prepayment or
conversion of part thereof, to be less than US$10,000,000, then such Borrowing
of LIBOR Loans shall automatically convert into a Borrowing of ABR Loans as of
the end of the Interest Period applicable thereto, (B) after giving effect to
any conversion or continuation of Loans (including any part thereof) described
in clauses (i), (ii) and (iii) above, there shall not be more than 10 (or such
greater number as may be agreed to by the Administrative Agent) different
Interest Periods applicable to outstanding Borrowings consisting of
44



--------------------------------------------------------------------------------



Eurocurrency Loans and (C) each conversion and continuation of any Borrowing
(including of any part thereof) described in clauses (i), (ii) and (iii) above
shall be made ratably according to the outstanding principal amount of the Loans
that are to be converted or continued (in whole or in part) held by each Lender
immediately prior to giving effect to such conversion or continuation.
Notwithstanding anything to the contrary herein, (i) no Borrower may convert a
Borrowing of any Class into a Borrowing of the other Class and (ii) this Section
shall not apply to Same Day Tranche 2 Euro Loans, which may not be converted or
continued.
(b) To effect a conversion or continuation, the applicable Borrower (or, in the
case of any Subsidiary Borrower, the Company on its behalf) shall deliver to the
Administrative Agent a written Interest Election Request, duly completed and
executed by an authorized officer of the applicable Borrower (or of the Company,
as the case may be), not later than 11:00 a.m., Local Time, (i) at least three
Business Days in advance of the effective date thereof, if the Borrowing
described therein is to be converted into or continued as a LIBOR Borrowing or
continued as a EURIBOR Borrowing and (ii) on the effective date thereof, if the
Borrowing described therein is to be converted into an ABR Borrowing,
specifying:
(A.)the Borrowing to which such proposed conversion or continuation applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (C) and (D) below
shall be specified for each resulting Borrowing);
(B.)the proposed effective date of the conversion or continuation (which shall
be a Business Day);


(C.)the Type(s) of Borrowing resulting from the proposed conversion or
continuation; and


(D.)for a Borrowing converted into or continued as a Eurocurrency Borrowing, the
duration of the next requested Interest Period to be applicable thereto after
giving effect to such conversion or continuation, as the case may be, which
shall be a period contemplated by the definition of the term “Interest Period”.


(c) Each Interest Election Request shall be revocable by the applicable Borrower
(or, in the case of any Subsidiary Borrower, by the Company on its behalf) at
any time prior to the effective date of the conversion or continuation specified
in such Interest Election Request by notice to the Administrative Agent;
provided, however, that in the event that the Borrowing specified in such
Interest Election Request is to be converted into or continued as a Eurocurrency
Borrowing, if the Administrative Agent receives such notice of revocation after
the latest time by which the applicable Borrower (or the Company on its behalf)
is permitted to give an Interest Election Request with respect to such Borrowing
pursuant to Section 2.09(b) and if the Administrative Agent has already given
notice of such conversion or continuation to the Lenders of the applicable
Class, the applicable Borrower shall indemnify each Lender of such Class against
any loss or expense incurred by such Lender in connection therewith in
accordance with Section 2.12.
45



--------------------------------------------------------------------------------



(d) If upon the expiration of any Interest Period applicable to a Eurocurrency
Borrowing, neither the applicable Borrower nor, in the case of any Subsidiary
Borrower, the Company on its behalf has timely delivered an Interest Election
Request with respect to such Eurocurrency Borrowing, such Borrower shall be
deemed to have elected to continue such Eurocurrency Borrowing as a Eurocurrency
Borrowing of the same Class and Type with an Interest Period of one month
effective as of the expiration date of such Interest Period.
(e) The Administrative Agent will promptly notify each Lender of the applicable
Class of its receipt of an Interest Election Request or, if no timely notice is
provided by the applicable Borrower (or, in the case of any Subsidiary Borrower,
the Company on its behalf), the Administrative Agent will promptly notify each
Lender of the applicable Class of the details of any automatic continuation. All
conversions and continuations shall be made ratably according to the respective
outstanding principal amounts of the Loans held by each Lender comprising the
Borrowing with respect to which the applicable Interest Election Request was
given.
SECTION 2.10. Prepayments of Loans. (a) No Borrower shall have the right to
prepay any principal amount of any Loans other than as provided in this Section
2.10 or in Section 2.06(b).


(b) Any Borrower, may, upon notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment (and, if such
notice is given, such Borrower shall), prepay, in whole or in part, the
outstanding principal amounts of the Loans comprising part of the same Borrowing
made to such Borrower.


(c) If, on any date, (i) the Aggregate Tranche 1 Revolving Credit Exposure shall
exceed an amount equal to 110% of the Aggregate CommitmentTranche 1 Commitments
or (ii) the Aggregate Tranche 2 Revolving Credit Exposure shall exceed an amount
equal to 110% of the Aggregate Tranche 2 Commitments, the Administrative Agent
shall notify the Company of such excess and one or more Borrowers (as determined
by the Company) shall, as soon as practicable and in any event within five
Business Days, prepay Loans of the applicable Class owing by such Borrowers in
an aggregate amount equal to the amount necessary to eliminate such excess.


(d) The applicable Borrower (or, in the case of any Subsidiary Borrower, the
Company on its behalf) shall notify the Administrative Agent in writing of any
prepayment of a Borrowing hereunder (i) no later than 11:00 a.m., New York City
time, on the Business Day on which ABR Loans or Same Day Tranche 2 Euro Loans
are to be prepaid and (ii) no later than 11:00 a.m., New York City time, one
Business Day prior to the date on which Eurocurrency Loans are to be prepaid,
which notice shall specify the prepayment date, the Borrowing or Borrowings to
be prepaid and the principal amount of each such Borrowing or portion thereof to
be prepaid. Any partial prepayment of a Borrowing shall be in an aggregate
principal amount of not less than the applicable Prepayment Minimum or an
integral multiple of the Prepayment Multiple in excess thereof. In the event of
any such prepayment of a Eurocurrency Loan, the applicable Borrower shall be
obligated to reimburse the Lenders in respect thereof to the extent specified in
Section 2.12. Each prepayment of a Borrowing
46



--------------------------------------------------------------------------------



shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.08.


SECTION 2.11. Increased Costs. (a) If any Change in Law shall:
i. impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);
ii.impose on any Lender or the Relevant Interbank Market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender; or
iii. subject any Lender to any Taxes (other than (A) Indemnified Taxes and (B)
Excluded Taxes) on its loans, loan principal, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then,
from time to time upon written request of such Lender to the Company, the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs or expenses incurred or
reduction suffered.
(b)If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements (except any such reserve requirement reflected in the
Adjusted LIBO Rate) has had or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then, from time
to time upon written request of such Lender to the Company, the Company will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)If the cost to any Lender of making or maintaining any Loan to a Subsidiary
Borrower (or of maintaining its obligation to make any Loan to a Subsidiary
Borrower) is increased (or the amount of any sum received or receivable by any
Lender is reduced) by an amount deemed in good faith by such Lender to be
material by reason of the fact that such Subsidiary Borrower is organized in, or
conducts business in, a jurisdiction outside of the United States or the
Republic of Ireland, then, from time to time upon written request of such Lender
to the applicable Subsidiary Borrower (with a copy to the Administrative Agent
and the Company), such Subsidiary Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
47



--------------------------------------------------------------------------------



(d)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in Section 2.11(a) or
2.11(b) delivered to the Company or as specified in Section 2.11(c) delivered to
the applicable Subsidiary Borrower and the Company shall be prima facie evidence
of the amount claimed in the absence of manifest error; provided that it is
accompanied by a statement in reasonable detail of the calculation on which such
amount was based. The Company or the applicable Subsidiary Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof. If the Company or any Subsidiary Borrower receives any such
certificate from a Lender, the Company shall have the right to terminate the
commitment of such Lender in accordance with Section 2.06(b) or require such
Lender to assign its interest in accordance with Section 2.18(b).


(e)Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.11, such Lender shall notify
the Company or, in the case of Section 2.11(c), the Company and the applicable
Subsidiary Borrower thereof. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.11 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that (i) the
Company shall not be required to compensate a Lender pursuant to Section 2.11(a)
or 2.11(b) for any increased costs or expenses incurred or reductions suffered
more than 180 days prior to the date that such Lender notifies the Company of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s intention to claim compensation therefor; provided that, if
the Change in Law giving rise to such increased costs or expenses or reductions
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof and (ii) no Subsidiary Borrower
shall be required to compensate a Lender pursuant to Section 2.11(c) for any
increased costs or expenses incurred or reductions suffered as to which such
Lender became aware and failed to notify such Subsidiary Borrower promptly if
and to the extent that prompt notice could have avoided or lessened payment by
such Subsidiary Borrower under such Section.


(f)If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any amount (i) as to which it has been
indemnified by the Company or any Subsidiary Borrower or (ii) which has been
paid to such Lender by the Company or any Subsidiary Borrower, in each case
pursuant to this Section 2.11, it shall pay over such refund to the Company or
such Subsidiary Borrower (but only to the extent of payments made by the Company
or such Subsidiary Borrower under this Section 2.11 with respect to the events
giving rise to such refund), net of all reasonable out-of-pocket expenses of
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Company
or such Subsidiary Borrower agrees, upon the written request of such Lender to
the Company and, if applicable, such Subsidiary Borrower, to repay the amount
paid over to the Company or such Subsidiary Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Lender to make
available its accounting records (or any other information which it deems
confidential) to the Company, any Subsidiary Borrower or any other Person.




48



--------------------------------------------------------------------------------



SECTION 2.12. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or a
Subsidiary Borrower Termination Event or pursuant to Section 2.06(b)), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert or continue any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(whether or not such notice may be revoked in accordance with the terms hereof),
(d) the failure to prepay any Eurocurrency Loan on a date specified therefor in
any notice of prepayment delivered pursuant hereto (whether or not such notice
may be revoked in accordance with the terms hereof) or (e) the assignment (other
than as a result of a default by the applicable Lender in the performance of its
agreements set forth herein) of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.18(b), then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred at the Adjusted LIBO Rate, the LIBO Rate
or the EURIBO Rate, as the case may be, that would have been applicable to such
Loan (but not including the Applicable Rate applicable thereto), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the Relevant Interbank Market.
A certificate of any Lender delivered to the Company and setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.12 shall be prima facie evidence of such amount; provided that it is
accompanied by a statement in reasonable detail of the calculation on which such
amount was based. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.


SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment required to be made by it hereunder not later than 12:00 noon, Local
Time, on the day when due, in each case without setoff or counterclaim, to the
Administrative Agent in immediately available funds at the account most recently
designated by the Administrative Agent for such purpose by written notice to the
Company. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
Commitment Fees ratably (other than amounts payable pursuant to Section 2.06(b))
to the Lenders of the applicable Class, subject to Section 2.16, and like funds
relating to the payment of any other amount payable to the Administrative Agent
for the account of any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement. All payments hereunder of principal
or interest in respect of any Loan shall be made in the currency of such Loan;
all other payments hereunder shall be made in US Dollars. Any payment by any
Borrower credited in the required funds to the Administrative Agent at its
account most recently designated by the Administrative Agent for such purpose by
written notice to the Company shall discharge the obligation of such Borrower to
make such payment at the time such credit is so effected, irrespective of the
time of any distribution of such payment by the Administrative Agent to any
Lender.
49



--------------------------------------------------------------------------------



(b) All computations of interest based on the Alternate Base Rate (if the
Alternate Base Rate is based on the Prime Rate) or the LIBO Rate (in the case of
Borrowings denominated in Sterling) and all computations of Commitment Fees
shall, in each case, be made by the Administrative Agent on the basis of a year
of 365 or, other than in the case of Borrowings denominated in Sterling, 366
days, as the case may be, and all other computations of interest hereunder shall
be made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.


(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or any Commitment Fee, as the case may be.


(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower (or, in the case of any Subsidiary Borrower, the Company on
its behalf) prior to the date on which any payment is due to the Lenders of any
Class hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender of such
Class on such due date an amount equal to the amount then due such Lender. If
and to the extent the applicable Borrower shall not have so made such payment in
full to the Administrative Agent, each Lender of the applicable Class shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the greater of (i) if denominated in US
Dollars, the greater of (A) the NYFRB Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) if denominated in any other currency, the greater of (A)
the interest rate reasonably determined by the Administrative Agent to reflect
its cost of funds for the amount distributed by the Administrative Agent to such
Lender (which determination shall be conclusive absent manifest error and may,
at the election of the Administrative Agent, be deemed to be equal to the
applicable Foreign Currency Overnight Rate) and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of a Borrower under this Agreement shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of the
applicable Borrower or an applicable withholding agent) requires the deduction
or withholding of any Tax from any such payment by such Borrower or such
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in
50



--------------------------------------------------------------------------------



accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by such Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b)Payment of Other Taxes by the Borrowers. The applicable Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law or, at the option of the Administrative Agent, timely reimburse
it for Other Taxes.


(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 2.14, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d)Indemnification by the Borrowers. The applicable Borrower shall indemnify
each applicable Recipient, within 20 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.14) payable or paid
by such Recipient or required to be withheld or deducted from a payment by such
Borrower to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Borrower(s) have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Borrower(s)
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 8.06(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. Each Lender shall severally indemnify
each applicable Borrower for any Taxes paid or payable by such Borrower (and not
deducted or withheld by such Borrower from any payment otherwise due hereunder
to such Lender) as a result of the failure of such Lender to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Company pursuant to Section
2.14(f), and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent and the
51



--------------------------------------------------------------------------------



applicable Borrower(s) to set off and apply any and all amounts at any time
owing by the Administrative Agent or such Borrower(s) (as applicable) to such
Lender under this Agreement or otherwise payable by the Administrative Agent or
such Borrower(s) (as applicable) to the Lender from any other source against any
amount due to the Administrative Agent or the Borrower(s) (as applicable) under
this paragraph.


(f)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the applicable Borrower(s) or
the Administrative Agent to determine whether or not such Lender is subject to
any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.14(f)(ii)(A), 2.14(f)(ii)(B) and
2.14(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii) Without limiting the generality of the foregoing, with respect to any U.S.
Borrower:
(A)any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, is owned,
for U.S. federal income tax purposes, by a U.S. Person) shall deliver to such
U.S. Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such U.S. Borrower or the Administrative Agent), duly
completed and executed originals of IRS Form W-9 certifying that such Lender (or
such U.S. Person, as applicable) is exempt from U.S. Federal backup withholding
tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:


(1)in the case of a Foreign Lender (or, if a Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, such owner)
entitled to the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under this Agreement, duly
completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an
52



--------------------------------------------------------------------------------



exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement, duly completed and executed originals
of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;


(2)duly completed and executed originals of IRS Form W-8ECI with respect to such
Foreign Lender (or, if a Foreign Lender is disregarded as an entity separate
from its owner for U.S. federal income tax purposes, such owner);


(3)in the case of a Foreign Lender (or, if a Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, such owner)
entitled to the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a duly completed and executed certificate substantially
in the form of Exhibit G-1 to the effect that such Foreign Lender (or such
owner, as applicable) is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of such U.S. Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed and executed originals of IRS Form W-8BEN
or W-8BEN-E, as applicable; or


(4)to the extent a Foreign Lender (or, if a Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, such owner)
is not the beneficial owner, duly completed and executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable (and including any other information
required to be provided by IRS Form W-8IMY); provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct or indirect partner;


(C)any Lender (or, if such Lender is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes) shall, to the extent it is legally entitled to
do so, deliver to such U.S. Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of such U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such U.S.
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
53



--------------------------------------------------------------------------------



(D)if a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to such U.S. Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such U.S.
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such U.S. Borrower or the
Administrative Agent as may be necessary for such U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(iii) Without limiting the generality of the foregoing, with respect to any
Irish Subsidiary Borrower, or any other Borrower that is resident in Ireland for
the purposes of tax:


(A)each Lender represents and warrants that it is an Irish Qualifying Lender at
the date of this Agreement or at the date that it becomes a party to this
Agreement, as applicable, and that it undertakes to notify the relevant Borrower
in the event that it becomes aware that it has ceased to be an Irish Qualifying
Lender; and


(B)any Lender, following a request from such Borrower, shall (i) provide details
of its name, address and country of tax residence to such Borrower to enable it
to comply with its reporting obligations under section 891A of the TCA, and (ii)
provide such Borrower with any correct, complete and accurate information that
may be required for such Borrower to comply with its obligations under section
891E of the TCA and all regulations made pursuant to that section.
Upon the reasonable request of the Company or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.14(f). Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) (x) update such form or certification or (y) notify
the Company and the Administrative Agent in writing of its legal inability to do
so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund or credit of
any Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section 2.14 with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any
54



--------------------------------------------------------------------------------



penalties, interest (but solely with respect to the period during which the
indemnifying party held such refund) or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(h) Value Added Tax. (i) All amounts set out or expressed in this Agreement to
be payable by any party to any Recipient that (in whole or in part) constitute
the consideration for a supply or supplies for VAT purposes shall be deemed to
be exclusive of any VAT that is chargeable on such supply or supplies, and
accordingly, subject to paragraph (h)(ii) below, if VAT is or becomes chargeable
on any supply made by any Recipient to any party under this Agreement, such
party shall pay to such Recipient (in addition to and at the same time as paying
any other consideration for such supply) an amount equal to the amount of such
VAT (and such Recipient shall promptly provide an appropriate VAT invoice to
such party), unless the VAT reverse charge mechanism is applicable.


ii. If VAT is or becomes chargeable on any supply made by any Recipient (the
“VAT Supplier”) to any other Recipient (the “VAT Recipient”) under this
Agreement, and any party other than the VAT Recipient (the “Subject Party”) is
required by the terms of this Agreement to pay an amount equal to the
consideration for such supply to the VAT Supplier (rather than being required to
reimburse the VAT Recipient in respect of that consideration), such party shall
also pay to the VAT Supplier (in addition to and at the same time as paying such
amount) an amount equal to the amount of such VAT. The VAT Recipient will
promptly pay to the Subject Party an amount equal to any credit or repayment
obtained by the VAT Recipient from the relevant tax authority which the VAT
Recipient reasonably determines is in respect of such VAT.
iii. Where this Agreement requires any party to reimburse or indemnify a
Recipient for any cost or expense, that party shall reimburse or indemnify (as
the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
(i) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement.
(j.) Defined Terms. For purposes of this Section 2.14, the term “applicable law”
includes FATCA.
55



--------------------------------------------------------------------------------



SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff or
otherwise) on account of the principal of or interest on any of the Loans made
by it in excess of its ratable share of payments on account of the principal of
and accrued interest on the Loans obtained by the other Lenders, such Lender
shall forthwith purchase for cash at par from the other Lenders such
participations in the Loans owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each
selling Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery, without interest, and
(b) the provisions of this Section 2.15 shall not be construed to apply to any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (for the avoidance of doubt, as in effect
from time to time), including Section 2.06(b), or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section 2.15
shall apply). Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.
SECTION 2.16. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender:
i. Waivers and Amendments. The Undrawn Commitment and Revolving Credit Exposure
of each Defaulting Lender shall be disregarded in determining whether the
Required Lenders, the Majority in Interest of Lenders of any Class or any other
requisite Lenders shall have taken or may take any action hereunder (including
any consent to any waiver, amendment or other modification pursuant to Section
8.01); provided that any waiver, amendment or other modification that requires
the consent of all Lenders or of all Lenders affected thereby shall, except as
provided in Section 8.01, require the consent of such Defaulting Lender in
accordance with the terms hereof.
ii. Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of any Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Company may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, or to reimburse the Company for any
amounts paid by it in satisfaction of such Defaulting Lender’s liabilities under
this Agreement in connection with a written agreement between the Company and an
assignee of such Defaulting Lender’s interests, rights and obligations in
accordance with Section 2.18(b); third, if so determined by the
56



--------------------------------------------------------------------------------



Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy future obligations of such
Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to any Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 3.03
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders of the applicable Class on a pro rata basis prior
to being applied to the payment of any Loans of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by such Defaulting Lender shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
iii. Certain Fees. Commitment Fees shall cease to accrue on the Undrawn
Commitment of such Defaulting Lender for any period during which such Lender is
a Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
such Commitment Fees.
(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender of any Class should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Defaulting Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders of such Class or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans of such
Class to be held on a pro rata basis by the Lenders of such Class in accordance
with their respective Commitments of such Class, whereupon such Defaulting
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of any Borrower while that Lender was a Defaulting Lender; provided,
further, that all amendments, waivers or other modifications effected without
its consent in accordance with the provisions of Section 8.01 and this Section
2.16 during such period shall be binding on it; and provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
SECTION 2.17. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing of any Class or Type:
i.the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted
57



--------------------------------------------------------------------------------



LIBO Rate, the LIBO Rate or the EURIBO Rate, as the case may be, for the
applicable Interest Period (including because the applicable Screen Rate is not
available or published on a current basis); provided that no Benchmark
Transition Event shall have occurred at such time; or
ii.the Administrative Agent is advised by the Required Lenders or the Majority
in Interest of Lenders of such Class that the Adjusted LIBO Rate, the LIBO Rate
or the EURIBO Rate, as the case may be, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurocurrency Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable thereafter. If
such notice is given, until the Administrative Agent notifies the Company and
the Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing of such Type
for such Interest Period shall be ineffective, (B) the affected Eurocurrency
Borrowing that was requested to be converted or continued shall (1) if
denominated in US Dollars, on the last day of the then current Interest Period
applicable thereto, unless repaid, be continued as or converted to an ABR
Borrowing or (2) otherwise, from and after the last day of the then current
Interest Period applicable thereto, unless repaid, bear interest at a rate equal
to the Applicable Rate for Eurocurrency Loans plus a rate that adequately and
fairly reflects the weighted average of the cost to each Lender of such Class to
fund its pro rata share of such Borrowing (from whatever source and using
whatever methodologies such Lender may select in its reasonable discretion)
(with respect to a Lender, the “COF Rate” and with respect to the weighted
average of the COF Rate applicable to each Lender of the applicable Class for
any Borrowing, the “Average COF Rate”), it being agreed by each Lender that,
promptly upon request therefor by the Administrative Agent, such Lender shall
notify the Administrative Agent of the COF Rate of such Lender with respect to
the applicable Borrowing, and (C) any Borrowing Request for a Eurocurrency
Borrowing of such Type for such Interest Period shall (1) in the case of a
Borrowing denominated in US Dollars, be treated as a request for an ABR
Borrowing or (2) in all other cases, be treated as a request for a Borrowing
that bears (and such Borrowing will bear) interest at a rate equal to the
Applicable Rate for Eurocurrency Loans plus the Average COF Rate, it being
agreed by each Lender that, promptly upon request therefor by the Administrative
Agent, such Lender shall notify the Administrative Agent of the COF Rate of such
Lender with respect to the applicable Borrowing.
(b) Notwithstanding anything to the contrary herein, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace the
LIBO Rate or the EURIBO Rate, as applicable, with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required
58



--------------------------------------------------------------------------------



Lenders have delivered to the Administrative Agent written notice that such
Lenders consent to such amendment. No replacement of the LIBO Rate or the EURIBO
Rate with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.
i.In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.
ii.The Administrative Agent will promptly notify the Company and the Lenders of
(A) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period.
iii.Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing of the applicable Type shall be ineffective, and, on the
last day of the then current Interest Period applicable thereto, unless repaid,
such Borrowing shall (1) if denominated in US Dollars, be continued as or
converted to an ABR Borrowing or (2) otherwise, from and after the last day of
the then current Interest Period applicable thereto, unless repaid, bear
interest at a rate equal to the Applicable Rate for Eurocurrency Loans plus the
Average COF Rate, it being agreed by each Lender that, promptly upon request
therefor by the Administrative Agent, such Lender shall notify the
Administrative Agent of the COF Rate of such Lender with respect to the
applicable Borrowing and (B) any Borrowing Request for a Eurocurrency Borrowing
of the applicable Type (1) if denominated in US Dollars, shall be treated as a
request for an ABR Borrowing or (2) otherwise, be treated as a request for a
Borrowing that bears (and such Borrowing will bear) interest at a rate equal to
the Applicable Rate for Eurocurrency Loans plus the Average COF Rate, it being
agreed by each Lender that, promptly upon request therefor by the Administrative
Agent, such Lender shall notify the Administrative Agent of the COF Rate of such
Lender with respect to the applicable Borrowing.
iv.Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 2.17, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.17.
SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) Each Lender
shall (i) if it determines that it is specifically entitled to compensation
under Section 2.14, use its reasonable efforts to designate a different lending
office, if any, for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if any, if such designation or assignment and delegation
would avoid, or minimize the amount of, any
59



--------------------------------------------------------------------------------



payment by the Borrowers of additional amounts under Section 2.14 in respect of
such Lender and (ii) if it determines that it is specifically entitled to
compensation under Section 2.11, use its reasonable efforts (including using
reasonable efforts to designate a different lending office, if any, for funding
or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if
any), but only if it shall not incur any disadvantage as a result thereof, to
avoid, or to minimize the amount of, any payment by the Borrowers of additional
amounts under Section 2.11 in respect of such Lender.
(b)The Company may, upon notice to the Administrative Agent delivered at any
time and with or without cause, require any Lender (including any Defaulting
Lender) to assign all of its rights and obligations hereunder in respect of all
or a portion of its Commitment of any Class and the corresponding pro rata
portion of any Loans of such Class then owing to such Lender to one or more
Transferees. Such Transferee or Transferees shall on the effective date of such
assignment (as specified in the Assignment and Assumption with respect thereto)
pay to such Lender (i) the accrued Commitment Fee with respect to the assigned
portion of such Commitment and (ii) if a Loan is assigned, the principal amount
of such Loan so assigned, together with accrued interest thereon. If such
assigned Loan is a Eurocurrency Loan, the Company shall be obligated to
reimburse such Lender on such effective date if such assignment is not made on
the last day of the applicable Interest Period in accordance with Section 2.12.
The term “Transferee” means any Eligible Assignee, selected by the Company in
its sole discretion, that is willing to undertake all or part of a Lender’s
Commitment of any Class and to purchase all or part of any Loans under this
Section 2.18(b). In each such event, the assigning Lender and the Transferee
shall execute and deliver to the Company, for its acceptance, an Assignment and
Assumption and the Company shall accept and deliver the same to the
Administrative Agent for recording in accordance with Section 8.08. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in such Assignment and Assumption, which effective date shall be not
less than five Business Days nor more than 10 Business Days after execution and
shall be coordinated by the parties thereto with the Administrative Agent to be
the same date as the date of such recording, (A) the Transferee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption, have the rights
and obligations of a Lender hereunder and (B) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto (but shall continue to be entitled to the benefits of Sections 2.11, 2.12
and 2.14 (to the extent accrued for periods prior to it ceasing to be a party
hereto) and Section 8.04)). The provisions of clauses (i), (iv) and (v) of the
third proviso to Section 8.06(a) and the provisions of Section 8.07 shall apply
to all Assignments and Assumptions executed and delivered pursuant to this
Section 2.18(b).
SECTION 2.19. Subsidiary Borrowers. (a) Subsidiary Borrower Designation. The
Company may, at any time and from time to time on and after the Availability
Date, designate any of its Subsidiaries as a Subsidiary Borrower by delivery to
the Administrative Agent of a Subsidiary Borrower Agreement executed by such
Subsidiary and the Company. Promptly after its receipt thereof, the
Administrative Agent will provide a copy of such Subsidiary Borrower Agreement
to the Lenders. Each such Subsidiary Borrower Agreement shall become effective
on the date eight Business
60



--------------------------------------------------------------------------------



Days after it shall have been delivered to the Administrative Agent, provided
that (i) the Administrative Agent and each Lender shall have received, at least
one Business Day prior to the date of the effectiveness thereof, all
documentation and other information required by bank regulatory authorities with
respect to such Subsidiary under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation, that has been reasonably requested by the
Administrative Agent or such Lender in writing not later than the fifth Business
Day after such Subsidiary Borrower Agreement has been delivered to the
Administrative Agent and (ii) in the case of a designation of a Foreign
Subsidiary, the Administrative Agent shall not have received written notice from
any Lender (an “Objecting Lender”) that (A) such Objecting Lender is unable to
make Loans or otherwise extend credit to such Foreign Subsidiary due to
applicable legal or regulatory restrictions or (B) such Objecting Lender is
prevented by its generally applicable internal policies from extending credit to
such Foreign Subsidiary (a “Notice of Objection”), in which case such Subsidiary
Borrower Agreement shall not become effective unless, within the period of eight
Business Days referred to above, (x) such Objecting Lender withdraws such Notice
of Objection, (y) such Objecting Lender ceases to be a Lender hereunder,
including pursuant to Section 2.06(b) or Section 2.18(b), or (z) a New Tranche
is created in accordance with Section 8.01(c). Upon the effectiveness of a
Subsidiary Borrower Agreement as provided above, the applicable Subsidiary shall
for all purposes of this Agreement be a party hereto and a Subsidiary Borrower
hereunder.
(b)Subsidiary Borrowers’ Obligations Several. Each of the Subsidiary Borrowers
shall be severally liable for its liabilities and obligations under this
Agreement, and no Subsidiary Borrower shall be liable for any Borrowing or any
other obligation of any other Borrower under this Agreement. Each Subsidiary
Borrower shall be severally liable for all payments of the principal of and
interest on Loans to such Subsidiary Borrower, and any other amounts due
hereunder that are specifically allocable to such Subsidiary Borrower or the
Loans to such Subsidiary Borrower. No Subsidiary Borrower shall be liable for
any fees due hereunder, for which the Company shall be exclusively liable.
(c)Designation of Ineligible Subsidiaries. The Company may at any time, and from
time to time, by delivery to the Administrative Agent of an Ineligible
Subsidiary Designation Notice, designate any Subsidiary Borrower as an
Ineligible Subsidiary. Upon such designation, the obligation of each Lender to
make Loans to such Subsidiary Borrower shall immediately terminate, and such
Ineligible Subsidiary shall no longer be entitled to request or borrow
Borrowings hereunder. The designation of a Subsidiary Borrower as an Ineligible
Subsidiary shall have no effect on (i) the outstanding Loans, if any, of such
Subsidiary Borrower, (ii) the obligations of such Subsidiary Borrower to repay
principal of and interest on any outstanding Loans of such Subsidiary Borrower
when such amounts become due in accordance with this Agreement or any other
payment obligations of such Subsidiary Borrower under this Agreement or (iii)
the right of such Subsidiary Borrower to deliver any Interest Election Request
or select any future Interest Periods with respect to outstanding Loans of such
Subsidiary Borrower in accordance with this Agreement; provided that at such
time as no principal of or interest on any Loan of such Ineligible Subsidiary,
and no other amounts payable by such Ineligible Subsidiary, shall be
outstanding, such Ineligible Subsidiary shall cease to be a Subsidiary Borrower
and a party to this Agreement. Promptly after its receipt thereof, the
61



--------------------------------------------------------------------------------



Administrative Agent will provide a copy of each Ineligible Subsidiary
Designation Notice to the Lenders.


(d)Subsidiary Borrower Termination Events. (i) Each Subsidiary Borrower will
furnish to the Administrative Agent, as promptly as possible and in any event
within five Business Days after the occurrence of any Subsidiary Borrower
Termination Event with respect to such Subsidiary Borrower that is continuing on
the date of such statement, the statement of an officer of the Subsidiary
Borrower (or of the Company on its behalf) setting forth the details of such
Subsidiary Borrower Termination Event and the action that such Subsidiary
Borrower proposes to take with respect thereto.


ii.If a Subsidiary Borrower Termination Event occurs and is continuing with
respect to any Subsidiary Borrower, then, and in any such event, the
Administrative Agent (A) shall at the request, or may with the consent, of the
Required Lenders, by notice to such Subsidiary Borrower and the Company, declare
the obligation of each Lender to make Loans to such Subsidiary Borrower
terminated, whereupon the same shall forthwith terminate and such Subsidiary
Borrower shall no longer be entitled to request or borrow Borrowings hereunder
and (B) shall at the request, or may with the consent, of the Required Lenders,
by notice to such Subsidiary Borrower and the Company, declare the Loans of such
Subsidiary Borrower, all interest thereon and all other amounts payable under
this Agreement by such Subsidiary Borrower to be forthwith due and payable,
whereupon the Loans of such Subsidiary Borrower, all such interest thereon and
all such other amounts payable by such Subsidiary Borrower shall become and be
forthwith due and payable by such Subsidiary Borrower, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Subsidiary Borrower; provided, however, that in the case of a
Subsidiary Borrower Termination Event specified in clause (c) of the definition
of such term, neither the Administrative Agent nor any Lender may declare any
Loan of such Subsidiary Borrower to be due and payable unless the Company fails
to pay under the Company Guarantee the overdue amount owed by such Subsidiary
Borrower within three Business Days after written demand therefor shall have
been received by the Company from the Administrative Agent; provided, further,
however, that in the case of a Subsidiary Borrower Termination Event specified
in clause (a), (b), (f) or (g) of the definition of such term, (1) the
obligation of each Lender to make Loans to such Subsidiary Borrower shall
automatically terminate and (2) the Loans of such Subsidiary Borrower, all
interest thereon and all other amounts payable under this Agreement by such
Subsidiary Borrower shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Subsidiary Borrower.
(e) Appointment of Company as Agent. Each Subsidiary Borrower hereby irrevocably
appoints the Company as its agent for all purposes of this Agreement, including
(i) the giving and receipt of notices (including any Borrowing Request or any
Interest Election Request) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein. Each Subsidiary Borrower
hereby acknowledges that any amendment, waiver or other modification to this
Agreement or any other Loan Document may be effected as set forth in Section
8.01, that no consent of such Subsidiary Borrower shall be required to effect
any such amendment, waiver or other
62



--------------------------------------------------------------------------------



modification and that such Subsidiary Borrower shall be bound by this Agreement
or such other Loan Document as so amended, waived or otherwise modified.


Article III.
CONDITIONS OF LENDING


SECTION 3.01. Closing Date. The obligations of the Lenders to make Loans shall
not become effective until the first date on which each of the following
conditions shall be satisfied (or such condition shall have been waived in
accordance with Section 8.01):
(a)The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or (ii)
evidence satisfactory to the Administrative Agent (which may include a facsimile
or electronic transmission of a signed counterpart of this Agreement) that such
party has signed a counterpart of this Agreement.
(b)The Administrative Agent shall have received (i) an officer’s certificate of
each of the Company and the Irish Subsidiary Borrower, dated the Closing Date
and signed by the Secretary or Assistant Secretary of such Person (or, in the
case of the Irish Subsidiary Borrower, an appropriate substitute therefor under
the applicable law of the jurisdiction of organization of the Irish Subsidiary
Borrower), in form and substance reasonably satisfactory to the Administrative
Agent and substantially consistent with UTC’s past practice, together with all
attachments contemplated thereby, and (ii) a certificate of the Company, dated
the Closing Date and signed by an officer of the Company, confirming, as of the
Closing Date, that (A) the representations and warranties contained in Article
IV are true and correct (x) in the case of the representations and warranties
qualified by materiality or Material Adverse Effect in the text thereof, in all
respects and (y) in the case of the representations and warranties other than
those referenced in the foregoing clause (x), in all material respects and (B)
no Default or Event of Default has occurred and is continuing.


(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of the general counsel, in-house counsel and/or outside counsel of each of
UTC and the Irish Subsidiary Borrower, in each case in form and substance
reasonably satisfactory to the Administrative Agent and substantially consistent
with UTC’s past practice.


(d)The Lenders shall have received the Otis Form 10 (including the information
statement and the other exhibits contemplated thereby, in each case, in the form
and to the extent so filed) in the form most recently filed (whether or not
publicly) with the SEC prior to the Closing Date, provided that (i) if the Otis
Form 10 shall not have been publicly filed with the SEC prior to the Closing
Date, then the Company shall deliver to the Administrative Agent a certificate
of the Company, dated as of the Closing Date and signed by an officer of the
Company, confirming that the Company has delivered to the Administrative Agent
the Otis Form 10 most recently filed with the SEC prior to the Closing Date and
(ii) if the Otis Form 10 shall have been publicly filed with the SEC prior to
the Closing Date, the Otis Form 10, in the form most recently publicly filed
with the SEC prior to
63



--------------------------------------------------------------------------------



the Closing Date, shall be deemed to have been delivered to the Lenders for
purposes of this clause (d) and the condition specified in this Section 3.01(d)
shall be deemed to be satisfied.


(e)The Administrative Agent shall have received all fees due and payable on or
prior to the Closing Date, and, to the extent invoiced at least three Business
Days prior to the Closing Date, other amounts due and payable on or prior to the
Closing Date (including reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP) required to be paid or reimbursed by the Company or UTC
pursuant to any commitment letter or fee letter entered into in connection with
the credit facility provided for herein.


(f)The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities with
respect to the Company and the Irish Subsidiary Borrower under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the Beneficial Ownership Regulation, that has been
reasonably requested by the Administrative Agent or any Lender in writing at
least 10 Business Days prior to the Closing Date.


Without limiting the generality of the provisions of Article VII, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Lender, by becoming a party to this Agreement, shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.
SECTION 3.02. Conditions Precedent to Availability. The obligation of each
Lender to make its initial Loan shall be subject to the occurrence of the
Closing Date and the satisfaction (or waiver in accordance with Section 8.01) of
the following conditions; provided that the obligations of the Lenders to make
Loans are subject to the satisfaction (or waiver in accordance with Section
8.01) of each of the conditions set forth in Sections 3.03 and, if applicable,
3.04.
(a)The Otis Distribution Condition shall have been, or substantially
concurrently with the occurrence of the Availability Date shall be, satisfied.
(b)The Administrative Agent shall have received a certificate of the Company,
dated the Availability Date and signed by an officer of the Company, confirming,
as of the Availability Date, that (i) the condition set forth in Section 3.02(a)
has been satisfied, (ii) the representations and warranties contained in Section
4.01 (other than Sections 4.01(e)(ii) and 4.01(f)) are true and correct (x) in
the case of the representations and warranties qualified by materiality or
Material Adverse Effect in the text thereof, in all respects and (y) in the case
of the representations and warranties other than those referenced in the
foregoing clause (x), in all material respects, and (iii) no Default or Event of
Default has occurred and is continuing.


(c)The UTC 2019 Credit Agreements Refinancing shall have been, or substantially
concurrently with the occurrence of the Availability Date shall be, consummated.


64



--------------------------------------------------------------------------------



(d)The Administrative Agent shall have received all fees due and payable on or
prior to the Availability Date, and, to the extent invoiced at least 10 Business
Days prior to the Availability Date, all expenses due and payable on or prior to
the Availability Date (including reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP) required to be paid or reimbursed by the Company.
(e)
SECTION 3.03. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make a Loan on the occasion of each Borrowing (other than any
conversion or continuation of a Loan) shall be subject to receipt by the
Administrative Agent and, in the case of any Same Day Tranche 2 Euro Loan, each
Tranche 2 Lender of a Borrowing Request with respect thereto in accordance with
Section 2.02, and to the satisfaction (or waiver in accordance with Section
8.01) of the following conditions:


(a)(i) The representations and warranties contained in Section 4.01 (other than
Sections 4.01(e)(ii) and 4.01(f)) shall be true and correct and (ii) in the case
of a Borrowing by a Subsidiary Borrower, the representations and warranties
contained in Section 4.02 with respect to such Subsidiary Borrower shall be true
and correct, in each case, (x) in the case of the representations and warranties
qualified by materiality or Material Adverse Effect in the text thereof, in all
respects and (y) in the case of the representations and warranties other than
those referenced in the foregoing clause (x), in all material respects, in each
case on and as of the date of such Borrowing, before and after giving effect to
such Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date.
(b)(i) No Default or Event of Default has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds therefrom and
(ii) in the case of a Borrowing by a Subsidiary Borrower, no Subsidiary Borrower
Termination Event (or any event that, with the giving of notice or the passage
of time or both, would constitute a Subsidiary Borrower Termination Event) with
respect to such Subsidiary Borrower has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds therefrom.


Each Borrowing (other than any conversion or continuation of any Loan) shall
constitute a representation and warranty made by the Company on the date thereof
that the conditions specified in clauses (a)(i) and (b)(i) above have been
satisfied, and each Borrowing (other than any conversion or continuation of any
Loan) by a Subsidiary Borrower shall constitute a representation and warranty
made by such Subsidiary Borrower on the date thereof that the conditions
specified in clauses (a)(ii) and (b)(ii) above have been satisfied.


SECTION 3.04. Conditions to Initial Borrowing by Each Designated Subsidiary
Borrower. The obligations of the Lenders to make Loans to any Subsidiary
Borrower designated as such pursuant to Section 2.19 shall not become effective
until the first date on which each of the following additional conditions shall
be satisfied (or waived in accordance with Section 8.01):
(a)The Administrative Agent shall have received an officer’s certificate of such
Subsidiary Borrower, signed by the Secretary or Assistant Secretary of such
Subsidiary Borrower (or an appropriate substitute therefor under the applicable
law of the jurisdiction of organization of such
65



--------------------------------------------------------------------------------



Subsidiary Borrower), in form and substance reasonably satisfactory to the
Administrative Agent, attaching (i) a copy of each organizational document of
such Subsidiary Borrower, (ii) signature and incumbency certificates of the
officers of such Subsidiary Borrower executing its Subsidiary Borrower Agreement
or any document relating thereto, (iii) resolutions of the Board of Directors or
similar governing body of such Subsidiary Borrower (and/or, if applicable, of
the shareholders or other authorized Persons of such Subsidiary Borrower, if
required under the applicable law of the jurisdiction of organization of such
Subsidiary Borrower or its organizational documents) approving and authorizing
the execution, delivery and performance by such Subsidiary Borrower of its
Subsidiary Borrower Agreement, this Agreement and any documents to be delivered
by such Subsidiary Borrower hereunder, certified by such Secretary or Assistant
Secretary (or such appropriate substitute therefor) as being in full force and
effect without modification or amendment, and (iv) a good standing certificate
from the applicable Governmental Authority of the jurisdiction of organization
of such Subsidiary Borrower, dated as of a recent date (if applicable and
customary under the applicable law of the jurisdiction of organization of such
Subsidiary Borrower).
(b)The Administrative Agent shall have received a favorable written opinion of
the general counsel, in-house counsel and/or outside counsel of such Subsidiary
Borrower, addressed to the Administrative Agent and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent (it being
understood that any opinion substantially consistent with the opinion delivered
pursuant to Section 3.01(c), with any modifications to reflect requirements
under the applicable law of the jurisdiction of organization of such Subsidiary
Borrower or its organizational documents shall be reasonably satisfactory to the
Administrative Agent).


Article IV.
REPRESENTATIONS AND WARRANTIES


SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants, as of the Closing Date, as of the Availability Date and
as of each date required by Section 3.03, as follows; provided that, prior to
the Availability Date, the only representations and warranties made by the
Company shall be the representations and warranties set forth in Sections
4.01(a), 4.01(b), 4.01(c), 4.01(d), 4.01(e)(ii), 4.01(f), 4.01(g), 4.01(j) and
4.01(k) (it being agreed that, in the case of Sections 4.01(e)(ii) and 4.01(f),
such representations and warranties will cover the Company and its Subsidiaries
after giving pro forma effect to the Transactions):
(a)Organization; Powers. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified to do business and in good standing as a foreign corporation in
all other jurisdictions in which the conduct of its operations or the ownership
of its properties requires such qualification, except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Effect. The
Company has all requisite power and authority, corporate or otherwise, to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, this Agreement.
(b)Authorization; Absence of Conflicts. The execution, delivery and performance
by the Company of this Agreement have been duly authorized by all necessary
corporate action and do
66



--------------------------------------------------------------------------------



not contravene (i) the Company’s certificate of incorporation or bylaws or (ii)
except where such contravention would not reasonably be expected to have a
Material Adverse Effect, any law or contractual restriction binding on the
Company.


(c)Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body in
the United States, or to the Company’s knowledge, in any other jurisdiction, is
required for the due execution, delivery and performance by the Company of this
Agreement, other than routine requirements which, to the Company’s knowledge,
have (to the extent that compliance is required on or prior to the date hereof)
been complied with in all material respects.


(d)Enforceability. This Agreement is a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


(e)Financial Statements; No Material Adverse Effect. (i) The Historical Company
Financial Statements present fairly, in all material respects, the combined
financial position of the Company and its Subsidiaries as of December 31, 2019
and the combined results of operations and cash flows of the Company and its
Subsidiaries for the fiscal year then ended, all in conformity with GAAP. As of
the Availability Date, the Pro Forma Company Financial Statements (A) have been
prepared by the Company in good faith, based on the assumptions believed by the
Company to be reasonable at the time made, and (B) to the knowledge of the
Company, present fairly, in all material respects, the pro forma combined
financial position and the pro forma combined results of operations of the
Company and its Subsidiaries as of the date and for the period specified in the
definition of the term “Pro Forma Company Financial Statements” as if the
Transactions had occurred on such date or at the beginning of such period, as
applicable.


ii. Since December 31, 2019, there has been no material adverse change in the
Consolidated financial condition or the Consolidated results of operations of
the Company except as otherwise disclosed in any reports by UTC or the Company,
as applicable, on Form 10-K, Form 10-Q or Form 8-K publicly filed or furnished
under the Exchange Act prior to the date hereof or in the Draft Otis Form 10.
(f)Litigation. There is no pending or, to the knowledge of the Company,
threatened action or proceeding affecting the Company or any of its Subsidiaries
before any court, governmental agency or arbitrator that would reasonably be
expected to have a Material Adverse Effect.
(g)Federal Reserve Regulations. Neither the Company nor any of its Subsidiaries
is engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purpose of “purchasing” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation T, U or X of the Board of Governors as now and from time to
time hereafter in effect.
67



--------------------------------------------------------------------------------





(h)ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which such liability is
reasonably expected to occur, would reasonably be expected to have a Material
Adverse Effect.


(i)Environmental. Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and its Subsidiaries (i) are in compliance with
Environmental Laws and any permit, license or approval required thereunder and
(ii) have not become subject to any Environmental Liability.


(j)Investment Company Status. The Company is not required to register as an
“investment company” under the Investment Company Act of 1940, as amended.


(k)Sanctions and Anti-Corruption Laws. (i) The Company has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Company, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.


ii.None of (a) the Company or any of its Subsidiaries or (b) to the knowledge of
the Company, any of their respective directors, officers or employees that will
act in any capacity in connection with or directly benefit from the use of
proceeds of the Loans is a Sanctioned Person.
iii.No Borrowing or use of proceeds thereof will violate any Anti-Corruption Law
or applicable Sanctions.
SECTION 4.02. Representations and Warranties of each Subsidiary Borrower. Each
Subsidiary Borrower, severally and not jointly, represents and warrants (x) in
the case of the Irish Subsidiary Borrower, as of the Closing Date, and (y) in
the case of each Subsidiary Borrower, as of each date required by Section 3.03,
as follows:
(a)Organization; Powers. Such Subsidiary Borrower is duly organized, validly
existing and, if such qualification exists in the applicable jurisdiction, in
good standing under the laws of the jurisdiction of its organization. Such
Subsidiary Borrower has all requisite power and authority, corporate or
otherwise, to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under, this Agreement.
(b)Authorization; Absence of Conflicts. The execution, delivery and performance
by such Subsidiary Borrower of this Agreement have been duly authorized by all
necessary corporate action and do not contravene (i) such Subsidiary Borrower’s
organizational documents or (ii) except where such contravention would not
reasonably be expected to have a Material Adverse Effect, any law or contractual
restriction binding on such Subsidiary Borrower.


(c)Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body in
the jurisdiction of
68



--------------------------------------------------------------------------------



organization of such Subsidiary Borrower, or to such Subsidiary Borrower’s
knowledge, in any other jurisdiction, is required for the due execution,
delivery and performance by such Subsidiary Borrower of this Agreement other
than routine requirements which, to such Subsidiary Borrower’s knowledge, have
(to the extent that compliance is required on or prior to the date hereof) been
complied with in all material respects.


(d)Enforceability. This Agreement is a legal, valid and binding obligation of
such Subsidiary Borrower enforceable against such Subsidiary Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
ARTICLE V
COVENANTS OF THE COMPANY


SECTION 5.01. Affirmative Covenants. So long as any Loan shall remain unpaid or
any Lender shall have any Commitment, the Company (i) from and after the Closing
Date and prior to the Availability Date, solely with respect to the covenants
set forth in Sections 5.01(a)(vi) and 5.01(b) and (ii) from and after the
Availability Date, with respect to each covenant set forth in this Section 5.01,
covenants and agrees with the Lenders that:
(a)Financial Statements and Other Information. The Company will furnish to the
Administrative Agent, on behalf of the Lenders:
i.within 90 days after the end of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such fiscal year and the Consolidated statements of operations,
comprehensive income, changes in equity and cash flows of the Company and its
Consolidated Subsidiaries for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP or other independent
registered public accounting firm of recognized national standing to the effect
that such Consolidated financial statements present fairly, in all material
respects, the Consolidated financial position, results of operations and cash
flows of the Company and its Consolidated Subsidiaries as of the end of and for
such year, all in conformity with GAAP;
ii.within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, the Consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such fiscal quarter and the
Consolidated statements of operations and comprehensive income of the Company
and its Consolidated Subsidiaries for such fiscal quarter and the portion of the
fiscal year then ended and the Consolidated statement of cash flows of the
Company and its Consolidated Subsidiaries for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding period of periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Company as presenting fairly, in all material respects, the Consolidated
financial position, results of operations and cash flows of the Company and its
69



--------------------------------------------------------------------------------



Consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, all in conformity with GAAP (subject to
normal year-end adjustments and the absence of footnotes);
iii.concurrently with each delivery of financial statements under Section
5.01(a)(i) or 5.01(a)(ii), a completed Compliance Certificate signed by a
Financial Officer of the Company (A) certifying as to whether a Default or an
Event of Default has occurred and, if a Default or an Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (B) setting forth reasonably detailed
calculations of the ratio set forth in Section 5.02(d);
iv.promptly after the sending or filing thereof, copies of all such regular,
periodic and special reports and all registration statements (except those
relating to employee benefit or stock option plans) that the Company or any of
its Consolidated Subsidiaries that is an issuer of securities that are
registered under Section 12 of the Exchange Act files with the SEC or with any
national securities exchange and of all such proxy statements, financial
statements and reports as the Company sends to its stockholders;
v.promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Company pursuant to the terms
of any indenture or to the lenders under the 2020 Term Credit Agreement pursuant
to the terms thereof and not otherwise required to be furnished pursuant to any
other clause of this Section 5.01(a);
vi.as promptly as possible and in any event within five Business Days after the
occurrence of each Default or Event of Default that is continuing on the date of
such statement, the statement of the chief financial officer of the Company
setting forth details of such Default or Event of Default and the action that
the Company proposes to take with respect thereto; and
vii.such other publicly available information respecting the condition or
operations, financial or otherwise, of the Company or any of its Subsidiaries as
any Lender may from time to time reasonably request.
Information required to be delivered pursuant to Section 5.01(a)(i),
5.01(a)(ii), 5.01(a)(iv) and 5.01(a)(v) shall be deemed to have been delivered
on the date on which such information or one or more annual quarterly reports
containing such information have been posted on the “investors relations”
portion of the website of the Company as identified to the Administrative Agent
from time to time or if made publicly available on the SEC EDGAR system or
posted by the Administrative Agent on the Platform. Each Borrower hereby
acknowledges that (i) the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who are Public Side Lender Representatives.
Each Borrower hereby agrees that (A) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”,
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (B) by marking Borrower Materials “PUBLIC”, the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Borrower Materials
70



--------------------------------------------------------------------------------



as not containing any MNPI (provided, however, that to the extent such Borrower
Materials constitute Information, treatment of such Borrower Materials shall be
subject to Section 8.07 in all respects); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (D) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”. Notwithstanding the foregoing, no Borrower
shall be under any obligation to mark any Borrower Materials “PUBLIC”.
(b)Existence of the Company. The Company will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that the foregoing shall not prohibit any merger or
consolidation of the Company permitted under Section 5.02(b)(i).
(c)Use of Proceeds. The proceeds of Loans will be used for general corporate
purposes of the Borrowers, and no part of the proceeds of any Loans hereunder
will be used in a manner that would cause the Loans to be in violation of
Regulation U of the Board of Governors.


SECTION 5.02. Negative Covenants. So long as any Loan shall remain unpaid or any
Lender shall have any Commitment, the Company (i) from and after the Closing
Date and prior to the Availability Date, solely with respect to the covenants
set forth in Sections 5.02(b)(i) and 5.02(b)(ii) (in each case, solely with
respect to any consolidation of the Company with or merger into any other
Person) and (ii) from and after the Availability Date, with respect to each
covenant set forth in this Section 5.02, covenants and agrees with the Lenders
that:


(a)Liens. The Company will not itself, and will not permit any Wholly-Owned
Domestic Manufacturing Subsidiary to, create, incur, issue or assume any loans,
notes, bonds, debentures or other indebtedness for money borrowed (loans, notes,
bonds, debentures or other indebtedness for money borrowed collectively called
“Debt”) secured by any pledge of, or mortgage, lien, encumbrance or security
interests on (such pledges, mortgages, liens, encumbrances and security
interests collectively called “Liens”), any Principal Property owned by the
Company or any Wholly-Owned Domestic Manufacturing Subsidiary, and will not
itself, and will not permit any Subsidiary to, create, incur, issue or assume
any Debt secured by any Lien on any equity interests in or Debt of any
Wholly-Owned Domestic Manufacturing Subsidiary, without in any such case
effectively providing that the Loans (together with, if the Company shall so
determine, any other Debt of the Company then existing or thereafter created
which is not subordinate in right of payment to indebtedness hereunder) shall be
secured equally and ratably with (or prior to) such secured Debt, so long as
such secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate principal amount of all such secured Debt then outstanding plus
Attributable Debt of the Company and its Wholly-Owned Domestic Manufacturing
Subsidiaries in respect of Sale and Leaseback Transactions involving Principal
Properties entered into after the date hereof (other than such Sale and
Leaseback Transactions as are permitted by clause (ii) or (iii) of Section
5.02(c)) would not exceed an amount equal to 10% of Consolidated Net Tangible
Assets; provided that for purposes of this Section 5.02(a), any Debt so secured
that is created, incurred, issued or assumed by the Company or any Wholly-Owned
Domestic Manufacturing Subsidiary on or after the Closing Date and prior to the
Availability Date shall be
71



--------------------------------------------------------------------------------



deemed to have been created, incurred, issued or assumed on the Availability
Date; provided, further, that nothing contained in this Section 5.02(a) shall
prevent, restrict or apply to, and there shall be excluded from secured Debt in
any computation under this Section 5.02(a), Debt secured by:
i.Liens on any property or assets of the Company or any Subsidiary of the
Company (including equity interests or Debt owned by the Company or any
Subsidiary of the Company) existing as of the date hereof or set forth on
Schedule 5.02(a) hereto;
ii.Liens on any property or assets of, or on any equity interests in or Debt of,
any Person existing at the time such Person becomes a Wholly-Owned Domestic
Manufacturing Subsidiary (other than in connection with the Otis Distribution as
determined by the Company in good faith), or arising thereafter (A) otherwise
than in connection with the borrowing of money arranged thereafter and (B)
pursuant to contractual commitments entered into prior to and not in
contemplation of such Person becoming a Wholly-Owned Domestic Manufacturing
Subsidiary;
iii.Liens on any property or assets or equity interests or Debt existing at the
time of acquisition thereof (including acquisition through merger or
consolidation, but excluding any acquisition (whether through merger or
consolidation or otherwise) in connection with the Otis Distribution as
determined by the Company in good faith) or securing the payment of all or any
part of the purchase price or construction cost thereof or securing any Debt
incurred prior to, at the time of or within 120 days after the acquisition of
such property or assets or equity interests or Debt or the completion of any
such construction, whichever is later, for the purpose of financing all or any
part of the purchase price or construction cost thereof (provided that such
Liens are limited to such equity interests or Debt or such other property or
assets, improvements thereon and the land upon which such property, assets and
improvements are located and any other property or assets not then constituting
a Principal Property);
iv.Liens on any property or assets to secure all or any part of the cost of
development, operation, construction, alteration, repair or improvement of all
or any part of such property or assets, or to secure Debt incurred prior to, at
the time of or within 120 days after the completion of such development,
operation, construction, alteration, repair or improvement, whichever is later,
for the purpose of financing all or any part of such cost (provided that such
Liens are limited to such property or assets, improvements thereon and the land
upon which such property, assets and improvements are located and any other
property or assets not then constituting a Principal Property);
v.Liens which secure Debt owing by a Subsidiary of the Company to the Company or
to a Wholly-Owned Domestic Manufacturing Subsidiary;
vi.Liens arising from the assignment of moneys due and to become due under
contracts between the Company or any Subsidiary of the Company and the United
States, any State, Commonwealth, Territory or possession thereof or any agency,
department, instrumentality or political subdivision of any thereof or Liens in
favor of the United States, any State, Commonwealth, Territory or possession
thereof or any agency, department, instrumentality or
72



--------------------------------------------------------------------------------



political subdivision of any thereof, pursuant to the provisions of any contract
not directly or indirectly in connection with securing Debt;
vii.(A) any materialmen’s, carriers’, mechanics’, workmen’s, repairmen’s or
other like Liens arising in the ordinary course of business in respect of
obligations which are not overdue or which are being contested in good faith by
appropriate proceedings; (B) any deposit or pledge as security for the
performance of any bid, tender, contract, lease or undertaking not directly or
indirectly in connection with the securing of Debt; (C) any deposit or pledge
with any governmental agency required or permitted to qualify the Company or any
Subsidiary of the Company to conduct business, to maintain selfinsurance or to
obtain the benefits of any law pertaining to workmen’s compensation,
unemployment insurance, old age pensions, social security or similar matters, or
to obtain any stay or discharge in any legal or administrative proceedings; (D)
deposits or pledges to obtain the release of mechanics’, workmen’s, repairmen’s,
materialmen’s or warehousemen’s Liens or the release of property in the
possession of a common carrier; (E) any security interest created in connection
with the sale, discount or guarantee of notes, chattel mortgages, leases,
accounts receivable, trade acceptances or other paper, or contingent repurchase
obligations, arising out of sales of merchandise in the ordinary course of
business; (F) Liens for Taxes levied or imposed upon the Company or any
WhollyOwned Domestic Manufacturing Subsidiary or upon the income, profits or
property of the Company or any WhollyOwned Domestic Manufacturing Subsidiary or
Liens on any Principal Property of the Company or any WhollyOwned Domestic
Manufacturing Subsidiary arising from claims from labor, materials or supplies;
provided that either such Tax is not overdue or that the amount, applicability
or validity of such Tax or claim is being contested in good faith by appropriate
proceedings; or (G) other deposits or pledges similar to those referred to in
this clause (vii);
viii.Liens arising by reason of any judgment, decree or order of any court, so
long as any appropriate legal proceedings that may have been initiated for the
review of such judgment, decree or order shall not have been finally terminated
or so long as the period within which such proceedings may be initiated shall
not have expired; any deposit or pledge with any surety company or clerk of any
court, or in escrow, as collateral in connection with, or in lieu of, any bond
on appeal from any judgment or decree against the Company or any Subsidiary of
the Company, or in connection with other proceedings or actions at law or in
equity by or against the Company or any Subsidiary of the Company; and
ix.any extension, renewal, substitution or replacement (or successive
extensions, renewals, substitutions or replacements), as a whole or in part, of
any of the Liens referred to in clauses (i) through (viii) above or the Debt
secured thereby; provided that (A) such extension, renewal, substitution or
replacement Lien shall be limited to all or any part of the same property or
assets or equity interests or Debt that secured the Lien extended, renewed,
substituted or replaced (plus improvements on such property and plus any other
property or assets not then constituting a Principal Property) and (B) in the
case of clauses (i) through (iv) above, the Debt secured by such Lien at such
time is not increased.
73



--------------------------------------------------------------------------------



For the purposes of this Section 5.02(a) and Section 5.02(c), the giving of a
guarantee which is secured by a Lien on a Principal Property, and the creation
of a Lien on a Principal Property or equity interests or Debt to secure Debt
which existed prior to the creation of such Lien, shall be deemed to involve the
creation of Debt in an amount equal to the principal amount guaranteed or
secured by such Lien; but the amount of Debt secured by Liens on Principal
Properties and equity interests and Debt shall be computed without cumulating
the underlying indebtedness with any guarantee thereof or Lien securing the
same.
(b)Fundamental Changes. (i) The Company will not consolidate with or merge into
any other Person or convey, transfer or lease, or permit its Subsidiaries to
convey, transfer or lease, to any Person all or substantially all of the
properties and assets of the Company and its Subsidiaries, taken as a whole,
unless: (A) the Person formed by such consolidation or into which the Company is
merged or the Person which acquires by conveyance or transfer, or which leases,
such properties and assets shall be a Person (other than a natural person)
organized and existing under the laws of the United States, any State thereof or
the District of Columbia and shall expressly assume, by writing approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned, the Company’s obligation for the due and punctual payment of the
principal of and interest on all Loans and the performance of every covenant of
this Agreement on the part of the Company to be performed; and (B) immediately
after giving effect to such transaction, no Default or Event of Default shall
have occurred and be continuing. This Section 5.02(b)(i) shall only apply to a
merger or consolidation in which the Company is not the surviving Person and to
conveyances, leases and transfers by the Company and its Subsidiaries as
transferors or lessors.
ii.Upon any consolidation by the Company with or merger by the Company into any
other Person or any conveyance, transfer or lease of all or substantially all of
the properties and assets of the Company and its Subsidiaries, taken as a whole,
in accordance with Section 5.02(b)(i), the successor Person formed by such
consolidation or into which the Company is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Agreement with the
same effect as if such successor Person had been named as the Company herein,
and in the event of any such conveyance or transfer, the Company (which term
shall for this purpose mean the Person named as the “Company” in the definition
of such term or any successor Person which shall theretofore become such in the
manner described in Section 5.02(b)(i)), except in the case of a lease, shall be
discharged of all obligations and covenants under this Agreement and may be
dissolved and liquidated.
iii.If, upon any such consolidation of the Company with or merger of the Company
into any other Person, or upon any conveyance, lease or transfer of all or
substantially all of the properties and assets of the Company and its
Subsidiaries, taken as a whole, to any other Person, any Principal Property of
the Company or of any Wholly-Owned Domestic Manufacturing Subsidiary (or any
equity interests in or Debt of any Wholly-Owned Domestic Manufacturing
Subsidiary) would thereupon become subject to any Lien, then unless such Lien
could be created pursuant to Section 5.02(a) without equally and ratably
securing the Loans, the Company, prior to or simultaneously with such
consolidation, merger, conveyance, lease or transfer, will as to such Principal
Property, equity interests or Debt, secure the Loans
74



--------------------------------------------------------------------------------



outstanding hereunder (together with, if the Company shall so determine, any
other Debt of the Company now existing or hereafter created which is not
subordinate in right of payment to indebtedness hereunder) equally and ratably
with (or prior to) the Debt which upon such consolidation, merger, conveyance,
lease or transfer is to become secured as to such Principal Property, equity
interests or Debt by such Lien, or will cause such Loans to be so secured
c.Sale and Leaseback Transactions. The Company will not itself, and will not
permit any WhollyOwned Domestic Manufacturing Subsidiary to, enter into any
arrangement on or after the Availability Date with any bank, insurance company
or other lender or investor (other than the Company or another WhollyOwned
Domestic Manufacturing Subsidiary) providing for the leasing by the Company or
any such WhollyOwned Domestic Manufacturing Subsidiary of any Principal
Property (except a lease for a temporary period not to exceed three years by the
end of which it is intended that the use of such Principal Property by the
lessee will be discontinued) that was or is owned by the Company or a
WhollyOwned Domestic Manufacturing Subsidiary and that has been or is to be
sold or transferred, more than 120 days after the completion of construction and
commencement of full operation thereof by the Company or such WhollyOwned
Domestic Manufacturing Subsidiary, to such bank, insurance company, lender or
investor or to any Person to whom funds have been or are to be advanced by such
bank, insurance company, lender or investor on the security of such Principal
Property (herein referred to as a “Sale and Leaseback Transaction”) unless the
Attributable Debt of the Company and its WhollyOwned Domestic Manufacturing
Subsidiaries in respect of such Sale and Leaseback Transaction and all other
Sale and Leaseback Transactions entered into or, as set forth below, deemed
entered into on or after the Availability Date (other than such Sale and
Leaseback Transactions permitted by clause (ii) or (iii) below), plus the
aggregate principal amount of Debt secured by Liens on Principal Properties and
Liens on any equity interests in or Debt of any Wholly Owned Domestic
Manufacturing Subsidiary then outstanding (excluding any such Debt secured by
Liens covered in clauses (i) through (ix) of Section 5.02(a)) without equally
and ratably securing the Loans would not exceed 10% of Consolidated Net Tangible
Assets, (ii) the Company, within 120 days after the sale or transfer, applies,
or causes a WhollyOwned Domestic Manufacturing Subsidiary to apply, an amount
equal to the greater of the net proceeds of such sale or transfer or fair market
value of the Principal Property so sold and leased back at the time of entering
into such Sale and Leaseback Transaction (in either case as determined by any
two of the following: the Chairman, Chief Executive Officer, Chief Financial
Officer, the President, any Vice President, the Treasurer and the Controller of
the Company) to the prepayment (subject to the conditions of Section 2.10) of
the Loans hereunder or the retirement of other indebtedness of the Company
(other than indebtedness subordinated in right of payment to indebtedness
hereunder), or indebtedness of a WhollyOwned Domestic Manufacturing Subsidiary,
for money borrowed, having a stated maturity more than 12 months from the date
of such application or which is extendible at the option of the obligor thereon
to a date more than 12 months from the date of such application or (iii) such
Sale and Leaseback Transaction shall be set forth on Schedule 5.02(c) hereto;
provided that for purposes of this Section 5.02(c), any Sale and Leaseback
Transaction entered into on or after the Closing Date and prior to the
Availability Date (other than any such Sale and Leaseback Transaction set forth
on Schedule 5.02(c)) shall be deemed to have been entered into on the
Availability Date. Notwithstanding the foregoing, (x) no prepayment or
retirement referred to in clause (ii) above may be effected by payment at
maturity or pursuant to any mandatory sinking fund payment or any mandatory
prepayment provision and (y) where the Company or any WhollyOwned
75



--------------------------------------------------------------------------------



Domestic Manufacturing Subsidiary is the lessee in any Sale and Leaseback
Transaction, Attributable Debt shall not include any Debt resulting from the
guarantee by the Company or any other WhollyOwned Domestic Manufacturing
Subsidiary of the lessee’s obligation thereunder.
d.Consolidated Leverage Ratio. The Company will not permit, as of the last day
of any Test Period, commencing with the Test Period ending with the first full
fiscal quarter ending after the Availability Date, the Consolidated Leverage
Ratio to exceed (a) for any Test Period ending on or prior to September 30,
2021, 3.75 to 1.00 and (b) for any Test Period ending thereafter, 3.50 to 1.00;
provided that upon the consummation of a Qualifying Material Acquisition with
respect to the Test Period ending with the fiscal quarter in which such
Qualifying Material Acquisition is consummated and the Test Periods ending with
the three subsequent consecutive fiscal quarters, the maximum permitted
Consolidated Leverage Ratio shall, at the election of the Company by notice to
the Administrative Agent delivered within 30 days of the consummation thereof,
be increased to 4.00 to 1.00.
ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.01. Events of Default. Each of the following shall constitute an event
of default (collectively, the “Events of Default”); provided that (x) the events
set forth in clauses (e), (f), (g), (h)(ii), (i) and (j) of this Section 6.01
shall constitute an Event of Default only from and after the Availability Date
and (y) the events set forth in clause (h)(i) of this Section 6.01 shall cease
to constitute an Event of Default from and after the Availability Date:
(a)the Company shall fail to pay (i) any principal of any Loan when the same
becomes due and payable, (ii) any interest on any Loan or any properly invoiced
Commitment Fees when the same becomes due and payable, and such failure shall
continue for a period of five Business Days, (iii) any amount due under the
Company Guarantee in respect of any Loan owing by a Subsidiary Borrower when due
pursuant to Section 9.01, or (iv) any other amount owing by the Company when the
same becomes due and payable, and such failure shall continue for a period of 15
Business Days after receipt by the Company of written notice from the
Administrative Agent of such amount being due, together with a statement in
reasonable detail of the calculation thereof;
(b)any representation or warranty made (or deemed made pursuant to Article III
hereof) by the Company herein or in any Borrowing Request or other document
delivered by the Company pursuant to Article III shall prove to have been
incorrect in any material respect when made or deemed made;


(c)the Company shall fail to perform or observe any term, covenant or agreement
set forth in Section 5.01(a)(vi), 5.01(b) or 5.01(c) on its part to be performed
or observed;


(d)the Company shall fail to perform or observe any term, covenant or agreement
contained in this Agreement (other than those specified in clause (a) or (c) of
this Section 6.01 and, for the avoidance of doubt, excluding those to be
performed or observed by any Subsidiary Borrower) on
76



--------------------------------------------------------------------------------



its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Company and
the Administrative Agent by any Lender;


(e)the Company or any WhollyOwned Domestic Manufacturing Subsidiary (i) shall
admit in writing its inability to pay its debts generally, (ii) shall make a
general assignment for the benefit of creditors or shall institute any
proceeding or voluntary case seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, Irish law examinership or reorganization or relief or
protection of debtors, or seeking the entry of any order for relief or the
appointment of a receiver, trustee, Irish law examiner or other similar official
for it or for any substantial part of its property or (iii) shall take any
corporate action to authorize any of the actions set forth above in this clause
(e);


(f)any proceeding shall be instituted against the Company or any WhollyOwned
Domestic Manufacturing Subsidiary seeking to adjudicate it bankrupt or insolvent
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, Irish law examinership or reorganization or relief or
protection of debtors, or seeking the entry of any order for relief or the
appointment of a receiver, trustee, custodian, Irish law examiner or other
similar official for it or for any substantial part of its property, and such
proceeding shall remain undismissed or unstayed for a period of 60 days;


(g)an ERISA Event or ERISA Events shall occur that results or would reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect;


(h)(i) prior to the Availability Date, the Company shall cease to be a
Subsidiary of UTC, except as part of the Otis Distribution with respect to which
the Otis Distribution Condition shall have been satisfied or (ii) from and after
the Availability Date, any Change in Control shall occur;


(i)any Material Debt of the Company or any of its Subsidiaries shall be declared
to be due and payable prior to the stated maturity thereof or shall not be paid
at the stated maturity thereof; or


(j)the Company Guarantee shall cease to be, or shall be asserted in writing by
the Company not to be, in full force and effect with respect to any Subsidiary
Borrower, except as a result of the release thereof as provided in Section 9.03.


SECTION 6.02. Lenders’ Rights upon an Event of Default. (a) If an Event of
Default (other than an Event of Default set forth in Section 6.01(j)) occurs and
is continuing, then, and in any such event, the Administrative Agent (i) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Company, declare the obligation of each Lender to make Loans to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Company, declare the Loans, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Loans, all
such interest and all such amounts shall become and be forthwith due and
payable, without
77



--------------------------------------------------------------------------------



presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Borrower; provided, however, that in the case of
an Event of Default set forth in Section 6.01(e) or 6.01(f) (in each case, with
respect to the Company) constituting an entry of an order for relief under the
United States federal bankruptcy laws, (A) the obligation of each Lender to make
Loans shall automatically terminate and (B) the Loans, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.


(b)If an Event of Default set forth in Section 6.01(j) occurs and is continuing
with respect to the Loans owing by any Subsidiary Borrower, then, and in any
such event, (i) the Administrative Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Loans to such Subsidiary Borrower to be
terminated, whereupon the same shall forthwith terminate, (ii) if such Event of
Default does not arise as a result of the Company’s repudiation of the Company
Guarantee with respect to the obligations of such Subsidiary Borrower in
writing, the Administrative Agent shall at the request, or may with the consent,
of the Required Lenders, by notice to the Company, declare the Loans owing by
such Subsidiary Borrower, all interest thereon and all other amounts payable by
such Subsidiary Borrower under this Agreement to be forthwith due and payable,
whereupon the Loans owing by such Subsidiary Borrower, all such interest thereon
and all such amounts payable by such Subsidiary Borrower shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by such Subsidiary
Borrower, and (iii) if such Event of Default arises as a result of the Company’s
repudiation of the Company Guarantee with respect to the obligations of such
Subsidiary Borrower in writing, the Administrative Agent shall at the request,
or may with the consent, of the Required Lenders, by notice to the Company,
declare any or all of the Loans of any or all Borrowers, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon such Loans, all other such interest and all other such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower.


ARTICLE VII


THE AGENTS


SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by the terms hereof and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement, the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 8.01), and such instructions shall be
binding upon all Lenders; provided, however, that the
78



--------------------------------------------------------------------------------



Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
this Agreement or applicable law.
SECTION 7.02. Agents’ Reliance, Etc.(a) No Agent or any of its Related Parties
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement, except for its or their own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and nonappealable judgment. Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may treat the Lender
to whom any Loan is owing as reflected in its records as the Person to whom all
payments with respect to that Loan are to be made until the Administrative Agent
receives and records an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform) entered
into by such Lender, as assignor, and an Eligible Assignee, as assignee; (ii)
may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for, or have any duty to ascertain or inquire into, any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document, or the contents of any certificate, report or other
document delivered thereunder or in connection therewith; (iv) makes no warranty
or representation to any Lender and shall not be responsible to any Lender for,
or have any duty to ascertain or inquire into, the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other Loan
Document on the part of the Company or any Subsidiary Borrower or to inspect the
property (including the books and records) of the Company or any Subsidiary
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency, effectiveness or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (vi) shall not be responsible to any Lender
for the satisfaction of any condition set forth in Article III or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent; and (vii) shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, request, certificate or other instrument or writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in this Agreement for being the signatory, sender or
authenticator thereof). The Administrative Agent also shall be entitled to rely,
and shall not incur any liability for relying, upon any statement made to it
orally or by telephone (other than statements required to be in writing pursuant
to the terms of this Agreement) and believed by it to be made by the proper
Person (whether or not such Person in fact meets the requirements set forth in
this Agreement for being the maker thereof), and may act upon any such statement
prior to receipt of written confirmation thereof.
(b)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
79



--------------------------------------------------------------------------------



i.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default, an Event of Default or a Subsidiary Borrower Termination
Event has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties);
ii.shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity; and
iii.shall be deemed not to have knowledge of any Default, Event of Default or
Subsidiary Borrower Termination Event (or any event that, with the giving of
notice or the passage of time or both, would constitute a Subsidiary Borrower
Termination Event) unless and until written notice describing such Default,
Event of Default, Subsidiary Borrower Termination Event or other event (stating
that it is a “Notice of Default” or “Notice of a Subsidiary Borrower Termination
Event”) is given to the Administrative Agent by the Company, a Subsidiary
Borrower or a Lender.
SECTION 7.03. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent.
SECTION 7.04 Agents and Affiliates. With respect to its Commitment and the Loans
made by it, each Person acting as an Agent, and its Affiliates, shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not an Agent, as the case may be, and it and its
Affiliates may accept deposits from, lend money to, own securities of, act as
trustee under indentures of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with, any
Borrower, any of its Subsidiaries or other Affiliates and any Person who may do
business with or own securities of any Borrower or any such Subsidiary or
Affiliate, all as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders.
SECTION 7.05. Lender Credit Decision. (a) Each Lender acknowledges that it has,
independently and without reliance upon any Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on the
financial information referred to in Section 4.01(e)(i) and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and any other Loan Document to which such
Lender is a party. Each Lender also acknowledges that it will, independently and
without reliance upon any
80



--------------------------------------------------------------------------------



Agent, any Arranger or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
(b)Each Lender, by becoming a party to this Agreement and any other Loan
Document to which such Lender is a party, shall be deemed to have acknowledged
receipt of, and consented to and approved, this Agreement and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on or prior to the Closing Date. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance to the making of such Loan.
SECTION 7.06. [Reserved.]
SECTION 7.07. Successor Administrative Agent. The Administrative Agent may
resign at any time from its capacity as such by giving written notice thereof to
the Lenders and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with and, unless an Event of Default has
occurred and is continuing, with the consent of the Company, to appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States or any State thereof, having a combined capital
and surplus of at least US$500,000,000 and a local office in New York. If no
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth in the immediately preceding sentence; provided
that if the Administrative Agent shall notify the Company and the Lenders that
no qualifying Person has accepted such appointment, or no successor has been
appointed, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders, in consultation with and,
unless an Event of Default has occurred and is continuing, with the consent of
the Company, appoint a successor Administrative Agent as provided for above.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged (if not already discharged as set forth
above) from its duties and obligations under this Agreement. Following the
effectiveness of any retiring Administrative Agent’s resignation hereunder from
its capacity as such, the provisions of this Article VII and Section 8.04 shall
inure to its benefit and for the benefit of its sub-agents and its and their
Related Parties as to any actions taken or omitted to be taken by any of them
while it was Administrative Agent under this Agreement.


81



--------------------------------------------------------------------------------



SECTION 7.08. Arrangers, Syndication Agents and Documentation Agents. None of
the Arrangers, the Syndication Agents or the Documentation Agents shall have any
obligation, liability, responsibility or duty under this Agreement except,
solely in its capacity as a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Arrangers, the Syndication Agents or
the Documentation Agents shall have, or be deemed to have, any fiduciary
responsibility to any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Arrangers, the Syndication Agents or the
Documentation Agents in deciding to enter this Agreement or in taking or
refraining from any action hereunder.


SECTION 7.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding with respect to any Borrower under any Debtor Relief
Law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim under
Sections 2.05, 2.11, 2.12, 2.14 and 8.04) allowed in such judicial proceeding;
and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, hereunder (including under Section
8.04).Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender, or to vote in respect of the claim of
any Lender in any such proceeding.
SECTION 7.10. Certain ERISA Matters. Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agents and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of any Borrower, that at least one of the following is and
will be true:
i.such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement;
82



--------------------------------------------------------------------------------



ii.the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
iii.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or
iv.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) clause (i) in the immediately preceding
paragraph (a) is true with respect to a Lender or (2) a Lender has provided
another representation, warranty and covenant in accordance with clause (iv) in
the immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents,
the Arrangers and their respective Affiliates and not, for the avoidance of
doubt, to or for the benefit of any Borrower, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement or any documents related hereto or thereto).


ARTICLE VIII


MISCELLANEOUS




SECTION 8.01. Amendments, Etc. (a) Except as provided in Sections 8.01(b) and
8.01(c), no amendment or waiver of any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Company, and then such waiver or
83



--------------------------------------------------------------------------------



consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however that (i) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Company and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and, (ii) no
amendment, waiver or consent shall do any of the following: (A) increase the
Commitment of any Lender or extend the scheduled date of expiration of the
Commitment of any Lender (including any such extension as a result of any
modification to the definition of the term “Commitment Termination Date” or
“Scheduled Maturity Date” or to Section 2.06(c)), or change the currencies in
which Loans are available under the Commitment of any Lender, in each case,
without the written consent of such Lender, (B) reduce the principal of, or
interest on, the Loans or the Commitment Fees payable hereunder, without the
written consent of each Lender affected thereby, (C) postpone any date fixed for
any payment of principal of, or interest on, the Loans or the Commitment Fees
payable hereunder, or reduce the amount of, waive or excuse any such payment (in
each case, including any such postponement, reduction, waiver or excuse as a
result of any modification to the term “Commitment Termination Date” or
“Scheduled Maturity Date”), without the written consent of each Lender affected
thereby, (D) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the number of Lenders, which shall be required
for the Lenders or any of them to take any action hereunder, without the written
consent of each Lender, (E) change Section 2.15 in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender affected thereby, (F) release the Company Guarantee with respect to
any Subsidiary Borrower, except as expressly provided by Section 9.03, without
the written consent of each Lender, (G) amend this Section 8.01, without the
written consent of each Lender or (H) waive or amend Section 3.02(c), without
the written consent of each Lender, and (iii) any amendment, waiver or consent
under this Agreement or any other Loan Document that by its terms affects the
rights and duties under this Agreement or such other Loan Document of Lenders of
one Class (but not the Lenders of the other Class) may be effected by an
agreement or agreements in writing entered into by the Company, the
Administrative Agent and such percentage in interest of the affected Class as
would be required to consent thereto if such Class were the sole Class of
Lenders hereunder at the time; provided further, that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement.
(b) Notwithstanding anything to the contrary in Section 8.01(a):
(i)any amendment of the definition of the term “Applicable Rate” pursuant to the
penultimate sentence of such definition shall require only the written consent
of the Company and the Administrative Agent;
(ii)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent under this Agreement or any other Loan Document
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except with
84



--------------------------------------------------------------------------------



respect to any amendment, waiver or consent referred to in clause (ii)(A),
(ii)(B) or (ii)(C) of the first proviso of Section 8.01(a) and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
consent;


(iii)notwithstanding anything herein to the contrary, any amendment, waiver or
consent under this Agreement or any other Loan Document that by its terms
affects the rights or duties under this Agreement or such other Loan Document of
Lenders under one or more New Tranches (each, an “Affected Tranche”) (but not
other Lenders) may be effected by an agreement or agreements in writing entered
into by the Company, any applicable Subsidiary Borrower or New Subsidiary
Borrower, the Administrative Agent and the requisite number or percentage in
interest of Lenders of each Affected Tranche that would be required to consent
thereto if the Lenders under such Affected Tranche were the only Lenders
hereunder (and no consent of any other Lender shall be required for the
effectiveness of such amendment); and


(iv)this Agreement may be amended as provided in Sections 2.06(a), 2.17(b),
2.19(a), 2.19(c), 8.01(c) and 8.18.


(c)The Company may on one or more occasions, by written notice to the
Administrative Agent at any time and from time to time on and after the
Availability Date, request that Lenders convert (each, a “Tranche Conversion”)
all or a portion of their Commitments into a new tranche of Commitments (any
such new tranche being referred to as a “New Tranche”, and the existing
Commitments being referred to as the “Converted Tranche”), which (i) shall be
available to the Borrowers in one or more currencies that were previously
designated by the Company as an “Alternative Currency” but that shall have
failed to be approved as such as required by the definition of the term
Alternative Currencies (it being understood that Commitments under such New
Tranche may also be available to the Borrowers in US Dollars and/or any
Alternative Currency) and/or (ii) shall be available to any Subsidiary that
shall have been previously designated by the Company as a “Subsidiary Borrower”
but that shall have failed to become such as a result of the delivery of a
Notice of Objection by any Lender (any such Subsidiary, a “New Subsidiary
Borrower”) (it being understood that Commitments under such New Tranche may also
be available to one or more of the other Borrowers); provided that (A) all
Lenders must be given an opportunity, pursuant to procedures reasonably
satisfactory to the Administrative Agent, to participate in such New Tranche on
a ratable basis based on the amount of their respective Commitments under the
Converted Tranche (immediately prior to giving effect to such Tranche
Conversion), (B) no Lender shall be required to participate in such New Tranche
and, with respect to any Lender that shall have agreed to participate in such
New Tranche, the amount of such Lender’s Commitment under the Converted Tranche
that is to be converted into a Commitment under such New Tranche shall be as
agreed by such Lender, (C) the aggregate amount of the Commitments shall not
increase as a result of such Tranche Conversion, (D) after giving effect to such
Tranche Conversion, the aggregate amount of the Revolving Credit Exposure under
the Converted Tranche shall not exceed the aggregate amount of the remaining
Commitments under the Converted Tranche, (E) other than the availability of
Loans under such New Tranche in any applicable new currencies (including, for
the avoidance of doubt, any new pricing benchmarks applicable to such new
currencies) or any applicable New Subsidiary Borrower (and, if so requested by
the Company in the applicable notice, one or more other Borrowers), the terms
and conditions of Commitments and Loans under such New Tranche shall be
substantially identical to
85



--------------------------------------------------------------------------------



those under such Converted Tranche (including as to the Commitment Fees and the
Applicable Rate), (F) the borrowing and repayment of Loans denominated in the
same currency under such New Tranche and such Converted Tranche by any Borrower
(other than the applicable New Subsidiary Borrower and any other Borrower that
was not a Borrower under the Converted Tranche at the time of the applicable
Tranche Conversion) shall be made on a ratable basis as between the Commitments
under such New Tranche and the remaining Commitments under such Converted
Tranche and (G) no Commitment under such New Tranche may be terminated or
reduced unless the remaining Commitments under such Converted Tranche are
terminated or reduced on a ratable basis, as the case may be, substantially
concurrently therewith. Each New Tranche shall be established pursuant to an
amendment to this Agreement, in form and substance reasonably satisfactory to
the Administrative Agent and the Company, among the Company, any applicable New
Subsidiary Borrower (and any other Subsidiary Borrower that are to be borrowers
under such New Tranche), the Administrative Agent and the Lenders under such New
Tranche (and, notwithstanding anything to the contrary in Section 8.01(a), no
consent of any other Lender shall be required for the effectiveness of such
amendment), it being understood and agreed that such amendment may effect such
amendments to this Agreement as may be necessary or appropriate, in the opinion
of the Administrative Agent and the Company, to give effect to the provisions of
this Section 8.01(c), including (x) any modifications necessary or appropriate
to treat Commitments and Loans under such New Tranche as a new class of
Commitments and Loans, (y) any modifications that shall have been agreed by the
Lenders under such New Tranche (solely in respect of such New Tranche) to the
Tax gross up provisions of this Agreement (including the possible inclusion of a
“day one” carve out from the gross up for withholding Taxes imposed by the
jurisdiction of organization (or other applicable jurisdiction) of any
applicable New Subsidiary Borrower) and (z) any modifications necessary or
appropriate to incorporate any applicable new currencies (including any new
pricing benchmarks applicable to such new currencies). Upon the effectiveness of
such amendment in accordance with its terms, any applicable New Subsidiary
Borrower shall for all purposes of this Agreement be a party hereto and a
Subsidiary Borrower hereunder in respect of the applicable New Tranche.
(d)The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 8.01 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.


SECTION 8.01A. Certain Agreement. The parties hereto agree that, in addition to
any consents required with respect to such amendment, waiver or consent pursuant
to Section 8.01, no amendment, waiver or consent shall affect the rights in
respect of payments due to Lenders of any Class differently than those due to
Lenders of the other Class without the prior written consent thereto of Lenders
representing a Majority in Interest of the differently affected Class.




86



--------------------------------------------------------------------------------



SECTION 8.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
subject to Section 8.02(b)), all notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax or email,
as follows:
(i)if to the Company, to it at Otis Worldwide Corporation, One Carrier Place,
Farmington, Connecticut 06032, Attention: Imelda Suit, Vice President and
Treasurer, Email Address: Imelda.suit@otis.com;
(ii)if to any Subsidiary Borrower, to it in care of Otis as provided in clause
(i) above;
(iii)if to any Lender, to it at its address (or fax number or email) set forth
in its Administrative Questionnaire; and
(iv)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark,
Delaware 19713, Attention of: Nicole Reilly, Fax No.: (302) 634-4250, Email
Address: nicole.c.reilly@jpmorgan.com, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, New York, New York 101798181 Communications Pkwy, Plano, TX
75024, Attention of: Robert P. Kellas, Fax No. (212) 270-5100Jonathan R.
Bennett, Email Address: robert.kellasjonathan.r.bennett@jpmorgan.com.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in Section 8.02(b) shall be effective as provided in such Section. Any party
hereto may change its address, telephone number, email address or fax number for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of any such change by a Lender, by notice to the Company and
the Administrative Agent).
(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications (including
email, intranet websites and the Platform) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Any notices or other communications to the Administrative Agent,
the Company or any Subsidiary Borrower may be delivered or furnished by
electronic communications pursuant to procedures expressly approved by the
recipient thereof (or, in the case of any Subsidiary Borrower, by the Company)
prior thereto; provided that approval of such procedures may be limited or
rescinded by the Administrative Agent by notice to each other such Person and by
the Company and any Subsidiary Borrower by notice to the Administrative Agent.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided
87



--------------------------------------------------------------------------------



that if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to the Platform shall be
deemed received upon the receipt by the intended recipient at its email address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrowers, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages). Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to the Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain MNPI.
Each Lender agrees that any Agent or any Arranger may, but shall not be
obligated to, store any Borrower Materials on the Platform in accordance with
its customary document retention procedures and policies.


SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 8.04. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents and their respective
Affiliates, including the reasonable fees, charges and disbursements of one firm
of outside counsel for the foregoing in the
88



--------------------------------------------------------------------------------



United States and one firm of outside counsel for the foregoing in Ireland (and,
if deemed reasonably necessary by such Persons, one firm of regulatory counsel
and/or one firm of local counsel in each other appropriate jurisdiction of a
Subsidiary Borrower), in connection with the arrangement and syndication of the
credit facility provided for herein, including the preparation, execution and
delivery of the commitment letter and the fee letters entered into in connection
with the credit facility provided for herein, as well as the preparation,
execution, delivery and administration of this Agreement, any other Loan
Documents or any amendments, modifications or waivers (to the extent such
amendments, modifications or waivers are contemplated by Section 2.17(b) or
requested by the Company) of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses of the Administrative Agent in connection with
the administration (other than routine administrative procedures and excluding
costs and expenses relating to assignments and participations of Lenders) of
this Agreement and any other Loan Document and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Arranger or any
Lender, including the fees, charges and disbursements of any counsel for any of
the foregoing, in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document, including its rights
under this Section 8.04, or in connection with the Loans made hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b)The Company shall indemnify the Administrative Agent, the Arrangers, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and expenses reasonably related
thereto, including reasonable fees, charges and disbursements of one firm of
outside counsel for Indemnitees (and, if deemed reasonably necessary by the
Administrative Agent, one firm of regulatory counsel and/or one firm of local
counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interest for any Indemnitee, one firm of counsel (and, if
deemed reasonably necessary by such Indemnitee, one firm of regulatory and/or
one firm of local counsel in each appropriate jurisdiction) for such
Indemnitee), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the preparation, execution, delivery and
(in the case of the Administrative Agent and its Related Parties only)
administration of this Agreement, any other Loan Document or any other agreement
or instrument contemplated hereby or thereby or the consummation of the
Transactions or any other transactions contemplated hereby or thereby or (ii)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by any Borrower or any other
Person); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or a material breach, including any such
breach in bad faith, of the agreements by such Indemnitee set forth in this
Agreement or (B) result from any claim, litigation, investigation or proceeding
that does not involve an act or omission of the Company, a Subsidiary Borrower
or any of their respective Affiliates and that is brought by an Indemnitee
against any other Indemnitee (other than any claim, litigation, investigation or
proceeding brought by an Indemnitee against the Administrative Agent or any
Arranger in its capacity or in fulfilling its role as an agent or arranger or
any other similar role hereunder). No
89



--------------------------------------------------------------------------------



Indemnitee shall be liable for any damages arising from the use of information
or other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final, non-appealable judgment of a court of competent jurisdiction
to arise from the gross negligence or willful misconduct of such Indemnitee, and
no party hereto shall be liable for any special, indirect, consequential or
punitive damages in connection with the Loans, this Agreement or its activities
related thereto; provided that nothing contained in this sentence will limit the
Company’s indemnity and reimbursement obligations set forth in this Section
8.04. This paragraph shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.
(c)To the extent that the Company fails to pay any amount required to be paid by
it under Section 8.04(a) or 8.04(b) to the Administrative Agent or any of its
Related Parties, each Lender severally agrees to pay to the Administrative Agent
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such or against any Related Party acting for the Administrative
Agent in connection with such capacity. For purposes of this paragraph, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Undrawn Commitments and the Aggregate Revolving Credit Exposure
outstanding, in each case, at the time (or most recently in effect or
outstanding, as the case may be).


(d)All amounts due under this Section 8.04 shall be payable promptly after
written demand therefor.


SECTION 8.05. Binding Effect; Survival. On and after the Closing Date, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that neither the Company nor
any Subsidiary Borrower shall have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of the
Lenders (and any attempted assignment without such consent shall be null and
void), other than, in the case of the Company, pursuant to and in accordance
with Section 5.02(b) or 8.18 or, in the case of any Subsidiary Borrower,
pursuant to any merger or consolidation that would not result in a Subsidiary
Borrower Termination Event under clause (b)(ii) of the definition of such term.
The provisions of Sections 2.04(c), 2.11, 2.12, 2.13(d), 2.14, 2.18, 8.04, 8.17
and 9.03 and Article VII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement.
SECTION 8.06. Optional Assignments; Participations. (a) Each Lender may, but
only with the prior written consent of the Administrative Agent and the Company
(which consent shall not be unreasonably withheld, and provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 15 Business Days
after having received written notice thereof), assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment of any Class
and the Loans of any Class owing to it); provided, however,
90



--------------------------------------------------------------------------------



that no consent of the Company shall be required for an assignment by a Lender
to an Affiliate of such Lender or upon the occurrence and during the continuance
of an Event of Default arising under Section 6.01(a), 6.01(e) or 6.01(f)
(provided that, in each case, the Company shall have received a written notice
of such assignment); provided further that (i) each such assignment shall be of
a constant, and not a varying, percentage of all of the assigning Lender’s
rights and obligations under this Agreement, provided that this clause (i) shall
not be construed to prohibit assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (ii) the amount of the Commitment or Loans of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Assumption with respect to such assignment) shall in no event
be less than US$10,000,000 and shall be an integral multiple of US$1,000,000 in
excess thereof or, in the case of an assignment of loans denominated in
Alternative Currencies, the equivalent thereof (except in the case of (x) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class or (y) an assignment to a Lender or an Affiliate of a
Lender) unless otherwise agreed by the Company and the Administrative Agent,
(iii) no such assignment shall result in any additional liability of the Company
or any Subsidiary Borrower on account of United States Taxes or Ireland Taxes
under Section 2.14 or for increased costs under Section 2.11 or violate any
applicable provisions of the securities laws of the United States or any State
thereof, (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for recording, an Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) (bearing the consent of the Company, if its consent is required
as set forth above) and a processing and recordation fee of US$3,500 payable to
the Administrative Agent (such fee to be paid by the parties to such assignment
or, in the case of any assignment pursuant to Section 2.18(b), by the Company)
and (v) the assignee shall deliver to the Administrative Agent a completed
Administrative Questionnaire and any tax forms required by Section 2.14(f)
(unless the assignee shall already be a Lender hereunder). Upon such execution,
delivery and recording and, if applicable, delivery of written consent of the
Company to such assignment, from and after the effective date specified in each
Assignment and Assumption, which effective date shall be at least five Business
Days after the execution thereof and shall be coordinated by the parties thereto
with the Administrative Agent to be the same date as the date of such recording,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.11, 2.12 and 2.14 (to the extent accrued
for periods prior to it ceasing to be a party hereto) and Section 8.04). Any
assignment by a Lender of rights or obligations under this Agreement that does
not comply with this Section 8.06(a) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 8.06(c), provided that the requirements
of Section 8.06(c) are met. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright
91



--------------------------------------------------------------------------------



payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Company
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(b)[Reserved.]
(c)Each Lender may sell participations to one or more Eligible Assignees (each,
a “Participant”) in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment of any Class and the Loans of any Class owing to it); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its CommitmentCommitments hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) no such participation shall restrict the right of the Lender
to take or refrain from taking any action, including the consent or agreement to
any waiver, amendment or modification of this Agreement or under documents
related hereto, except with respect to any action described in clause (ii)(A),
(ii)(B) or (ii)(C) of the first proviso of Section 8.01(a). The Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.11, 2.12
and 2.14 (subject to the requirements and limitations therein, including the
requirements under Section 2.14(f) (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 8.06(a); provided that such Participant (x)
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under Section 8.06(a) and (y) shall not be entitled to receive any greater
payment under Section 2.11 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive (it being understood
and agreed that such Participant shall not be entitled to the benefit of any
other indemnity, expense reimbursement, yield protection or similar provision
solely on account of becoming a Participant rather than being a party hereto).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other rights and
obligations of such Lender under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
other rights and obligations under this Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other right and obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Proposed Treasury Regulations Section
1.163-5(b) (or any amended or successor version). The entries in the Participant
Register shall be conclusive absent
92



--------------------------------------------------------------------------------



manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining any Participant Register.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 8.06 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 8.07. Confidentiality. (a) Each Agent and each Lender agrees to maintain
the confidentiality of the Information (as defined below) in accordance with its
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices, except that Information may be
disclosed (i) to its Related Parties, including accountants and legal counsel
(it being understood that the Persons to whom such disclosure is made shall be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (it
being understood that the regulatory authority to which such disclosure is made
shall be informed of the confidential nature of such Information and, except
where such regulatory authority would be required to keep such Information
confidential as a matter of law, requested to keep such Information
confidential); (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (it being understood that the Persons
to whom such disclosure is made shall be informed of the confidential nature of
such Information and, except where such Person would be required to keep such
Information confidential as a matter of law, requested to keep such Information
confidential); (iv) to any other party to this Agreement; (v) in connection with
the exercise of any remedies under this Agreement or under any agreement or
instrument contemplated by this Agreement or any suit, action or proceeding
relating to this Agreement or any other agreement or instrument contemplated by
this Agreement or the enforcement of rights hereunder or thereunder (it being
understood that the Persons to whom such disclosure is made shall be informed of
the confidential nature of such Information and requested to keep such
Information confidential); (vi) subject to execution by it of a written
agreement containing provisions substantially the same as those of this Section
8.07, (A) to any Eligible Assignee of or participant in, or any prospective
Eligible Assignee of or participant in, any of its rights or obligations under
this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.06 or (B) to any actual of prospective counterparty to any swap or
derivative transaction relating to the Company or any Subsidiary and its
obligations or any actual or prospective insurance provider relating to any such
obligations (or, in each case, their respective Related Parties); (vii) with the
written consent of the Company; (viii) to rating agencies (on a confidential
basis) and data service providers, including league table providers, that serve
the lending industry, such information to consist of information customarily
provided by arrangers to such data service providers; or (xi) to the extent that
such Information (A) is or becomes publicly available other than as a result of
a breach of this Section 8.07 or (B) is or becomes available to the
Administrative
93



--------------------------------------------------------------------------------



Agent, any Syndication Agent, any Documentation Agent or any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Borrower. For the purposes of this Section 8.07, “Information” means all
information received from the Company, any of its Affiliates or any of the
Company’s or such Affiliates’ respective Related Parties, including accountants
and legal counsel, relating to the Company, any of its Affiliates or any of the
Company’s or such Affiliates’ respective Related Parties, other than any such
information that is available to the Administrative Agent, any Syndication
Agent, any Documentation Agent, any Lender or any of their respective Affiliates
on a nonconfidential basis prior to disclosure by the Company, any of its
Affiliates or any of the Company’s or such Affiliates’ respective Related
Parties. Any Person required to maintain the confidentiality of Information as
provided in this Section 8.07 shall be considered to have complied with its
obligation to do so if such Person has exercised no less than reasonable care
and at least the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


(b)Each of the Administrative Agent, the Company and the Subsidiary Borrowers
agree to keep each COF Rate (but not the Average COF Rate) confidential and not
to disclose it to any other Person, and the Company further agrees to cause its
Subsidiaries not to disclose any COF Rate to any other Person, except that (i)
in the event a Eurocurrency Borrowing or a Borrowing comprised of Same Day
Tranche 2 Euro Loans is to bear interest by reference to the Average COF Rate as
provided in Section 2.17herein, the Administrative Agent shall promptly disclose
the COF Rate of each Lender of the applicable Class, as communicated by such
Lender to the Administrative Agent, to the Company and the Subsidiary Borrowers,
and (ii) each of the Administrative Agent, the Company, the Subsidiary Borrowers
and the other Subsidiaries may disclose any COF Rate (i) to any of its
Affiliates and any of its or their respective Related Parties or auditors;
provided that any such Person to whom such COF Rate is to be disclosed is
informed in writing of its confidential nature and that it may be
price-sensitive information; provided further that there shall be no requirement
to so inform such Person if, in the opinion of the disclosing party, it is not
practicable to do so under the circumstances, (ii) to any Person to whom
information is required to be disclosed in connection with, and for the purposes
of, any litigation, arbitration, administrative or other investigations,
proceedings or disputes if the Person to whom such COF Rate is to be disclosed
is informed in writing of its confidential nature and that it may be
price-sensitive information; provided that there shall be no requirement to so
inform such Person if, in the opinion of the disclosing party, it is not
practicable to do so under the circumstances, (iii) to the extent required by
applicable Lawlaw or by any subpoena or similar legal process, and (iv) the
Administrative Agent, the Company and any Subsidiary Borrower may disclose any
COF Rate to any Person (x) with the consent of the relevant Lender, (y) pursuant
to applicable law or compulsory legal process and (z) to the extent customary or
required in any public or regulatory filing. The Administrative Agent, the
Company and the Subsidiary Borrowers agree to, and the Company shall cause its
Subsidiaries to, to the extent permitted by applicable Lawlaw, (x) inform each
relevant Lender of the circumstances of any disclosure made pursuant to this
paragraph and (y) notify each relevant Lender upon becoming aware that any
information has been disclosed in breach of this paragraph. No Default or Event
of Default shall arise under Section 6.01(d), and no Subsidiary Borrower
Termination Event shall arise under clause (e) of the definition of such term,
in each case, solely by reason of the failure of the Company, any Subsidiary
Borrower or any other Subsidiary to comply with this paragraph.
94



--------------------------------------------------------------------------------



(c)Each of the Administrative Agent, the Syndication Agents, the Documentation
Agents and each Lender acknowledges that (i) the Information may include MNPI,
(ii) it has developed compliance procedures regarding the use of MNPI and (iii)
it will handle such MNPI in accordance with applicable law, including United
States Federal and state securities laws.


SECTION 8.08. Records of Administrative Agent. (a) The Administrative Agent
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a copy of each Assignment and Assumption executed by an assigning
Lender and an Eligible Assignee and delivered to it and shall record the names
and addresses of the Lenders and the CommitmentCommitments of, and principal
amount of the Loans owing to (in the case of Same Day Tranche 2 Euro Loans,
subject to receiving notice of the making of such Loans from the Lenders as
contemplated by Section 2.04(b)(ii)), each Lender from time to time. The
Administrative Agent shall (in the case of Same Day Tranche 2 Euro Loans,
subject to receiving notice of the making of such Loans from the Lenders as
contemplated by Section 2.04(b)(ii)) record in the loan accounts or other
records maintained by it (i) the date and amount of each Borrowing made
hereunder, the Class and Type of Loans comprising such Borrowing and the
Interest Period applicable thereto if comprised of Eurocurrency Loans, (ii) the
terms of each Assignment and Assumption delivered to and accepted by the
Company, (iii) the amount of any principal or interest due and payable or to
become due and payable from any Borrower to each Lender hereunder in connection
with the Loans and (iv) the amount of any sum received by the Administrative
Agent from any Borrower hereunder in connection with the Loans and each Lender’s
share thereof. The entries in the loan accounts or records maintained by the
Administrative Agent shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded therein as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Administrative Agent shall record information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. Such loan
accounts or records shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.




(b)Upon its receipt of an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Platform) executed by an assigning Lender and by an assignee representing that
it is an Eligible Assignee, such assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.14(f) (unless such
assignee shall already be a Lender hereunder) and the processing and recordation
fee referred to in Section 8.06(a), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein; provided
that the Administrative Agent shall not be required to accept such Assignment
and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by Section 8.06(a) or is otherwise not in
proper form, it being acknowledged that the Administrative Agent shall have no
duty or obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.
95



--------------------------------------------------------------------------------



SECTION 8.09. Governing Law; Consent to Service of Process; Waiver of Jury
Trial. (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. Each party hereto hereby irrevocably
submits, for itself and for its property, to the exclusive jurisdiction of the
United States District Court of the Southern District of New York and the
Supreme Court of the State of New York sitting in New York County, and any
appellate court from any thereof, over any suit, action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such suit, action or proceeding brought by it
or its controlled Affiliates shall be brought, and shall be heard and
determined, exclusively in such New York State court or, to the extent permitted
by law, in such New York Federal court. Each of the parties hereto agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party hereto hereby irrevocably consents to the
service of any and all process in any such suit, action or proceeding by the
mailing of copies of such process in the manner provided for notices in Section
8.02; provided, however, that nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law. Each of the parties hereto hereby irrevocably waives any objection to venue
in any court referred to in this Section and any objection to a suit, action or
proceeding in any such court on the basis of forum non conveniens. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO JURY TRIAL IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED BY THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). Each party hereto
hereby (i) certifies that no representative, agent or attorney of any other
person has represented, expressly or otherwise, that such other person would
not, in the event of litigation, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other agreements and instruments contemplated by
this Agreement by, among other things, the mutual waivers and certifications in
this section.


(b)Each Subsidiary Borrower that is not a Domestic Subsidiary hereby irrevocably
designates, appoints and empowers the Company, and the Company hereby accepts
such appointment, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document. Such service may be made by mailing or delivering a
copy of such process to any Subsidiary Borrower in care of the Company at the
Company’s address used for purposes of giving notice under Section 8.02, and
each Subsidiary Borrower hereby irrevocably authorizes and directs the Company
to accept, and the Company agrees to accept, such service on its behalf.
SECTION 8.10. Execution in Counterparts; Integration; Electronic Execution. (a)
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery
96



--------------------------------------------------------------------------------



of a manually executed counterpart of this Agreement. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including the
commitments of the Lenders and, if applicable, their Affiliates under any
commitment letter and any commitment advices submitted by them (but does not
supersede any other provisions of any commitment letter or any fee letter
referred to therein (or any separate letter agreements with respect to fees
payable to the Administrative Agent) that do not by the terms of such documents
terminate upon the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect).
(b)The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement or any agreement or instrument contemplated by this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, electronic deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.


SECTION 8.11. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 8.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 8.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated
97



--------------------------------------------------------------------------------



amount, together with interest thereon at the NYFRB Rate to the date of
repayment, shall have been received by such Lender.


SECTION 8.14. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other agreement or
instrument in connection with this Agreement) and any communications in
connection therewith, the Company and each Subsidiary Borrower acknowledges and
agrees that: (i) (A) such transactions are arm’s-length commercial transactions
between the Company, the Subsidiary Borrowers and their respective Affiliates,
on the one hand, and the Administrative Agent, the Lenders and the Arrangers, on
the other hand, and such transactions and communications do not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Arrangers or their respective Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications, (B) the Company and the Subsidiary Borrowers have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate and (C) the Company and the Subsidiary Borrowers are capable
of evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby; (ii) (A) the Administrative Agent, the Lenders
and the Arrangers each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary for the Company, any
Subsidiary Borrower or any of their respective Affiliates or any other Person
and (B) none of the Administrative Agent, any Lender or any Arranger has any
obligation to the Company, any Subsidiary Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (iii) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, the Subsidiary Borrowers and their respective Affiliates, and none of
the Administrative Agent, the Lenders or the Arrangers has any obligation to
disclose any of such interests to the Company, the Subsidiary Borrowers or such
Affiliates. To the fullest extent permitted by law, the Company and each
Subsidiary Borrower hereby agrees not to assert any claims against the
Administrative Agent, the Lenders, the Arrangers or their respective Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


SECTION 8.15. USA PATRIOT Act Notice and Beneficial Ownership Regulation. Each
Lender that is subject to the USA PATRIOT Act or the Beneficial Ownership
Regulation and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act and/or the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrowers in accordance with the USA PATRIOT Act and the Beneficial
Ownership Regulation. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests and that is
required to comply with its ongoing
98



--------------------------------------------------------------------------------



obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation.
SECTION 8.16. Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
SECTION 8.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including each Subsidiary
Borrower) agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
(b)The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.


99



--------------------------------------------------------------------------------



SECTION 8.18. Permitted ReorganizationSECTION 8.19. . Notwithstanding any other
provision of this Agreement, the Company may, after the Availability Date,
become a wholly-owned Subsidiary of a corporation organized under the laws of
the United States of America, any State thereof or the District of Columbia (the
“New Holding Company”) by means of a merger of the Company with or into a newly
organized wholly owned Domestic Subsidiary of the New Holding Company (the
“Permitted Reorganization Merger Subsidiary”) or another transaction or series
of transactions that result in the Company becoming a wholly owned Domestic
Subsidiary of the New Holding Company, provided that:
(a)immediately after the consummation of the Permitted Reorganization, the
identity of the holders of the equity interests in the New Holding Company, and
the percentage of the ordinary voting power represented by the equity interests
in the New Holding Company held by each of them, shall be identical to the
identity of the holders of the equity interests in the Company, and the
percentage of the ordinary voting power represented by the equity interests in
the Company held by each of them, immediately prior to the consummation of the
Permitted Reorganization;
(b)the New Holding Company and, if applicable, the Permitted Reorganization
Merger Subsidiary, prior to the consummation of the Permitted Reorganization,
shall not have been engaged in any business activities or conducted any
operations other than in connection with or as contemplated by the Permitted
Reorganization and shall not own any material assets;


(c)prior to the consummation of the Permitted Reorganization, the Company, the
New Holding Company and the Administrative Agent shall enter into an agreement
in writing pursuant to which this Agreement shall be amended as may be necessary
or appropriate, in the opinion of the Company and the Administrative Agent, to
reflect (i) the Company becoming a wholly owned Subsidiary of the New Holding
Company, (ii) subject to clause (iii) below, the New Holding Company becoming
bound hereby and by the other Loan Documents as if it were the original
“Company”, including for purposes of the definitions, the representations and
warranties set forth in Article IV hereof, the covenants set forth in Article V
hereof, the Events of Default set forth in Article VI hereof and the Company
Guarantee set forth in Article IX hereof (and the related defined terms), and
becoming a Borrower hereunder as if it were the original “Company” and (iii)
notwithstanding anything to the contrary in clause (ii) above, the Company
remaining the primary obligor in respect of the Loans owing by the Company and
all the rights and obligations of the Company under this Agreement in its
capacity as a Borrower remaining rights and obligations of the Company (it being
understood and agreed, however, that from and after the consummation of the
Permitted Reorganization provisions hereof applicable to the Company in its
capacity as a Borrower shall be consistent with the provisions hereof applicable
to the other Subsidiary Borrowers in such capacity), including any such
amendments (consistent with clauses (i) through (iii) above) to provide that (A)
references to the Company will be modified to be references to the New Holding
Company,other than in Section 2.19(e), or to each of the Company and the New
Holding Company (including in Section 2.19(e)), as the context of the original
reference requires and (B) on the date of effectiveness of such agreement, the
New Holding Company shall represent and warrant, after giving effect to such
agreement and pro forma effect to the Permitted Reorganization, as to the
100



--------------------------------------------------------------------------------



matters set forth in Sections 4.01(a), 4.01(b), 4.01(c), 4.01(d), 4.01(j) and
4.01(k); provided that a copy of such agreement shall have been provided by the
Administrative Agent to the Lenders and the Administrative Agent shall not have
received, within five Business Days of the date a copy of such agreement is
provided to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendments (it being understood that in the
absence of such written notice from the Required Lenders, such amendments shall
become effective at the end of such period, without any further action or
consent of any other party to this Agreement);


(d)prior to or substantially concurrently with the consummation of the Permitted
Reorganization, the New Holding Company shall deliver to the Administrative
Agent documents, certificates and opinions relating to the New Holding Company
consistent with those delivered pursuant to Sections 3.01(b) and 3.01(c); and


(e)the Administrative Agent and the Lenders shall have received, at least three
Business Days prior to the date of the consummation of the Permitted
Reorganization, all documentation and other information required by bank
regulatory authorities with respect to the New Holding Company under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation, that has been
reasonably requested by the Administrative Agent or any Lender in writing at
least five Business Days prior to the date of the consummation of the Permitted
Reorganization.


ARTICLE IX


COMPANY GUARANTEE
SECTION 9.01. The Guarantee. The Company hereby unconditionally guarantees the
full and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Loan owing by any Subsidiary
Borrower pursuant to this Agreement, and the full and punctual payment of all
other amounts payable by any Subsidiary Borrower under this Agreement or any
other Loan Document, in each case, within three Business Days after written
demand therefor shall have been received by the Company from the Administrative
Agent (such guarantee, including the obligations of the Company thereunder as
set forth in this Article IX, the “Company Guarantee”).
SECTION 9.02. Guarantee Unconditional. The obligations of the Company under the
Company Guarantee shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Subsidiary Borrower under this Agreement or any other
Loan Document, by operation of law or otherwise;
(b)any modification or amendment of or supplement to this Agreement or any other
Loan Document;
101



--------------------------------------------------------------------------------



(c)any change in the corporate existence, structure or ownership of any
Subsidiary Borrower or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting such Subsidiary Borrower or its assets or any
resulting release or discharge of any obligation of any Subsidiary Borrower
contained in this Agreement or any other Loan Document;


(d)the existence of any claim, set-off or other rights that the Company may have
at any time against any Subsidiary Borrower, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;


(e)any invalidity or unenforceability relating to or against any Subsidiary
Borrower for any reason of this Agreement or any other Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
any Subsidiary Borrower of the principal of or interest on any Loan or any other
amount payable by it under this Agreement or any other Loan Document; or


(f)any other act or omission by any Subsidiary Borrower, the Administrative
Agent, any Lender or any other Person which might, but for the provisions of
this Section 9.02, constitute a legal or equitable discharge of the Company’s
obligations under the Company Guarantee (other than as set forth in Section
9.03).


SECTION 9.03. Discharge; Reinstatement in Certain Circumstances. The Company’s
obligations under the Company Guarantee with respect to the obligations of a
Subsidiary Borrower shall remain in full force and effect until the earlier of
(a) the date on which the Commitments shall have terminated and the principal of
and interest on the Loans owing by such Subsidiary Borrower and all other
amounts payable by such Subsidiary Borrower under this Agreement shall have been
paid in full, (b) the date on which, following a Subsidiary Borrower Termination
Event with respect to such Subsidiary Borrower, the obligations of the Lenders
to extend Loans to such Subsidiary Borrower shall have been terminated and the
principal of and interest on the Loans of such Subsidiary Borrower and all other
amounts payable by such Subsidiary Borrower under this Agreement shall have been
paid in full and (c) the date on which, following the designation of such
Subsidiary as an Ineligible Subsidiary pursuant to Section 2.19(c), the
principal of and interest on the Loans owing by such Subsidiary Borrower, if
any, and all other amounts payable by such Subsidiary Borrower under this
Agreement shall have been paid in full; provided, however, that the Company may
be released from any of its obligations under the Company Guarantee by the
Administrative Agent with the written consent of all the Lenders as set forth in
Section 8.01(a). If at any time any payment of the principal of or interest on
any Loan or any other amount payable by any Subsidiary Borrower under this
Agreement is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Subsidiary Borrower, or
otherwise, the Company’s obligations under the Company Guarantee with respect to
such payment shall be reinstated at such time as though such payment had been
due but not made at such time.
SECTION 9.04. Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action not provided for herein be
taken by any Person against any Subsidiary Borrower or any other Person.
102



--------------------------------------------------------------------------------



SECTION 9.05. Taxes. Section 2.14 shall apply mutatis mutandis to any payment
made by the Company on behalf of a Subsidiary Borrower pursuant to the Company
Guarantee.


[Remainder of the page intentionally blank]
103




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



OTIS WORLDWIDE CORPORATION,
By    
Name:
Title:


OTIS INTERCOMPANY LENDING DESIGNATED ACTIVITY COMPANY,
By    
Name:
Title:






[Signature Page to Otis Revolving Credit Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
By    
Name:
Title:




[Signature Page to Otis Revolving Credit Agreement]



--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE REVOLVING CREDIT AGREEMENT
OF OTIS WORLDWIDE CORPORATION
Name of Institution:



By:Name:Title:



For any Lender requiring a second signature block:



By:Name:Title:





[Signature Page to Otis Revolving Credit Agreement]

